


Exhibit 10.2

 

EXECUTION COPY

 

 

$350,000,000

 

 

THIRD AMENDED AND RESTATED
CREDIT AGREEMENT

 

 

among

 

 

FINANCIAL SECURITY ASSURANCE INC.,

 

 

FSA INSURANCE COMPANY,

 

 

VARIOUS BANKS,

 

 

and

 

 

BAYERISCHE LANDESBANK,
Acting Through Its New York Branch
Individually and as Agent

 

 

Dated as of April 30, 2005

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

ARTICLE I

 

 

 

 

 

DEFINITIONS AND PRINCIPLES OF CONSTRUCTION

 

 

 

 

 

Section 1.01.

 

Defined Terms

 

Section 1.02.

 

Principles of Construction

 

 

 

 

 

ARTICLE II

 

 

 

 

 

 

AMOUNT AND TERMS OF CREDIT

 

 

 

 

 

Section 2.01.

 

The Loans

 

Section 2.02.

 

Amount of Each Borrowing

 

Section 2.03.

 

Notice of Borrowing

 

Section 2.04.

 

Disbursement of Funds; Defaulting Bank’s Obligations

 

Section 2.05.

 

Notes

 

Section 2.06.

 

Interest

 

Section 2.07.

 

Capital Adequacy

 

 

 

 

 

ARTICLE III

 

 

 

 

 

FEES; TERMINATION AND INCREASE OF COMMITMENT

 

 

 

 

 

Section 3.01.

 

Fees

 

Section 3.02.

 

Voluntary Termination of Unutilized Commitments

 

Section 3.03.

 

Mandatory Termination of Commitments

 

Section 3.04.

 

Expiry Date

 

Section 3.05.

 

Increase of Commitments

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

PREPAYMENTS; PAYMENTS

 

 

 

 

 

Section 4.01.

 

Voluntary Prepayments

 

Section 4.02.

 

Mandatory Prepayments

 

Section 4.03.

 

Method and Place of Payment

 

Section 4.04.

 

Net Payments

 

Section 4.05.

 

Limitations on Sources of Payment

 

 

 

 

 

 

 

ARTICLE V

 

 

 

CONDITIONS PRECEDENT TO EFFECTIVENESS

 

 

 

Section 5.01.

 

Execution of Agreement; Notes

 

Section 5.02.

 

No Default; Representations and Warranties

 

Section 5.03.

 

Opinions of Counsel

 

Section 5.04.

 

Corporate Documents; Proceedings

 

Section 5.05.

 

Security Agreement

 

Section 5.06.

 

Covered Portfolio, Etc

 

 

i

--------------------------------------------------------------------------------


 

Section 5.07.

 

Adverse Change, Rating, etc

 

Section 5.08.

 

Litigation

 

Section 5.09.

 

Fees, Etc

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

CONDITIONS PRECEDENT TO ALL CREDIT EVENTS

 

 

 

 

 

Section 6.01.

 

Loss Threshold Incurrence Date

 

Section 6.02.

 

Cumulative Losses

 

Section 6.03.

 

Principal Amount

 

Section 6.04.

 

Notice of Borrowing

 

 

 

 

 

ARTICLE VII

 

 

 

REPRESENTATIONS, WARRANTIES AND AGREEMENTS

 

 

 

 

 

Section 7.01.

 

Corporate Status

 

Section 7.02.

 

Corporate Power and Authority

 

Section 7.03.

 

No Violation

 

Section 7.04.

 

Governmental Approvals

 

Section 7.05.

 

Financial Statements; Financial Condition; Undisclosed Liabilities; Etc

 

Section 7.06.

 

Litigation

 

Section 7.07.

 

True and Complete Disclosure

 

Section 7.08.

 

Use of Proceeds; Margin Regulations

 

Section 7.09.

 

Tax Returns and Payments

 

Section 7.10.

 

Compliance with ERISA

 

Section 7.11.

 

Capitalization

 

Section 7.12.

 

Subsidiaries

 

Section 7.13.

 

Compliance with Statutes, Etc

 

Section 7.14.

 

Investment Company Act

 

Section 7.15.

 

Public Utility Holding Company Act

 

Section 7.16.

 

Compliance with Insurance Law

 

Section 7.17.

 

Covered Portfolio

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

 

Section 8.01.

 

Information Covenants

 

Section 8.02.

 

Books, Records and Inspections

 

Section 8.03.

 

Maintenance of Property, Insurance

 

Section 8.04.

 

Corporate Franchises

 

Section 8.05.

 

Compliance with Statutes, Etc

 

Section 8.06.

 

ERISA

 

Section 8.07.

 

Performance of Obligations

 

Section 8.08.

 

Use of Proceeds

 

Section 8.09.

 

Conduct of Business

 

Section 8.10.

 

Underwriting Criteria

 

 

ii

--------------------------------------------------------------------------------


 

Section 8.11.

 

Collection of Pledged Recoveries and Pledged Premiums

 

Section 8.12.

 

Pledged Reserve Release Notice

 

Section 8.13.

 

Registry

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

NEGATIVE COVENANTS

 

 

 

 

 

Section 9.01.

 

Liens

 

Section 9.02.

 

Consolidation, Merger, Sale of Assets, etc

 

 

 

 

 

ARTICLE X

 

 

 

EVENTS OF DEFAULT

 

 

 

 

 

Section 10.01.

 

Payments

 

Section 10.02.

 

Representations, etc

 

Section 10.03.

 

Covenants

 

Section 10.04.

 

Default Under Other Agreements

 

Section 10.05.

 

Bankruptcy, Etc

 

Section 10.06.

 

ERISA

 

Section 10.07.

 

Security Agreement

 

Section 10.08.

 

Judgments

 

Section 10.09.

 

Change of Control

 

 

 

 

 

ARTICLE XI

 

 

 

 

 

THE AGENT

 

 

 

 

 

Section 11.01.

 

Appointment

 

Section 11.02.

 

Nature of Duties

 

Section 11.03.

 

Lack of Reliance on the Agent

 

Section 11.04.

 

Certain Rights of the Agent

 

Section 11.05.

 

Reliance

 

Section 11.06.

 

Indemnification

 

Section 11.07.

 

The Agent in Its Individual Capacity

 

Section 11.08.

 

Resignation by the Agent

 

 

 

 

 

ARTICLE XII

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

Section 12.01.

 

Payment of Expenses. Etc

 

Section 12.02.

 

Right of Setoff

 

Section 12.03.

 

Notices

 

Section 12.04.

 

Benefit of Agreement

 

Section 12.05.

 

No Waiver; Remedies Cumulative

 

Section 12.06.

 

Calculations; Computations

 

Section 12.07.

 

Governing Law; Submission to Jurisdiction; Venue

 

Section 12.08.

 

Obligation to Make Payments in Dollars

 

 

iii

--------------------------------------------------------------------------------


 

Section 12.09.

 

Counterparts

 

Section 12.10.

 

Effectiveness

 

Section 12.11.

 

Headings Descriptive

 

Section 12.12.

 

Amendment or Waiver

 

Section 12.13.

 

Survival

 

Section 12.14.

 

Exclusions from Covered Portfolio

 

Section 12.15.

 

Confidentiality

 

 

 

 

 

SCHEDULE I

 

COMMITMENTS

 

SCHEDULE II

 

UNDISCLOSED LIABILITIES

 

SCHEDULE III

 

SUBSIDIARIES

 

SCHEDULE IV

 

LIST OF REINSURANCE AGREEMENTS

 

EXHIBIT A

 

NOTICE OF BORROWING

 

EXHIBIT B

 

NOTE AND GRID

 

EXHIBIT C

 

OPINIONS OF COUNSEL

 

EXHIBIT D

 

OFFICER’S CERTIFICATE

 

EXHIBIT E

 

FORM OF SECURITY AGREEMENT

 

EXHIBIT F

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

EXHIBIT G

 

FORM 404(b)(iii) CERTIFICATE

 

EXHIBIT H

 

NOTE REGISTER

 

 

iv

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 30, 2005,
among FINANCIAL SECURITY ASSURANCE INC. (“FSA”) and FSA INSURANCE COMPANY
(“FSAIC”) (each a “Borrower” and collectively, the “Borrowers”), the BANKS party
hereto from time to time and BAYERISCHE LANDESBANK (formerly known as Bayerische
Landesbank Girozentrale), acting through its New York Branch, acting in its
capacity as Agent pursuant to Article XI hereof.  Capitalized terms used herein
and not otherwise defined shall have the meaning assigned in Section 1.01.

 

W I T N E S S E T H :

 

WHEREAS, Bayerische Landesbank (formerly known as Bayerische Landesbank
Girozentrale), acting through its New York Branch, in its capacity as Bank
(“BLB”) and as Agent, FSA, Financial Security Assurance of Maryland Inc. and
Financial Security Assurance of Oklahoma, Inc. have previously entered into that
Credit Agreement dated as of April 30, 1996 (the “1996 Credit Agreement”);

 

WHEREAS, BLB, the Agent, FSA, Financial Security Assurance of Maryland Inc.,
Financial Security Assurance of Oklahoma, Inc., Landesbank Hessen-Thüringen
Girozentrale, acting through its New York Branch (“Helaba”) and Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch
(“RaboBank”) have entered into that First Amended and Restated Credit Agreement
dated as of April 30, 1997 (the “First Amended and Restated Credit Agreement”),
thereby amending and restating the 1996 Credit Agreement, and that First
Amendment to First Amended and Restated Credit Agreement dated as of April 30,
1998 (the “First Amendment” which together with the First Amended and Restated
Credit Agreement is herein referred to as the “1997 Credit Agreement”);

 

WHEREAS, BLB, the Agent, FSA and FSAIC, Helaba, RaboBank, Westdeutsche
Landesbank Girozentrale (now known as WestLB AG), New York Branch (“WestLB”),
Deutsche Bank AG, New York Branch (“DB”), KBC Bank N.V. (“KBC”), First Union
National Bank of North Carolina (“First Union”) and Norddeutsche Landesbank
Girozentrale, New York Branch (“NordLB”) have entered into that Second Amended
and Restated Credit Agreement dated as of April 30, 1999 (the “Second Amended
and Restated Credit Agreement”), thereby amending and restating the 1997 Credit
Agreement;

 

WHEREAS, FSA, FSAIC, the Agent, BLB, RaboBank, Helaba, WestLB, DB, KBC, First
Union and NordLB entered into the First Amendment to Second Amended and Restated
Credit Agreement dated as of April 30, 2000 (the “First Amendment”);

 

WHEREAS, FSA, FSAIC, the Agent, BLB, RaboBank, Helaba, WestLB, DB, KBC, First
Union, NordLB, Landesbank Baden-Württemberg, acting through its New York Branch
(“LBBW”) and The Bank of New York (“BNY”) entered into the Second Amendment to
Second Amended and Restated Credit Agreement dated as of April 30, 2001 (the
“Second Amendment”) to further amend the Second Amended and Restated Credit
Agreement in order to terminate the commitment of First Union, to establish
commitments by LBBW and BNY, to adjust the

 

--------------------------------------------------------------------------------


 

commitments of RaboBank and DB and to adjust the Contingent Commitments of the
Part C Banks;

 

WHEREAS, FSA, FSAIC, the Agent, BLB, RaboBank, Helaba, WestLB, DB, KBC, NordLB,
LBBW and BNY entered into the Third Amendment to Second Amended and Restated
Credit Agreement dated as of April 30, 2002 (the “Third Amendment”) to further
amend the Second Amended and Restated Credit Agreement in order to amend the
definition of Loss Threshold Amount and extend the Expiry Date;

 

WHEREAS, FSA, FSAIC, the Agent, BLB, RaboBank, Helaba, WestLB, DB, KBC, NordLB,
LBBW, BNY and The Bank of Nova Scotia, New York Agency (“Scotia”) entered into
the Fourth Amendment to Second Amended and Restated Credit Agreement dated as of
April 30, 2003 (the “Fourth Amendment”) to further amend the Second Amended and
Restated Credit Agreement in order to amend the definition of Loss Threshold
Amount, to establish the commitment by Scotia, to adjust the commitments of BLB,
Helaba, RaboBank, Scotia, WestLB, NordLB and DB and extend the Expiry Date;

 

WHEREAS, FSA, FSAIC, the Agent, BLB, RaboBank, Helaba, WestLB, DB, KBC, NordLB,
LBBW, BNY, Scotia and KeyBank National Association (“KeyBank”) entered into the
Fifth Amendment to Second Amended and Restated Credit Agreement dated as of
April 30, 2004 (the “Fifth Amendment” together with the Second Amended and
Restated Credit Agreement, the First Amendment, the Second Amendment, the Third
Amendment and the Fourth Amendment are herein collectively referred to as the
“1999 Credit Agreement”) to further amend the Second Amended and Restated Credit
Agreement in order to terminate the commitments of RaboBank and WestLB, to
establish the commitment by KeyBank, to adjust the commitments of BLB, Helaba,
DB and LBBW, to adjust the Contingent Commitments of the Part C Banks and extend
the Expiry Date;

 

WHEREAS, the commitment of Scotia under the 1999 Credit Agreement is being
terminated in connection with the execution and delivery of this Agreement;

 

WHEREAS, the parties wish to amend and restate the 1999 Credit Agreement in its
entirety pursuant to the terms hereof in order to make such changes as provided
herein; and

 

WHEREAS, subject to and upon the terms and conditions herein set forth, the
Banks are willing to make available to the Borrowers the credit facility
provided for herein.

 

NOW, THEREFORE, the parties hereby agree to amend and restate the 1999 Credit
Agreement in its entirety pursuant to the terms hereof and otherwise agree as
follows:

 

ARTICLE I

DEFINITIONS AND PRINCIPLES OF CONSTRUCTION

 

Section 1.01.  Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

 

2

--------------------------------------------------------------------------------


 

“Affiliate” shall mean, with respect to any Person, any other Person (other than
an individual) directly or indirectly controlling, controlled by, or under
direct or indirect common control with, such Person; provided, however, that an
Affiliate of a Borrower shall include any Person that directly or indirectly
owns more than 5% of such Borrower and any officer or director of such Borrower
or any such Person.  A Person shall be deemed to control another Person if such
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Agent” shall mean Bayerische Landesbank (formerly known as Bayerische
Landesbank Girozentrale), a public law financial institution organized and
existing under the laws of Germany, acting through its New York Branch, in its
capacity as Agent for the Banks hereunder, and shall include any successor to
the Agent appointed pursuant to Section 11.08.

 

“Agreement” shall mean this Third Amended and Restated Credit Agreement, as
modified, supplemented or amended from time to time as permitted under
Section 12.12.

 

“Assignment and Assumption Agreement” shall mean any Assignment and Assumption
Agreement substantially in the form of Exhibit F entered into pursuant to the
terms hereof.

 

“Authorized Officer” shall mean, with respect to each Borrower, any president,
chief operating officer, general counsel, chief financial officer, chief
accounting officer or treasurer of each Borrower.

 

“Average Annual Debt Service” shall mean, as of a specified date with respect to
an Insured Obligation, the applicable Retained Percentage times the sum of
(a) the aggregate outstanding principal amount of such Insured Obligation, and
(b) the aggregate amount of interest thereafter required to be paid on such
Insured Obligation (giving effect to all mandatory sinking fund payments or
other regularly scheduled required redemptions, prepayments or other retirement
of principal), divided by the number of whole and fractional years (but in no
case less than one year) from the date of determination to the latest maturity
date of such Insured Obligation, and with respect to the Covered Portfolio as of
such date as specified, shall mean the sum of the Average Annual Debt Service as
of such date of all Insured Obligations contained in the Covered Portfolio.  In
the event that an Insured Obligation bears interest at a variable rate, the
interest thereon for purposes of the determination of Average Annual Debt
Service shall be calculated at the rate employed by the Borrowers to compute
average annual debt service with respect to such Insured Obligation in
accordance with its customary business practices.

 

“Bank” shall mean each of the commercial banks listed on Part A of Schedule I
hereto on the Effective Date, as well as any institution which becomes a Bank
hereunder pursuant to Section 3.04, Section 3.05 or Section 12.04(b), and
“Banks” shall mean all such Banks collectively.

 

“Bankruptcy Code” shall have the meaning provided in Section 10.05.

 

“Base Rate” shall mean for any day the higher of (a) the base commercial lending
rate most recently established by the Agent, or (b) 1/4% plus the Federal Funds
Rate.

 

3

--------------------------------------------------------------------------------


 

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.  Unless the context otherwise requires, all references to (a) the
“Borrower” shall mean each Borrower jointly and severally and (b) the
“Borrowers” shall mean all Borrowers collectively and (c) ”entity comprising the
Borrower” shall mean FSA and FSAIC.

 

“Borrower’s Rating” shall mean, with respect to each Borrower, such Borrower’s
insurer financial strength rating in the case of S&P and insurance financial
strength rating in the case of Moody’s.

 

“Borrowing” shall mean the borrowing of Loans on a given date.

 

“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be in New York City a legal holiday or a day on which banking institutions
are authorized or required by law or other government action to close.

 

“Change of Control” shall mean and include the occurrence of any of the
following events: any Person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934) other than
MediaOne Group, Inc., Fund American Enterprises Holdings, Inc. (to be renamed
“White Mountains Insurance Group, Inc.”), The Tokio Marine and Fire Insurance
Co., Ltd., XL Capital Ltd or any affiliate thereof or any Person, entity or
“group” which, immediately prior to such event, was a Subsidiary of the Parent
(a) shall have acquired beneficial ownership of 20% or more of any outstanding
class of capital stock of the Parent or any Borrower having ordinary voting
power in the election of directors, provided that any Person, entity or group
shall be permitted to acquire up to 25% of the outstanding capital stock of any
such class in a transaction approved before the consummation of same by a
majority of the directors of the Parent or any Borrower or (b) shall have
obtained the power (whether or not exercised) to elect the majority of the Board
of Directors of the Parent or any Borrower.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.  Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral” shall mean all “Collateral” as defined in the Security Agreement.

 

“Collateral Account” shall have the meaning set forth in the Security Agreement.

 

“Collateral Agent” shall have the meaning set forth in the Security Agreement.

 

“Commitment” shall mean for each Bank the amount set forth opposite such Bank’s
name in Part A of Schedule I hereto directly below the column entitled
“Commitment,” as the same may be (a) reduced from time to time pursuant to
Sections 3.02 and/or 3.03 and (b) adjusted from time to time as a result of
assignments to or from such Bank pursuant to Section 3.04, 3.05 or 12.04.

 

“Commitment Date” shall have the meaning provided in Section 3.05(a).

 

“Commitment Fee” shall have the meaning provided in Section 3.01(a).

 

4

--------------------------------------------------------------------------------


 

“Commitment Period” initially shall mean the period commencing on the Effective
Date and ending on the Expiry Date and, from and after the date of any extension
of the Expiry Date pursuant to Section 3.04, shall mean the period commencing on
April 30 which is seven years prior to the Expiry Date and ending on the Expiry
Date.

 

“Contingent Commitment” shall mean for each Part C Bank the amount set forth
opposite such Part C Bank’s name in Part C of Schedule I hereto directly below
the column entitled “Contingent Commitment”, as the same may be (a) reduced from
time to time pursuant to Section 3.02 and/or 3.03 and (b) adjusted from time to
time as a result of assignments to or from such Part C Bank pursuant to
Section 3.04, 3.05 or 12.04.

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the holder of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

 

“Covered Portfolio” shall mean and include each Insured Obligation as of the
Effective Date and each Insured Obligation issued thereafter and prior to the
Loss Threshold Incurrence Date other than any Insured Obligation which is
excluded from the Covered Portfolio pursuant to Section 12.14.

 

“Credit Documents” shall mean this Agreement, each Note and the Security
Agreement.

 

“Credit Event” shall mean the making of any Loan.

 

“Cumulative Losses” for a specified period shall mean the aggregate Losses of
the Borrowers determined cumulatively during such period without regard to
Pledged Recoveries.

 

“Declining Bank” shall have the meaning provided in Section 3.04(b).

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

5

--------------------------------------------------------------------------------


 

“Defaulted Loan” shall mean, with respect to any Bank at any time, the Loan or
portion of any Loan required to be made by such Bank to the Borrowers pursuant
to Section 2.01, at or prior to such time, that has not been made by such Bank
as of such time.

 

“Defaulting Bank” shall mean, at any time, any Bank that, at such time, owes a
Defaulted Loan or any amount described in Section 2.04(d).

 

“Department” shall mean the Insurance Department of the States of New York
and/or Oklahoma, to the extent applicable in the context in which such term is
used.

 

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

 

“Effective Date” shall have the meaning provided in Section 12.10.

 

“Eligible Transferee” shall mean and include a commercial bank, financial
institution or other “accredited investor” (as defined in Regulation D of the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder) which, if such entity is to become a Part C Bank, is assigned, or
the parent of which is assigned, an unsecured senior debt rating (or shadow
rating as reflected in a letter from the applicable rating agencies) by each of
Moody’s and S&P of Aaa and AAA, respectively, and which, in any case, shall be
mutually acceptable to (i) the Agent, (ii) if such Eligible Transferee will be a
Part B Bank, the Part C Banks, and, (iii) so long as no Default or Event of
Default has occurred and is continuing hereunder, or if a Default or Event of
Default is continuing and the Eligible Transferee is not assigned an unsecured
senior debt rating (or shadow rating as reflected in a letter from the
applicable rating agencies) by each of Moody’s and S&P, of Aaa and AAA,
respectively, the Borrowers.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the date
of this Agreement, and to any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean any person (as defined in Section 3(9) of ERISA)
which together with the Borrowers or any of their Subsidiaries would be deemed
to be a “single employer” within the meaning of Section 414(b), (c), (m) or (o)
of the Code.

 

“Event of Default” shall have the meaning provided in Article X.

 

“Expiry Date” shall have the meaning set forth in Section 3.04(a).

 

“Extending Bank” shall have the meaning provided in Section 3.04(b).

 

“Extension Request” shall have the meaning set forth in Section 3.04(a).

 

“Federal Funds Rate” shall mean for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100th of 1%) equal for
each day during such

 

6

--------------------------------------------------------------------------------


 

period to the weighted average of the rates on overnight Federal Funds
transactions with members of the Federal Reserve System arranged by Federal
Funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Agent from three Federal Funds brokers of recognized standing selected by the
Agent.

 

“Fees” shall mean all amounts payable by the Borrowers to the Banks pursuant to
or referred to in Section 3.01.

 

“FSA” shall have the meaning provided in the first paragraph of this Agreement.

 

“FSAIC” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Holder of any Note” shall mean any Federal Reserve Bank to which a Bank has
pledged its Note to the extent such Federal Reserve Bank has foreclosed upon
such Note.

 

“Increase Date” shall have the meaning provided in Section 3.05(a).

 

“Increase Request” shall have the meaning provided in Section 3.05(a).

 

“Increasing Bank” shall have the meaning provided in Section 3.05(a).

 

“Increasing Extending Bank” shall have the meaning provided in Section 3.04(b).

 

“Indebtedness” shall mean, as to any Person, without duplication, (a) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(b) the face amount of all letters of credit issued for the account of such
Person and all drafts drawn thereunder, (c) current liabilities in respect of
unfunded vested benefits under plans covered by ERISA, (d) all liabilities
secured by any Lien on any property owned by such Persons, whether or not such
liabilities have been assumed by such Person, (e) the aggregate amount required
to be capitalized under leases under which such Person is the lessee and (f) all
Contingent Obligations of such Person, provided that, the term “Indebtedness”
shall not include (i) any indebtedness arising from investment activities in the
ordinary course of business that are not required to be classified as
indebtedness on such Person’s balance sheet in accordance with generally
accepted accounting principles, (ii) intercompany indebtedness and
(iii) indebtedness constituting the purchase price of goods or equipment used in
the ordinary course of business.

 

“Initial Borrowing Date” shall mean the date on which the initial Borrowing
occurs.

 

“Installment Premiums” shall mean any and all premiums which are required to be
paid or claimed to be required to be paid to or for the account of any Borrowers
in respect of Insured Obligations in the Covered Portfolio on a periodic basis
rather than by payment in full on the date of the effectiveness of the relevant
Insurance Contract.

 

“Insurance Contracts” shall have the meaning set forth in Section 7.16.

 

7

--------------------------------------------------------------------------------


 

“Insured Obligation” shall mean any “municipal obligation bonds,” “special
revenue bonds,” “industrial development bonds” and “utility first mortgage
obligations” which a Borrower is permitted to insure under the provisions of
Section 6904(b)(1)(A), (B), (C) or (I) of the New York Insurance Law (without
regard to clause (J) thereof), as in effect on the date hereof, issued by the
United States of America, a state thereof or the District of Columbia, a
municipality or governmental unit or other political subdivision of the
foregoing or any public agency or instrumentality thereof, to the extent that
the payment of principal thereof, together with interest thereon, or other
amounts due in respect thereof, is insured, reinsured or otherwise guaranteed by
any Borrower under an Insurance Contract.

 

“Lending Office” shall mean the office of the Agent located at 560 Lexington
Avenue, New York, New York 10022 or such other office, Subsidiary or Affiliate
of the Agent as the Agent may from time to time specify as such to the
Borrowers.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).

 

“Loan” shall have the meaning provided in Section 2.01.

 

“Loss” shall mean at any time the aggregate sum of (a) the amount paid by any
Borrower at such time or required at such time to be paid by such Borrower on
claims under an Insurance Contract with respect to an Insured Obligation in the
Covered Portfolio by reason of the failure by the issuer thereof or other
obligor with respect thereto to pay insured amounts on such Insured Obligations
when due, plus (b) Permitted Reserves at such time minus (c) amounts paid at
such time or reasonably expected by the Borrowers at such time to be paid to
such Borrower under reinsurance agreements (whether facultative or treaty) and
similar arrangements with respect to the claims referred to in clause (a) above
provided by any Person other than a Wholly Owned Subsidiary of the Parent;
provided that, without limiting the generality of the foregoing, the term “Loss”
shall not include any damages or penalties required at such time to be paid by
such Borrower in respect of an Insurance Contract by reason of the breach by
such Borrower of its obligations thereunder or the cancellation or termination
thereof other than in accordance with its terms.

 

“Loss Threshold Amount” shall mean an amount equal to the greater of (a) $350
million and (b) 5.00% of Average Annual Debt Service on the Covered Portfolio as
of such date.

 

“Loss Threshold Incurrence Date” shall mean the date on which Cumulative Losses
(net of recoveries) during the relevant Commitment Period equal the Loss
Threshold Amount.

 

“Majority Banks” shall mean at any time Banks owed at least 51% of the aggregate
principal amount of the Loans outstanding at such time or, if no Loans are
outstanding at such time, Banks holding at least 51% of the aggregate
Commitments at such time; provided, however, that if any Bank shall be a
Defaulting Bank at such time, there shall be excluded from

 

8

--------------------------------------------------------------------------------


 

the determination of Majority Banks at such time (a) the aggregate principal
amount of the Loans owing to such Bank and outstanding at such time and (b) the
Commitment of such Bank at such time; and, provided further, that if at the time
Majority Banks is determined a Defaulting Bank exists and such Defaulting Bank
is a Part B Bank a portion of each Part C Bank’s (which is not then a Defaulting
Bank) Commitment shall be increased by an amount equal to the lesser of (a) such
Part C Bank’s Contingent Commitment and (b) the portion of such Part C Bank’s
Contingent Commitment equal to the aggregate Commitments of all Defaulting Banks
multiplied by a fraction the numerator of which is equal to such Part C Bank’s
Contingent Commitment and denominator of which is the aggregate amount of the
Contingent Commitments of all Part C Banks.

 

“Margin Stock” shall have the meaning provided in Regulation U of the Board of
Governors of the Federal Reserve System.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Note” shall have the meaning provided in Section 2.05.

 

“Notice of Borrowing” shall have the meaning provided in Section 2.03.

 

“Notice Office” shall mean the office of the Agent located at 560 Lexington
Avenue, New York, New York, 10022, Attention:  Mr. Joseph C. Campagna, Telephone
No. (212) 310-9943, Facsimile No. (212) 230-9114, or such other office as the
Agent may hereafter designate in writing as such to the Borrowers.

 

“Obligations” shall mean all amounts owing to the Agent, Collateral Agent or any
Bank pursuant to the terms of this Agreement or any other Credit Document.

 

“Parent” shall mean Financial Security Assurance Holdings Ltd., a New York
corporation.

 

“Part B Bank” shall mean each Bank listed on Part B of Schedule I hereto.

 

“Part C Bank” shall mean each Bank listed on Part C of Schedule I hereto.

 

“Participant” shall mean any bank(s) or other financial institution(s) which may
purchase a participation interest from the Bank in this Agreement and certain of
the Credit Documents pursuant to a participation agreement between the Bank and
the Participant(s).

 

“Payment Office” shall mean the office of the Agent located at 560 Lexington
Avenue, New York, New York 10022 and any payment to the Payment Office shall be
made pursuant to the wire transfer instruction set forth in Section 4.03, or
such other office as the Agent may hereafter designate in writing as such to the
Borrowers.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA or any successor thereto.

 

“Permitted Liens” shall have the meaning set forth in Section 9.01.

 

9

--------------------------------------------------------------------------------


 

“Permitted Reserves” shall mean at any time any and all reserves established or
maintained by any Borrowers at such time which are deemed necessary or prudent
in the reasonable judgment of the management of such Borrower by reason of the
failure or anticipated failure by the issuer of an Insured Obligation contained
in the Covered Portfolio or other obligor with respect thereto to pay such
Insured Obligation when due as reflected on such Borrower’s books and which are
or will be reported by such Borrower in its statutory financial statements.

 

“Person” shall mean any individual, partnership, limited liability company,
joint venture, firm, corporation, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

 

“Plan” shall mean any multi employer plan or single employer plan as defined in
Section 4001 of ERISA, which is maintained or contributed to by (or to which
there is an obligation to contribute of), or at any time during the five
calendar years preceding the date of this Agreement was maintained or
contributed to by (or to which there was an obligation to contribute of), any
Borrower or by a Subsidiary of any Borrower or an ERISA Affiliate.

 

“Pledged Premiums” shall mean at any time on and after the Loss Threshold
Incurrence Date (a) any and all Installment Premiums which are paid or payable
to any Borrower at such time with respect to any and all defaulted Insured
Obligations in the Covered Portfolio minus (b) the aggregate amount of such
Installment Premiums referred to in clause (a) of this definition paid or
payable to any Person other than a Borrower (or any Wholly Owned subsidiary of
the Parent) at such time under reinsurance agreements (whether facultative or
treaty) and similar arrangements.

 

“Pledged Recoveries” shall mean at any time on and after the Loss Threshold
Incurrence Date any and all moneys and other payments, property and other
consideration and compensation received or receivable by or for the account of a
Borrower at such time (excluding the aggregate amount of any and all moneys,
payments, property, consideration and compensation paid or payable to any Person
other than a Borrower or Wholly Owned Subsidiary of the Parent, under
reinsurance agreements (whether facultative or treaty) and similar arrangements)
as repayment or reimbursement of, or otherwise in respect of or arising out of,
the payment of a claim by such Borrower under an Insurance Contract covering any
Insured Obligation in the Covered Portfolio (without regard to whether such
claim was paid from the proceeds of a Loan), whether from the issuer thereof or
any other Person including without limitation under or pursuant to (a) such
Insurance Contract, any reimbursement agreement, guaranty, letter of credit,
mortgage, security agreement, pledge agreement or other contract, agreement or
arrangement, (b) any account or account receivable, (c) any compromise,
settlement or similar arrangement, (d) any voluntary payment or gift, (e) any
reinsurance of such Insured Obligation to the extent that payment or expected
payment under such reinsurance was not deducted in determining the Loss
attributed to a Borrower’s payment or required payment of such claim, (f) any
contractual, statutory, common law or other right of subrogation, (g) any
realization upon any mortgage, security interest or other Lien, (h) any cause of
action, whether sounding in tort, contract or otherwise, and any judicial,
arbitration or other proceeding by or before any court, agency, tribunal,
association or other governmental or private body, or (i) any other legal or
equitable right or claim, whether or not similar to the foregoing), less the out
of pocket costs and expenses, including without limitation attorneys fees and
court costs, reasonably incurred by a Borrower in connection with

 

10

--------------------------------------------------------------------------------


 

the collection or other realization of such moneys and other payments, property
and other consideration and compensation.

 

“Pledged Reserves Account” shall mean an account established with the Agent in
accordance with Section 2.01(b) of the Security Agreement.

 

“Pledged Reserves Account Funds” shall mean at any time the aggregate amount of
proceeds of Loans borrowed hereunder for the purpose of establishing or
maintaining Permitted Reserves, such proceeds to be deposited in the Pledged
Reserves Account in accordance with Section 2.01(b) of the Security Agreement.

 

“Pledged Reserve Release Notice” shall have the meaning set forth in
Section 8.12.

 

“Pledged Reserve Repayment Date” shall mean the date on which a Borrower
delivers the Pledged Reserve Release Notice required by Section 8.12.

 

“Replacement Bank” shall have the meaning provided in Section 3.04(b).

 

“Reportable Event” shall mean an event described in Section 4043(b) of ERISA
with respect to a Plan as to which the 30 day notice requirement has not been
waived by the PBGC.

 

“Retained Percentage” of an Insured Obligation shall mean 100% minus the
aggregate percentage of the risk under Insurance Contracts with respect thereto
which has been ceded by a Borrower to other Persons under reinsurance agreements
(whether facultative or treaty) and similar arrangements with Persons other than
Wholly Owned Subsidiaries of the Parent.

 

“SEC” shall have the meaning provided in Section 8.01(f).

 

“Security Agreement” shall have the meaning provided in Section 5.05.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.

 

“Subsidiary” shall mean, as to any Person, (a) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (b) any partnership, association, joint venture or other
entity in which such Person and/or one or more Subsidiaries of such Person has
more than a 50% equity interest and the ability to direct such partnership,
association, joint venture or other entity at the time.

 

“Taxes” shall have the meaning provided in Section 4.04(a).

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

11

--------------------------------------------------------------------------------


 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Statement of Financial
Accounting Standards No. 35, based upon the actuarial assumptions used by the
Plan’s actuary in the most recent annual valuation of the Plan, exceeds the fair
market value of the assets allocable thereto, determined in accordance with
Section 412 of the Code.

 

“United States” and “U.S.” shall each mean the United States of America.

 

“Unutilized Commitment” shall mean, for any Bank, at any time, the Commitment of
such Bank at such time less (a) the aggregate principal amount of all Loans made
by such Bank pursuant to Section 2.01(a) prior to such time plus (b) Loans
previously made by such Bank pursuant to Section 2.01(a) to establish Permitted
Reserves to the extent (i) such Loans were previously repaid by the Borrowers
and (ii) the proceeds of such Loans were not used to pay Losses.

 

“Unutilized Contingent Commitment” shall mean, for any Part C Bank, at any time,
the Contingent Commitment of such Bank at such time less (a) the aggregate
principal amount of all Loans made by such Bank pursuant to Section 2.01(b)
prior to such time, plus (b) Loans previously made by such Part C Bank pursuant
to Section 2.01(b) to establish Permitted Reserves to the extent (i) such Loans
were previously repaid by the Borrowers and (ii) the proceeds of such Loans were
not used to pay losses.

 

“Wholly Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose capital stock (except in the case of Financial Security Assurance
International Ltd., which shall be a Wholly Owned Subsidiary of FSAIC or FSA so
long as FSAIC or a Wholly Owned Subsidiary of FSA owns 100% of its outstanding
common shares) is at the time owned by such Person and/or one or more Wholly
Owned Subsidiaries of such Person and (b) any partnership, association, joint
venture or other entity in which such Person and/or one or more Wholly Owned
Subsidiaries of such Person has a 100% equity interest and the ability to direct
such partnership, association, joint venture or other entity at such time.

 

Section 1.02.  Principles of Construction.  All references to sections,
schedules and exhibits are to sections, schedules and exhibits in or to this
Agreement unless otherwise specified.  The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.

 

ARTICLE II

AMOUNT AND TERMS OF CREDIT

 

Section 2.01.  The Loans.

 

(a)           Subject to and upon the terms and conditions set forth herein,
including, without limitation, the provisions of Article VI, each Bank severally
agrees, at any time and from time to time prior to the Expiry Date, to make
loans (each a “Loan” and collectively, the “Loans”) to the Borrowers, provided,
however, that the principal amount

 

12

--------------------------------------------------------------------------------


 

of any Loan made by a Bank at any time shall not exceed the lesser of (i) the
Unutilized Commitment of such Bank at such time and (ii) the total amount
requested by the Borrowers in connection with any Credit Event multiplied by a
fraction the numerator of which is equal to such Bank’s Commitment and the
denominator of which is equal to the aggregate amount of all Banks’ Commitments.

 

(b)           In the event that (i) the Borrowers request a Borrowing under
Section 2.01(a) and (ii) any Part B Bank shall fail to make on the date
specified in the Notice of Borrowing for such requested Borrowing any Loan or
any portion of a Loan required to be made by such Bank under Section 2.01(a)
hereof representing such Bank’s pro rata portion (determined as described in
Section 2.01(a)(i) and (ii)) of the amount of such requested Borrowing, then
each Part C Bank severally agrees to make a Loan to the Borrowers on such date
in an amount equal to the lesser of (i) such Part C Bank’s Unutilized Contingent
Commitment and (ii)  the amount of such Part B Bank’s Defaulted Loan multiplied
by a fraction, the numerator of which is such Part C Bank’s Contingent
Commitment and the denominator of which is the sum of all Part C Banks’
Contingent Commitments.

 

(c)           Once repaid, Loans incurred hereunder may not be reborrowed other
than those Loans borrowed to establish or maintain Permitted Reserves, which may
be reborrowed once repaid to the extent that the proceeds of such Loans in whole
or in part were not used to pay Losses.

 

(d)           No Bank shall have any liability for the failure of any other Bank
to make Loans hereunder except as expressly provided in Section 2.01(b).

 

Section 2.02.  Amount of Each Borrowing.  The aggregate principal amount of each
Borrowing hereunder shall not (a) be less than $2,000,000, and if greater, shall
be in an integral multiple of $1,000,000 and (b) exceed the lesser of
(i) Cumulative Losses in excess of the Loss Threshold Amount less the aggregate
principal amount of all Loans previously made and (ii) the aggregate Unutilized
Commitments of all Banks as in effect on the date such Borrowing is made.

 

Section 2.03.  Notice of Borrowing.  Whenever the Borrowers desire to make a
Borrowing hereunder, they shall give the Agent at its Notice Office at least two
Business Days’ prior notice made hereunder, provided that any such notice shall
be deemed to have been given on a certain day only if received before 12:00 Noon
(New York time) on such day.  Each such notice (each a “Notice of Borrowing”)
shall be in the form of Exhibit A, appropriately completed to specify the
aggregate principal amount of the Loans to be made pursuant to such Borrowing,
and the date of such Borrowing (which shall be a Business Day).

 

Section 2.04.  Disbursement of Funds; Defaulting Bank’s Obligations.

 

(a)           No later than 11:00 a.m. (New York time) on the later of the date
specified in each Notice of Borrowing and the date which is two Business Days
after the Agent’s receipt of such Notice of Borrowing, as described in
Section 2.03, (i) each Bank will make available at the Payment Office of the
Agent its pro rata portion (in accordance with the Commitment of such Bank and
the aggregate Commitment of all Banks as in

 

13

--------------------------------------------------------------------------------


 

effect on such date) of the amount of each Borrowing requested to be made on
such date, in Dollars and in immediately available funds and (ii) the Agent will
make available to the Borrowers the aggregate of the amounts so made available
by the Banks on such day at its Payment Office.

 

(b)           In the event that any Part B Bank shall fail to make available at
the Payment Office of the Agent its pro rata portion (in accordance with the
Commitment of such Part B Bank and the aggregate Commitments of all of the Banks
as in effect on such date) of the amount of the Borrowing requested to be made
in any Notice of Borrowing, at or prior to 11:00 a.m. (New York time) on the
date specified in such Notice of Borrowing, the Agent shall immediately (but in
no event later than 11:15 a.m. (New York time) notify each Part C Bank that such
Part B Bank has so defaulted and no later than 1:00 p.m. (New York time) on such
date, (i) each Part C Bank will (subject to Section 2.01(b)) make available at
the Payment Office of the Agent its pro rata portion (in accordance with the
Contingent Commitment of such Part C Bank and the aggregate Contingent
Commitments of all of the Part C Banks as in effect on such date) of such Part B
Bank’s Defaulted Loan, in Dollars and in immediately available funds, and
(ii) the Agent will make available to the Borrowers the aggregate of the amounts
so made available by the Part C Banks on such day at its Payment Office.  If the
notice from the Agent to any Part C Bank described above in this Section 2.04(b)
occurs after 11:15 a.m. (New York time) such Part C Bank shall use its best
efforts to advance the amount required pursuant this Section on the day such
notice occurs and shall, in any event, so advance such amount by 1:00 p.m. on
the next succeeding Business Day.

 

(c)           The Agent shall have no obligation to make available any amount
under Section 2.04(a) or (b) on behalf of any Bank, Part B Bank or Part C Bank
(other than itself in such capacity) until such time as any such Bank shall have
made amounts available for such purpose to the Agent.

 

(d)           In the event that any Part C Bank has made available funds with
respect to any Part B Bank’s Defaulted Loan, such Part B Bank agrees to repay
such Part C Bank forthwith upon demand together with interest on the amount
advanced for each day from the date such amounts were advanced by the Part C
Bank until the date such amount is repaid to the Part C Bank, at the Federal
Funds Rate for three (3) Business Days and thereafter at the Base Rate plus 2%. 
To the extent that the Part C Bank receives payments of any Defaulted Loan from
or on behalf of the Borrowers, or an Eligible Transferee as contemplated in
Section 3.03(c), the obligation of the Defaulting Bank, to the extent of such
payment, shall be satisfied, with any deficiency to be paid by such Defaulting
Bank as provided in this Section 2.04(d).  Upon payment by the Part B Bank,
which is the Defaulting Bank, to the Part C Bank of all amounts owed to the
Part C Bank with respect to a Defaulted Loan, such Part B Bank shall be the
owner of such Loan and shall be entitled to all rights and benefits hereunder
with respect thereto.

 

Section 2.05.  Notes.  The Borrowers shall be jointly and severally obligated to
pay the principal of and interest on the Loans.  The Borrowers’ obligation to
pay the principal of, and interest on, the Loans made by each Bank shall be
evidenced by a promissory note duly executed and delivered by the Borrowers
substantially in the form of Exhibit B with blanks appropriately

 

14

--------------------------------------------------------------------------------


 

completed in conformity herewith (each a “Note” and, collectively, the “Notes”).
 Each Note shall (a) be payable to the order of such Bank and be dated the
Effective Date if such Bank shall be a party hereto on the Effective Date or the
effective date of the Assignment and Assumption Agreement pursuant to which it
becomes a party hereto if such Bank shall become a party hereto after the
Effective Date, (b) be in a stated principal amount equal to such Bank’s
Commitment (plus, if such Bank is a Part C Bank, such Bank’s Contingent
Commitment) and be payable in the principal amount of the Loans evidenced
thereby, (c) mature, with respect to each Loan evidenced thereby, on the Expiry
Date, (d) bear interest as provided in the appropriate clause of Section 2.06
and (e) be entitled to the benefits of this Agreement and be secured by the
Security Agreement.  Each Bank will note on its internal records the amount of
each Loan made by it and each payment in respect thereof and will prior to any
transfer of its Note endorse on the reverse side thereof the outstanding
principal amount of Loans evidenced thereby.  Failure to make any such notation
shall not affect the Borrowers’ obligations in respect of such Loans.

 

Section 2.06.  Interest.

 

(a)           The Borrowers agree, jointly and severally, to pay to the Agent
for the account of the Banks interest in respect of the unpaid principal amount
of each Loan from the date the proceeds thereof are made available to the
Borrowers until the maturity thereof (whether by acceleration or otherwise) at a
rate per annum which shall be equal to the Base Rate in effect from time to time
plus 1.50%.

 

(b)           The Borrowers, jointly and severally, agree to pay to the Agent
for the account of the Banks interest on any amount owed by the Borrowers to the
Banks under this Agreement or any of the Credit Documents from and after the
earlier of (i) the occurrence of an Event of Default and (ii) the date such
amount is due and payable but not paid until payment thereof in full at a rate
per annum equal to the Base Rate in effect from time to time plus 3.50% (the
“Default Rate”).

 

(c)           Accrued (and theretofore unpaid) interest shall be payable (i) in
respect of each Loan, quarterly in arrears on the first Business Day of each
January, April, July and October, (ii) in respect of each Loan, on any
prepayment (on the amount prepaid), at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand and (iii) with respect to the
interest accrued at the Default Rate, upon demand.

 

Section 2.07.  Capital Adequacy.  In the event that after the date of the
execution hereof (a) the application, enactment or adoption of, or any change
in, any law, rule, regulation, treaty, guideline or directive, or the occurrence
of the effective date of any law, rule, regulation, treaty guideline or
directive or any provision thereof enacted or adopted on the date of the
execution hereof but which has not yet become effective, or the application,
interpretation or enforcement of any of the foregoing by any court, central
bank, administrative or governmental authority charged with the administration
thereof (whether or not having the force of law) (each a “Regulatory Change”)
shall either (i) impose, modify or deem applicable any reserve, deposit,
insurance premium, assessment, fee, capital requirement, tax (other than taxes
imposed on the net income of any of the Banks or any Participant), or similar
requirement applicable to the existence of the Commitments and/or Contingent
Commitments or (ii) impose any other condition in connection with the
maintenance of the Commitments and/or Contingent

 

15

--------------------------------------------------------------------------------


 

Commitments, or (b) any of the Banks or any Participant shall, in good faith,
(i) voluntarily impose, modify or deem applicable to itself, any reserve,
deposit, insurance premium, assessment, fee, capital requirement or similar
requirement applicable to the Commitments and/or Contingent Commitments or
(ii) voluntarily impose any other condition in connection with any of the
Commitments and/or Contingent Commitments, designed to comply with or prepare
for future compliance with any Regulatory Change, and the result of any of the
foregoing shall be to increase the cost to any of the Banks or any Participant
of extending, issuing or maintaining the Commitments and/or Contingent
Commitments or to reduce any amount (or the effective return on any amount)
received or receivable by any of the Banks or any Participant in connection with
this Agreement (which increase in cost or reduction in yield shall be the result
of any such Bank’s or any such Participant’s reasonable allocation, in a
nondiscriminatory manner among borrowers having obligations to such Bank or such
Participant similar to those of the Borrowers, of the aggregate of such cost
increases or yield reductions resulting from such event), then, upon written
demand by the such Bank, the Borrowers, jointly and severally, agree to promptly
pay to such Bank, from time to time as specified by such Bank, additional
amounts which shall be sufficient to compensate such Bank for all such increased
costs or reductions in yield accruing from and after the date of such demand. 
Such Bank shall submit to the Borrowers, at or prior to the making of each such
demand, a certificate setting forth in reasonable detail such increased costs or
yield reductions incurred by such Bank or any Participant as a result of any of
the foregoing, which certificate shall be conclusive, absent manifest error, as
to the amount thereof.

 

ARTICLE III

FEES; TERMINATION AND INCREASE OF COMMITMENT

 

Section 3.01.  Fees.

 

(a)           The Borrowers jointly and severally agree to pay to the Agent for
distribution to the Banks pro rata in accordance with their respective
Unutilized Commitments a commitment fee (such commitment fee, together with the
commitment fee payable pursuant to Section 3.01(b), being the “Commitment Fee”)
for the period from the Effective Date until the Expiry Date (or such earlier
date as the Commitments shall have been terminated) computed at a rate equal to
(i) 0.53% per annum on the daily average aggregate Unutilized Commitments of the
Banks for the period ending on April 30, 2010 and (ii) 0.60% per annum on the
daily average Unutilized Commitments of the Banks thereafter; provided, however,
that (A) if the Borrower’s Rating for any Borrower assigned by either Moody’s or
S&P shall be less than Aaa or AAA, respectively, but greater than A1 and A+,
respectively, the Commitment Fee shall be computed at a rate equal to (i) 0.555%
per annum on the daily average aggregate Unutilized Commitments of the Banks for
the period ending on April 30, 2010 and (ii) 0.63% per annum on the daily
average Unutilized Commitments of the Banks thereafter, and (B) if the
Borrower’s Rating for any Borrower assigned by either Moody’s or S&P shall be
equal to or less than A1 or A+, respectively, the Commitment Fee shall be
computed at a rate equal to (i) 0.575% per annum on the daily average aggregate
Unutilized Commitments of the Banks for the period ending on April 30, 2010 and
(ii) 0.65% per annum on the daily average Unutilized Commitments of the Banks

 

16

--------------------------------------------------------------------------------


 

thereafter.  In the case of a split rating, the lower of the Moody’s rating or
the S&P rating shall determine the Commitment Fee.  Notwithstanding the
foregoing, any Commitment Fee accrued with respect to the Unutilized Commitment
of a Defaulting Bank during the period prior to the time such Bank became a
Defaulting Bank and unpaid at such time shall not be payable by the Borrowers so
long as such Bank shall be a Defaulting Bank except to the extent that such
Commitment Fee shall otherwise have been due and payable by the Borrowers prior
to such time.  No Commitment Fee shall accrue on the Unutilized Commitment of a
Defaulting Bank so long as such Bank shall be a Defaulting Bank.

 

(b)           The Borrowers jointly and severally agree to pay each Part C Bank
a Commitment Fee for the period from the Effective Date until the Expiry Date
(or such earlier date as the Contingent Commitment of such Part C Bank shall
have been terminated) computed as agreed in writing from time to time by the
Borrowers and such Part C Bank.

 

(c)           Accrued Commitment Fees shall be due and payable quarterly in
arrears on the first Business Day of each May, August, November and February of
each year and on the Expiry Date or upon such earlier date as the Commitments or
the Contingents Commitments, as the case may be, shall be terminated.

 

(d)           The Borrowers jointly and severally agree to pay to the Agent such
fees in connection with the Credit Documents as may be agreed to in writing from
time to time between the Borrowers and the Agent.

 

Section 3.02.  Voluntary Termination of Unutilized Commitments.  Upon at least
five Business Days prior notice to the Agent at its Notice Office, the Borrowers
shall have the right to terminate the Unutilized Commitments or Unutilized
Contingent Commitments or both in whole or in part, in minimum amounts of
$5,000,000 (or, if greater, in integral multiples of $1,000,000) for the
Unutilized Commitments and Unutilized Contingent Commitments, provided that the
Borrowers shall concurrently satisfy their obligations under Section 3.01.

 

Section 3.03.  Mandatory Termination of Commitments.

 

(a)           Except as otherwise provided in Section 2.01, the Commitment of
each Bank shall be mandatorily and permanently reduced on each date a Loan is
made by such Bank pursuant to Section 2.01(a) by the amount of such Loan,
without regard to prepayments or repayments.  Except as otherwise provided in
Section 2.01, the Contingent Commitment of each Part C Bank shall be mandatorily
and permanently reduced on each date a Loan is made by such Part C Bank pursuant
to Section 2.01(b) by the amount of such Loan, without regard to prepayments or
repayments.

 

(b)           Notwithstanding anything herein to the contrary, the Borrowers
shall have the right to unilaterally terminate the Commitment and/or Contingent
Commitment of any Bank, at any time after the Effective Date, if such Bank shall
be a party hereto on the Effective Date, or at any time after the effective date
of the Assignment and Assumption Agreement pursuant to which it becomes a party
hereto if such Bank shall become a party

 

17

--------------------------------------------------------------------------------


 

hereto after the Effective Date pursuant to Section 3.04 or 12.04, or at any
time after the Increase Date on which it becomes a party hereto if such Bank
shall become a party hereto after the Effective Date pursuant to Section 3.05,
the unsecured senior debt rating (or shadow rating as reflected in a letter) of
such Bank or its parent shall be downgraded by Moody’s or S&P, such termination
to be effective two (2) Business Days after providing to such Bank a notice of
termination.  The Borrowers shall, concurrent with such termination, satisfy
their obligations owed to the affected Bank under Section 3.01.

 

(c)           Notwithstanding anything herein to the contrary, the Borrowers
shall have the right to unilaterally terminate the Commitment and/or Contingent
Commitment of any Bank if such Bank becomes a Defaulting Bank, such termination
to be effective upon the payment to the Agent of the amount described in the
next succeeding sentence.  The Borrowers shall, concurrent with such
termination, pay to the Agent the amounts owed to the Defaulting Bank pursuant
to Section 3.01.  The Agent shall distribute any amount so received from the
Borrowers (i) first, to the Part C Banks, as payment owed to the Part C Banks by
the Defaulting Bank pursuant to Section 2.04(d), and (ii) second, to the
Defaulting Bank, any excess.  If an Eligible Transferee is to be admitted to
this Agreement in replacement of a Defaulting Bank which is a Part B Bank and
such Eligible Transferee agrees to not only assume the Defaulting Bank’s
Commitment and/or Contingent Commitment but also agrees to purchase all of the
Defaulting Bank’s Loans, such Eligible Transferee shall pay to the Part C Banks
which have funded all or part of the Loans which were to be made by such
Defaulting Bank an amount equal to the remaining unpaid amount of principal so
advanced by such Part C Banks plus any accrued and unpaid interest thereon
computed in accordance with Section 2.06 and the Borrowers shall pay to the
Agent the amount owed to the Defaulting Bank pursuant to Section 3.01.  After
making such payment the Eligible Transferee shall be the Bank owning such
Loans.  The amounts paid by such Eligible Transferee to the Part C Bank shall be
applied to reduce the obligations of the Defaulting Bank under Section 2.04(d),
amounts remaining unpaid under such Section shall continue to be owing by such
Defaulting Bank in accordance with such Section.

 

(d)           Upon termination of a Bank’s Commitment and/or Contingent
Commitment pursuant to Section 3.03(b) or 3.03(c) the Borrowers may request that
the remaining Banks increase their Commitments and/or Contingent Commitments as
described in Section 3.05(a) or designate one or more Eligible Transferees to
assume the Commitment and/or Contingent Commitment of the Bank being
terminated.  In the event the Borrowers’ designate one or more Eligible
Transferees which agree to provide the Commitment and/or Contingent Commitment
of the terminated Bank such Eligible Transferee(s) may become party to this
Agreement by executing and delivering a counterpart of this Agreement.

 

(e)           In addition to any other mandatory Commitment and Contingent
Commitment reductions pursuant to this Section 3.03, the Commitment of any Bank
which does not agree to extend the Expiry Date pursuant to Section 3.04, and the
Contingent Commitment of such Bank if such Bank is a Part C Bank, shall
terminate in its entirety on such Expiry Date in effect on the date such Bank
does not agree to extend the Expiry Date.

 

 

18

--------------------------------------------------------------------------------


 

(f)                                    In addition to any other mandatory
Commitment and Contingent Commitment reductions pursuant to this Section 3.03,
the Commitment, and the Contingent Commitment of such Bank if such Bank is a
Part C Bank, of each Bank shall terminate in its entirety on the Expiry Date.

 

Section 3.04.  Expiry Date.

 

(a)                                  The Commitments and the Contingent
Commitments shall expire on April 30, 2015 (the “Expiry Date”); provided,
however, that before (but not earlier than 90 days nor later than 60 days
before) each April 30, commencing April 30, 2008, the Borrowers may make a
written request (an “Extension Request”) to the Agent, at its Notice Office, who
shall forward a copy to each of the Banks, that the Expiry Date be extended by
one calendar year.  Such Extension Request shall include a certification by an
Authorized Officer of each Borrower that no Default or Event of Default has
occurred and is continuing and all representations and warranties contained
herein and the other Credit Documents are true and correct in all material
aspects on and as of the date of the Extension Request (it being understood and
agreed that any representation or warranty which expressly refers by its terms
to a specified date shall be required to be true only as of such date).  If by
the date occurring 30 days next succeeding the Agent’s receipt of such Extension
Request, any Bank agrees thereto in writing by so indicating on counterparts of
the Extension Request and delivering such counterpart to the Borrowers, “Expiry
Date” as to such Bank shall mean the April 30, with such extension of the Expiry
Date to be effective from and after April 30 in respect of which the Extension
Request was made and such extension shall be for a period so as to maintain a
Commitment Period of seven years, provided that any failure to so notify the
Borrowers shall be deemed to be a disapproval by such Bank of the Borrowers’
Extension Request.  The Commitment of any Bank which does not so agree, and, if
such Bank is a Part C Bank, the Contingent Commitment of such Bank, shall
terminate upon the Expiry Date in effect on the date such Bank does not so
agree.  No Bank shall be obligated to grant any extension pursuant to this
Section 3.04(a) and any such extension shall be in the sole discretion of each
Bank.  The Borrowers, jointly and severally, agree to pay to each Bank which
does not so agree all amounts owing under its Note and this Agreement on the
effective date of the termination of such Bank’s Commitment, and, if applicable,
Contingent Commitment.

 

(b)                                 If less than all of the Banks consent to an
Extension Request (each Bank that has not so consented being a “Declining Bank”,
and each other Bank being an “Extending Bank”), the Borrowers shall have the
right to require any Declining Bank to assign in full its rights and obligations
under this Agreement (i) to any one or more Extending Banks designated by the
Borrowers that have offered in their returned counterpart of the Extension
Request to increase their respective Commitments (and, if any such Extending
Bank is a Part C Bank, its Contingent Commitment) in an aggregate amount at
least equal to the amount of such Declining Bank’s Commitment (and, if such
Declining Bank is a Part C Bank, its Contingent Commitments), (such Bank being
an “Increasing Extending Bank”) or (ii) to any one or more Eligible Transferees
designated by the Borrowers that agree to assume all of such rights and
obligations (each such Eligible Transferee being a “Replacement Bank”), provided
that (A) such Declining Bank

 

19

--------------------------------------------------------------------------------


 

shall have received payment of all amounts owing under its Note and to it under
this Agreement on the effective date of such assignment, (B) such assignment
shall otherwise have occurred in compliance with Section 12.04 including,
without limitation, clauses (iii) and (iv) of subsection (b) thereof and (C) the
effective date of such assignment shall be the date specified by the Borrowers
and agreed to by the Replacement Bank or Increasing Extending Bank, as the case
may be, which date shall be on or prior to the applicable Expiry Date.  Each
Bank that is Defaulting Bank shall, so long as such Bank is Defaulting Bank,
constitute a Declining Bank.

 

Section 3.05.  Increase of Commitments.

 

(a)                                  The Borrowers may, from time to time,
request the Banks to increase their Commitments and/or Contingent Commitments
(i) at any time a Bank’s ratings are reduced as described in Section 3.03(b), in
order to replace the Commitment and/or Contingent Commitment of the affected
Bank, such increase not to exceed the Commitment and/or Contingent Commitment of
the affected Bank, (ii) at any time there shall be a Defaulting Bank, in order
to replace the Commitment and/or Contingent Commitment of the Defaulting Bank,
such increase not to exceed the Commitment and/or Contingent Commitment of the
Defaulting Bank and (iii) at any time during the 90 day period preceding each
anniversary of the date of this Agreement.  In order to request such an increase
the Borrowers shall make a written request (an “Increase Request”) to the Agent
at its Notice Office (who shall forward a copy to each of the Banks) that
(i) the Commitments of the Banks be increased by an aggregate amount specified
and (ii) the Contingent Commitments of the Part C Banks be increased by an
aggregate amount specified.  Such Increase Request shall include a certification
by a senior officer of each Borrower that no Default or Event of Default has
occurred and is continuing and all representations and warranties contained
herein and in the other Credit Documents are true and correct in all material
respects on and as of the date of the Increase Request (it being understood and
agreed that any representation or warranty which expressly refers by its terms
to a specified date shall be required to be true only as of such date).  The
Borrowers shall indicate in the Increase Request the date on which they want the
requested increases to become effective which shall be (A) prior to the Expiry
Date and (B) at least 45 days after the Agent’s receipt of such Increase
Request.  Each Increase Notice shall specify the date by which Banks who wish to
increase their Commitment or Contingent Commitments, as the case may be, must
indicate their willingness to increase their Commitment or Contingent
Commitment, as the case may be, the amount of such increase and the date on or
after which such Bank will agree to such Increase (the “Commitment Date”), which
date shall be no sooner than 45 days after the Agent’s receipt of the Increase
Request.  No Bank shall be obligated to increase its Commitment and/or
Contingent Commitment pursuant to this Section 3.05 and any such increase shall
be in the sole discretion of each Bank; provided that any failure to notify the
Agent or the Borrowers shall be deemed to be a disapproval by such Bank of the
Borrowers’ Increase Request.  If any Banks notify the Agent that they are
willing to increase the amount of their respective Commitments and/or Contingent
Commitment, as the case may be, the Agent shall allocate the increases requested
by the Borrowers among the Banks which have so notified the Agent subject to the
maximum increase agreed to by each Bank.  The

 

20

--------------------------------------------------------------------------------


 

date on which any such increase in the Commitments or Contingent Commitments
becomes effective shall be the “Increase Date.”

 

(b)                                 Promptly following each Commitment Date, the
Agent shall notify the Borrowers as to the amount, if any, by which the Banks
are willing to participate in the requested increase.  If the aggregate amount
by which the Banks are willing to increase their Commitment and/or Contingent
Commitment, as the case may be, on any such Commitment Date is less than the
requested amount, then any one or more Eligible Transferees designated by the
Borrowers that agree to provide Commitments and/or Contingent Commitments for
the shortfall may become party to this Agreement by executing and delivering a
counterpart of this Agreement.

 

(c)                                  On each Increase Date, each Eligible
Transferee that accepts an offer to participate in a requested Commitment
increase in accordance with Section 3.05(b) shall become a Bank party to this
Agreement as of such Increase Date and the Commitment and/or Contingent
Commitment of each Bank agreeing to participate in such increase shall be
increased as of such Increase Date by the amount set forth in its notice
delivered to the Agent in accordance with Section 3.05(a) (or by the amount
allocated to such Bank pursuant to the last sentence of Section 3.05(a)).

 

(d)                                 Notwithstanding the foregoing, any increase
in the Commitment of a Part B Bank shall be subject to the prior written
approval of each Part C Bank.

 

ARTICLE IV

 

PREPAYMENTS; PAYMENTS

 

Section 4.01.  Voluntary Prepayments.  The Borrowers shall have the right to
prepay the Loans, without premium or penalty, in whole or in part from time to
time, provided that the Borrowers shall give the Agent at its Notice Office at
least three Business Days’ prior notice of its intent to prepay the Loans.

 

Section 4.02.  Mandatory Prepayments.  On each Pledged Reserve Repayment Date,
an amount equal to 100% of the Pledged Reserves Account Funds with respect to
which the Borrowers have delivered a Pledged Reserve Release Notice as required
by Section 8.12 shall be applied as a mandatory prepayment of principal of
outstanding Loans.

 

Section 4.03.  Method and Place of Payment.  All payments by the Borrowers to
the Agent for the account of the Banks or any of them hereunder shall be fully
earned when due and nonrefundable when paid and made in lawful currency of the
United States and in immediately available funds.  Amounts payable to the Agent
hereunder shall be transferred to the Agent’s account at:  Wachovia Bank,
National Association, ABA #:  026-005-092, Account:  Bayerische Landesbank,
New York Branch, Account #:  200-1935-3009-0, Reference:  FSA Line of Credit,
(or to such other account of the Agent as the Agent may specify by written
notice to the Borrowers) not later than 12:00 noon, New York, New York time, on
the date payment is due.  Any payment received by the Agent after 12:00 noon,
New York, New York time, shall be deemed to have been received by the Agent on
the next Business Day.  If any payment hereunder

 

21

--------------------------------------------------------------------------------


 

is due on a day that is not a Business Day, then such payment shall be due on
the immediately succeeding Business Day.  Payments received hereunder by the
Agent for the account of the Banks shall, except as otherwise provided in this
Section, be promptly distributed to each Bank in the same proportion that each
Bank’s Commitment bears to the aggregate of all Banks’ Commitments.  Fees
payable to any Defaulting Bank described in the last sentence of
Section 3.01(a) which is a Part B Bank shall be applied to the payment of the
obligations owed by such Bank to the Part C Banks with any excess to be paid to
such Part B Bank.  Payments of principal and interest made by the Borrowers on
any Loan which was made by or should have been made by a Part B Bank which is a
Defaulting Bank shall be applied to the repayment of the principal of and
interest (calculated as described in Section 2.06) on Loans advanced by the
Part C Banks by reason of such Defaulting Bank’s default until such default is
cured with any excess to be paid to such Part B Bank.  Amounts so distributed to
the Part C Banks shall be made in the same proportion that each Part C Bank’s
Contingent Commitment bears to the aggregate Contingent Commitments of all
Part C Banks to the extent such Bank has met its Obligations under
Section 2.01(b).  To the extent amounts paid by the Part B Bank which is a
Defaulting Bank (or which would have been paid to such Bank if it were not
Defaulting Bank) repays all amounts owed to a Part C Bank with respect to
Defaulted Loans related to such Part B Bank, such Part B Bank shall be the owner
of such Loan and shall be entitled to all rights and benefits hereunder with
respect thereto.

 

Section 4.04.  Net Payments.

 

(a)                                  All payments made by the Borrowers
hereunder or under any Note will be made without setoff, counterclaim or other
defense.  Except as provided in Section 4.04(b) and Section 12.04(b), all such
payments will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payment (but excluding any tax imposed on or measured by the net income
or gross income or gross receipts of any Bank (other than withholding taxes or
taxes in lieu of withholding taxes) pursuant to the laws of the jurisdiction (or
any political subdivision or taxing authority thereof or therein) in which the
principal office or lending office of such Bank is located or in which such Bank
is organized or in which such Bank is doing business through a branch or office
from which such jurisdiction treats a Loan as having been made) and all
interest, penalties or similar liabilities with respect thereto (collectively,
“Taxes”).  If any Taxes are so levied or imposed, the Borrowers, jointly and
severally, agree to pay the full amount of such Taxes and such additional
amounts as may be necessary so that every payment of all amounts due hereunder
or under any Note, after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein or in such Note. 
The Borrowers, jointly and severally, agree to reimburse each Bank, upon its
written request, which request shall show the basis for calculation of such
reimbursement, for taxes imposed on or measured by the net income of such Bank
pursuant to the laws of the jurisdiction (or any political subdivision or taxing
authority thereof or therein) in which its principal office or lending office is
located or in which such Bank is organized or in which such Bank is doing
business through a branch or office from which such jurisdiction treats a Loan
as having been made as it shall determine are payable by it in respect of
amounts paid to or on behalf of

 

22

--------------------------------------------------------------------------------


 

such Bank pursuant to the preceding sentence.  The Borrowers, shall furnish to
the applicable Bank within 45 days after the date the payment of any Taxes is
due pursuant to applicable law certified copies of any tax receipts available to
the Borrowers evidencing such payment by the Borrowers.  The Borrowers, jointly
and severally, agree to indemnify and hold harmless each Bank, and reimburse
each Bank upon its written request, for the amount of any Taxes so levied or
imposed and paid by such Bank.

 

(b)                                 Each Bank which is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) for
U.S. Federal income tax purposes agrees (i) in the case of any such Bank that is
a “bank” within the meaning of Section 881(c)(3)(A) of the Code and which
constitutes a Bank hereunder on the Effective Date, to provide to the Borrowers
and the Agent on or prior to the Effective Date two original signed copies of
Service Form 4224 or Form 1001 certifying to such Bank’s entitlement to an
exemption from United States withholding tax with respect to payments to be made
under this Agreement and under any Note, (ii) in the case of any such Bank that
is a “bank” within the meaning of Section 881(c)(3)(A) of the Code, that, to the
extent legally entitled to do so, (A) with respect to a Bank that is an assignee
or transferee of an interest under this Agreement pursuant to
Section 12.04(b) (unless the respective Bank was already a Bank hereunder
immediately prior to such assignment or transfer) or a Replacement Bank under
Section 3.04(b), upon the date of such assignment or transfer to such Bank, and
(B) with respect to any such Bank, from time to time upon the reasonable written
request of the Borrowers after the Effective Date, such Bank will provide to the
Borrowers two original signed copies of Internal Revenue Service Form 4224 or
Form 1001 (or any successor forms) certifying to such Bank’s entitlement to an
exemption from United States withholding tax with respect to payments to be made
under this Agreement and under any Note, (iii) in the case of a Bank other than
a Bank described in clause (i) or (ii) above on or prior to the Effective Date,
to provide to the Borrowers (A) a certificate substantially in the form of
Exhibit G hereto (any such certificate, a “Section 4.04(b)(iii) Certificate”)
and (B) two accurate and complete original signed copies of Internal Revenue
Service Form W-8, certifying to such Bank’s legal entitlement at the date of
such certificate (assuming compliance by the Borrowers with Section 8.13), to an
exemption from U.S. withholding tax under the provisions of Section 881(c) of
the Code with respect to payments to be made under this Agreement and (iv) in
the case of any such Bank (other than a Bank described in clause (i) or
(ii) above), (A) with respect to a Bank that is an assignee or transferee of an
interest under this Agreement pursuant to Section 12.04(b) (unless the
respective Bank was already a Bank hereunder immediately prior to such
assignment or transfer), upon the date of such assignment or transfer to such
Bank, and (B) with respect to any such Bank, from time to time upon the
reasonable written request of the Borrowers after the Effective Date, to provide
to the Borrowers such other forms as may be required in order to establish the
entitlement of such Bank to an exemption from withholding with respect to
payments under this Agreement and under any Note.  Notwithstanding anything to
the contrary contained in Section 4.04(a), but subject to the immediately
succeeding sentence, the Borrowers shall be entitled, to the extent it is
required to do so by law, to deduct or withhold Taxes imposed by the United
States (or any political subdivision or taxing authority thereof or therein)
from interest, fees or other amounts payable hereunder (without any obligation
to indemnify or pay the respective Bank additional amounts with respect thereto)
for the account of any

 

23

--------------------------------------------------------------------------------


 

Bank which is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes and which
has not provided to the Borrowers such forms required to be provided to the
Borrowers pursuant to the first sentence of this Section 4.04(b). 
Notwithstanding anything to the contrary contained in the preceding sentence and
except as set forth in Section 12.04(b), the Borrowers, jointly and severally,
agree to indemnify each Bank in the manner set forth in Section 4.04(a) in
respect of any amounts deducted or withheld by it as described in the
immediately preceding sentence as a result of any changes after the Effective
Date in any applicable law, treaty, governmental rule, regulation, guideline or
order, or in the interpretation thereof, relating to the deducting or
withholding of Taxes.

 

(c)                                  If the Borrowers pay an additional amount
pursuant to Section 4.04 and a Bank receives any refund of tax or credit against
its tax liabilities as a result of such payment by the Borrowers, such Bank
shall pay to the Borrowers an amount that such Bank determines, in its
reasonable judgment, is equal to the net tax benefit obtained by such Bank as a
result of such payment by the Borrowers.  Any such payment required pursuant to
the immediately preceding sentence shall be accompanied by a schedule that sets
forth the Bank’s basis for its calculation of such net tax benefit.  Whether or
not a Bank claims any refund or credit shall be in the sole discretion of each
Bank.  Nothing in this Section 4.04(c) shall require a Bank to disclose or
detail its calculation of the amount of any tax benefit or any other amount to
the Borrowers or any other Person (including, without limitation, any tax
return) other than the provision of the schedule referred to above.

 

(d)                                 Payments by the Borrowers under this
Section 4.04 shall only be due to the extent that payment is demanded by the
Banks from other borrowers having similar obligations.

 

Section 4.05.  Limitations on Sources of Payment.  Notwithstanding any other
provision of this Agreement or of any other Credit Document, the obligations of
the Borrowers to make payments of principal and interest on the Loans and the
Notes are limited recourse obligations of the Borrowers payable solely from the
Pledged Recoveries, the Pledged Premiums, the Pledged Reserves Account Funds and
the other Collateral described in the Security Agreement, and none of the Agent,
the Collateral Agent, any Bank or any other Person shall be entitled to procure
any money judgment against or to levy or foreclose upon or attach any other
assets or properties of the Borrowers for payment of such obligations; provided,
however, that nothing herein contained shall limit, restrict or impair the lien
created by the Security Agreement or the right of any Bank to exercise any of
its rights herein or in any of the other Credit Documents upon the occurrence of
an Event of Default or otherwise, or to bring suit and obtain a judgment against
the Borrowers or any of them (recourse thereon being limited only as to payment
of principal and interest on the Loans and the Notes as provided in this
Section 4.05).

 

24

--------------------------------------------------------------------------------


 

ARTICLE V

 

CONDITIONS PRECEDENT TO EFFECTIVENESS

 

This Agreement shall become effective subject to the satisfaction (or waiver by
the Banks) of the following conditions:

 

Section 5.01.  Execution of Agreement; Notes.  The Borrowers and each Bank shall
have signed a copy hereof (whether the same or different copies) and shall have
delivered the same to the Agent at its Notice Office and there shall have been
delivered to each Bank a Note executed by the Borrowers in the amount, maturity
and as otherwise provided herein.

 

Section 5.02.  No Default; Representations and Warranties.  There shall exist no
Default or Event of Default hereunder or under the 1997 Credit Agreement or the
1999 Credit Agreement (as defined herein) and all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the Effective Date.

 

Section 5.03.  Opinions of Counsel.

 

(a)                                  The Agent shall have received an opinion
addressed to it and the Banks and dated the Effective Date (i) from Bruce E.
Stern, General Counsel of the Borrowers, covering the matters set forth in
Exhibit C and (ii) from Kutak Rock LLP and in house German counsel to the Agent,
and from counsel (including, if applicable, foreign counsel) to each Bank each
in form and substance satisfactory to it.

 

(b)                                 Moody’s, S&P and the Borrowers shall have
received an opinion addressed to each of them and dated the Effective Date from
counsel to each Bank in form and substance satisfactory to each of them.

 

Section 5.04.  Corporate Documents; Proceedings.

 

(a)                                  The Agent shall have received a
certificate, dated the Effective Date, signed by an Authorized Officer of each
Borrower, and attested to by the Secretary or any Assistant Secretary of each
Borrower, each in the form of Exhibit D with appropriate insertions, together
with copies of the articles of incorporation and by laws of each Borrower and
the resolutions of each Borrower referred to in each such certificate.

 

(b)                                 All corporate and legal proceedings and all
instruments and agreements in connection with the transactions contemplated in
this Agreement and the other Credit Documents shall be satisfactory in form and
substance to the Agent, and it shall have received all information and copies of
all documents and papers, including records of corporate proceedings and
governmental approvals, if any, which the Agent reasonably may have requested in
connection therewith, such documents and papers where appropriate to be
certified by proper corporate or governmental authorities.

 

(c)                                  Certificates in respect of each Borrower in
form and substance satisfactory to the Agent, to the effect that each of them is
in good standing in such jurisdiction.

 

25

--------------------------------------------------------------------------------


 

Section 5.05.  Security Agreement.  Each Borrower shall have duly authorized,
executed and delivered an Amended and Restated Pledge and Security Agreement in
the form of Exhibit E (as modified, supplemented or amended from time to time,
the “Security Agreement”) covering all of each Borrower’s present and future
Collateral, together with:

 

(a)                                  executed copies of proper amendments to
financing statements (Form UCC-3) to be filed under the UCC of each jurisdiction
as may be necessary or, in the opinion of the Collateral Agent, desirable to
perfect the security interests purported to be created by the Security
Agreement;

 

(b)                                 evidence of the completion of all other
recordings and filings of, or with respect to, the Security Agreement as may be
necessary or, in the opinion of the Collateral Agent, desirable to perfect the
security interests purported to be created by the Security Agreement; and

 

(c)                                  evidence that all other actions necessary
or, in the opinion of the Collateral Agent, desirable to perfect and protect the
security interests purported to be created by the Security Agreement have been
taken.

 

Section 5.06.  Covered Portfolio, Etc.  The Agent shall have received a
certificate, dated the Effective Date, signed by an Authorized Officer of FSA,
setting forth in reasonable detail as of March 31, 2005, (a) each Insured
Obligation in the Covered Portfolio and each reinsurance agreement or similar
arrangement which covers any material amount of such Insured Obligations,
(b) each default by the issuer of any such Insured Obligation or other obligor
with respect thereto which has formed or could form the basis of a claim under
an Insurance Contract, (c) each default by any party to any such reinsurance
agreement or similar arrangement, (d) each claim paid by a Borrower under any
Insurance Contract with respect to such Insured Obligations, (e) the Borrowers’
reasonable estimate as of March 31, 2005 of the Average Annual Debt Service on
the Covered Portfolio, (f) the Borrowers’ Cumulative Losses (stating separately
any Permitted Reserves included therein) for the period from January 1, 1996
through March 31, 2005, and (g) the Borrowers’ reasonable estimate as of
March 31, 2005 of Installment Premiums payable with respect to the Covered
Portfolio.

 

Section 5.07.  Adverse Change, Rating, etc.

 

(a)                                  Nothing shall have occurred (and no Bank
shall have become aware of any facts or conditions not previously known) which
such Bank shall reasonably determine has, or could reasonably be expected to
have, a material adverse effect on the rights or remedies of such Bank, or on
the ability of a Borrower to perform its obligations to such Bank or which has,
or could reasonably be expected to have, a materially adverse effect on the
business, operations, property, assets, liabilities or condition (financial or
otherwise) of such Borrower.

 

(b)                                 All necessary governmental (domestic and
foreign) and third-party approvals in connection with the transactions
contemplated by the Credit Documents and otherwise referred to herein or therein
shall have been obtained and remain in effect, and all applicable waiting
periods shall have expired without any action being taken by any

 

26

--------------------------------------------------------------------------------


 

competent authority which restrains, prevents or imposes materially adverse
conditions upon the consummation of the transactions contemplated by the Credit
Documents and otherwise referred to herein or therein.  Additionally, there
shall not exist any judgment, order, injunction or other restraint issued or
filed or a hearing seeking injunctive relief or other restraint pending or
notified prohibiting or imposing materially adverse conditions upon the making
of the Loans.

 

(c)                                  On the Effective Date, the Borrower’s
Rating assigned to each Borrower by Moody’s and S&P shall be Aaa and AAA,
respectively.

 

Section 5.08.  Litigation.  No litigation by any entity (private or
governmental) shall be pending or threatened with respect to this Agreement or
any documentation executed in connection herewith or the transactions
contemplated hereby, or with respect to any material Indebtedness of any
Borrower or which any Bank shall determine could reasonably be expected to have
a materially adverse effect on the business, operations, property, assets,
liabilities or condition (financial or otherwise) of any Borrower.

 

Section 5.09.  Fees, Etc.  The Borrowers shall have paid to the Agent and to the
Banks all costs, fees (including those described in Section 3.01) and expenses
(including, without limitation, legal fees and expenses) payable to the Agent
and/or the Banks to the extent then due.

 

All of the certificates, legal opinions and other documents and papers referred
to in this Article V, unless otherwise specified, shall have been delivered to
the Agent at its Notice Office.

 

ARTICLE VI

 

CONDITIONS PRECEDENT TO ALL CREDIT EVENTS

 

The Obligation of the Banks to make Loans is subject, at the time of each such
Credit Event (except as hereinafter indicated), to the satisfaction of the
following conditions:

 

Section 6.01.  Loss Threshold Incurrence Date.  At or prior to the time of each
such Credit Event, the Loss Threshold Incurrence Date shall have occurred.

 

Section 6.02.  Cumulative Losses.  After giving effect to such Credit Event, the
aggregate principal amount of all Loans (other than those borrowed to establish
or maintain Permitted Reserves which have been repaid and which were not used to
pay Losses) made hereunder without regard to payments or prepayments shall not
exceed Cumulative Losses in excess of the Loss Threshold Amount.

 

Section 6.03.  Principal Amount.  The principal amount of the requested Loan
shall not exceed the sum of the Unutilized Commitments on the date the Loan is
to be advanced.

 

Section 6.04.  Notice of Borrowing.  Prior to the making of each Loan, the Bank
shall have received a Notice of Borrowing meeting the requirements of
Section 2.03.

 

27

--------------------------------------------------------------------------------


 

The acceptance of the proceeds of each Credit Event shall constitute a
representation and warranty by the Borrowers to each Bank that the conditions
set forth in this Article have been satisfied on the date of such acceptance.

 

ARTICLE VII

 

REPRESENTATIONS, WARRANTIES AND AGREEMENTS

 

In order to induce the Banks to enter into this Agreement, the Borrowers make
the following representations, warranties and agreements as of the Effective
Date, which shall survive the execution and delivery of this Agreement and the
Notes (it being understood and agreed that any representation or warranty which
expressly refers by its terms to a specified date shall be required to be true
and correct in all material respect only as of such date):

 

Section 7.01.  Corporate Status.  Each Borrower and its Subsidiaries (a) is a
duly organized and validly existing corporation in good standing under the laws
of the jurisdiction of its incorporation, (b) has the power and authority to own
its property and assets and to transact the business in which it is engaged and
(c) is duly qualified as a foreign corporation and in good standing in each
jurisdiction where the ownership, leasing or operation of property or the
conduct of its business requires such qualification, except where the failure to
qualify or be in good standing would not have a material adverse effect on the
business, operations, property, assets, condition (financial or otherwise) or
prospects of the Borrowers and their Subsidiaries taken as a whole.

 

Section 7.02.  Corporate Power and Authority.  Each Borrower has the corporate
power to execute, deliver and perform the terms and provisions of each of the
Credit Documents to which it is party and has taken all necessary corporate
action to authorize the execution, delivery and performance by it of each of
such Credit Documents.  Each Borrower has, or in the case of the Credit
Documents other than this Agreement, by the Effective Date will have, duly
executed and delivered each of the Credit Documents to which it is party, and
each of such Credit Documents constitutes or, in the case of each such other
Credit Document when executed and delivered, will constitute, its legal, valid
and binding obligation enforceable in accordance with its terms.

 

Section 7.03.  No Violation.  Neither the execution, delivery or performance by
the Borrowers of the Credit Documents to which any of them is a party, nor
compliance by it with the terms and provisions thereof, nor the use of the
proceeds of the Loans (a) will contravene any provision of any law, statute,
rule or regulation or any order, writ, injunction or decree of any court or
governmental instrumentality, (b) will conflict or be inconsistent with or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (except pursuant to the
Security Agreement) upon any of the Borrowers or any of their respective
Subsidiaries pursuant to the terms of any indenture, mortgage, deed of trust,
credit agreement, loan agreement or any other agreement, contract or instrument
to which any Borrower or any such Subsidiary is a party or by which any Borrower
or any of their respective property or assets is bound or to which any Borrower
may be subject or (c) will violate any provision of the

 

28

--------------------------------------------------------------------------------


 

Articles of Incorporation or by laws of any of the Borrowers or any of their
respective Subsidiaries.

 

Section 7.04.  Governmental Approvals.  No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except as have been obtained or made prior to the Effective Date and except for
the filing of UCC Financing Statements and continuation of statements), or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with, (a) the
execution, delivery and performance of any Credit Document to which any Borrower
is a party or (b) the legality, validity, binding effect or enforceability of
any such Credit Document.

 

Section 7.05.  Financial Statements; Financial Condition; Undisclosed
Liabilities; Etc.

 

(a)                                  The consolidated balance sheets of the
Parent and its Subsidiaries at December 31, 2004, the related consolidated
statements of operations and cash flows of the Parent and its Subsidiaries for
the fiscal year ended on such date and heretofore furnished to the Agent present
fairly the consolidated financial condition of the Parent and its Subsidiaries
at such date and the consolidated results of operations of the Parent and its
Subsidiaries for the periods ended on such date.  All such financial statements
have been prepared in accordance with generally accepted accounting principles
and practices consistently applied.  Since December 31, 2004, there has been no
material adverse change in the business, operations, property, assets or
condition (financial or otherwise) of the Parent or of the Borrowers and their
Subsidiaries taken as a whole.

 

(b)                                 The financial statements of each Borrower as
filed with the department of insurance in their respective states of
incorporation for the years ended December 31, 2002, December 31, 2003 and
December 31, 2004 heretofore furnished to the Agent present fairly for the
period then ended, the financial condition of each Borrower as of the respective
dates of such statements.  Such annual financial statements were prepared in
accordance with the statutory accounting principles set forth in the applicable
insurance law, all of the assets described therein were the absolute property of
the Borrower in question at the dates set forth therein, free and clear of any
liens or claims thereon, except as therein stated, and each such annual
statement is a full and true statement of all the assets and liabilities and of
the condition and affairs of each Borrower as of December 31 of the year covered
thereby and of its income and deductions therefrom for the year ended on such
date.  Since December 31, 2004, there has been no material adverse change in the
business, operations, property, assets or condition (financial or otherwise) of
the Borrowers and their Subsidiaries taken as a whole.

 

(c)                                  Except as fully reflected in the financial
statements delivered pursuant to Section 7.05(a), Section 7.05(b) or in
Schedule II hereto, there were as of the Effective Date no liabilities or
obligations with respect to each Borrower or any of their respective
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in aggregate,
would be material to any such Borrower or to such Borrower and its Subsidiaries
taken as a whole.

 

29

--------------------------------------------------------------------------------


 

Except as set forth in Schedule II hereto, as of the Effective Date, none of the
Borrowers knows of any basis for the assertion against any Borrower or any of
their respective Subsidiaries of any liability or obligation of any nature
whatsoever that is not fully reflected in the financial statements delivered
pursuant to Section 7.05(a) and Section 7.05(b) which, either individually or in
the aggregate, could reasonably be expected to be material to the Borrowers and
their Subsidiaries taken as a whole.

 

Section 7.06.  Litigation.  There are no actions, suits or proceedings pending
or, to the best knowledge of the Borrowers, threatened (a) with respect to any
Credit Document or (b) that are reasonably likely to materially and adversely
affect the business, operations, property, assets or condition (financial or
otherwise) of the Borrowers and their Subsidiaries taken as a whole.

 

Section 7.07.  True and Complete Disclosure.  All factual information (taken as
a whole) heretofore or contemporaneously furnished by or on behalf of the
Borrowers, or any of them, in writing to the Banks (including without limitation
all information contained in the Credit Documents) for purposes of or in
connection with this Agreement or any transaction contemplated herein is, and
all other such factual information (taken as a whole) hereafter furnished by or
on behalf of the Borrowers, or any of them, in writing to the Banks will be,
true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading at
such time in light of the circumstances under which such information was
provided.

 

Section 7.08.  Use of Proceeds; Margin Regulations.  All proceeds of each Loan
shall be used by the Borrowers only to establish and/or maintain Permitted
Reserves in the Pledged Reserves Account and/or to pay or reimburse itself for
the payment of Losses in respect of the Covered Portfolio and no part of the
proceeds of any Loan will be used by any Borrower to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock. Neither the making of any Loan nor the use of the
proceeds thereof will violate or be inconsistent with the provisions of
Regulations T, U or X of the Board of Governors of the Federal Reserve System.

 

Section 7.09.  Tax Returns and Payments.  Each Borrower and their respective
Subsidiaries has filed all tax returns required to be filed by it and has paid
all income taxes payable by it which have become due pursuant to such tax
returns and all other taxes and assessments payable by it which have become due,
other than those not yet delinquent and except for those contested in good faith
and for which adequate reserves have been established. Each Borrower and their
respective Subsidiaries has paid, or has provided adequate reserves (in the good
faith judgment of the management of such Borrower) for the payment of, all
federal and state income taxes applicable for all prior fiscal years and for the
current fiscal year to the date hereof.

 

Section 7.10.  Compliance with ERISA.  Each Plan is in substantial compliance
with applicable provisions of ERISA and the Code; no Reportable Event has
occurred with respect to any Plan; no Plan has an Unfunded Current Liability,
and no Plan has an accumulated or waived funding deficiency or has applied for
an extension of any amortization period within the meaning of Section 412 of the
Code; neither the Borrowers nor any Subsidiary nor ERISA Affiliate has

 

30

--------------------------------------------------------------------------------


 

incurred any material liability to or on account of a Plan pursuant to
Section 4062, 4063, 4064 or 4069 of ERISA which has not been satisfied in full
or expects to incur any liability under any of the foregoing sections with
respect to any such Plan; no condition exists which presents a material risk to
any Borrower or any of its Subsidiaries or any ERISA Affiliate of incurring a
liability to or on account of a Plan pursuant to the foregoing provisions of
ERISA and the Code; neither the Borrowers nor any of their ERISA Affiliates are
or have ever been a party to, or ever been required to make contributions to, or
has terminated any multi employer plan (within the meaning of
Section 4001(a)(3) of ERISA); no Lien imposed under the Code or ERISA on the
assets of any Borrower or any of its Subsidiaries or any ERISA Affiliate exists
or is likely to arise on account of any Plan; and the Borrowers and their
respective Subsidiaries do not maintain or contribute to any employee welfare
benefit plan (as defined in Section 3(1) of ERISA) which provides benefits to
retired employees or other former employees (other than as required by
Section 601 of ERISA) or any employee pension benefit plan (as defined in
Section 3(2) of ERISA) the obligations with respect to which could reasonably be
expected to have a material adverse effect on the ability of any Borrower to
perform its obligations under this Agreement.

 

Section 7.11.  Capitalization.  All outstanding shares of capital stock of each
Borrower have been duly and validly issued, are fully paid and non assessable. 
No Borrower has any outstanding securities convertible into or exchangeable for
its capital stock or outstanding any rights to subscribe for or to purchase, or
any options for the purchase of, or any agreements providing for the issuance
(contingent or otherwise) of, or any calls, commitments or claims of any
character relating to, its capital stock.

 

Section 7.12.  Subsidiaries.  On the Effective Date, the corporations listed on
Schedule III are the only Subsidiaries of any of the Borrowers.  Schedule III
correctly sets forth, as of the Effective Date, the percentage ownership (direct
and indirect) of each Borrower in each class of capital stock of each of its
Subsidiaries and also identifies the direct owner thereof.

 

Section 7.13.  Compliance with Statutes, Etc.  Each Borrower and their
respective Subsidiaries is in compliance with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such noncompliance’s as would not reasonably be expected to
have, in the aggregate, a material adverse effect on the business, operations,
property, assets or condition (financial or otherwise) of the Borrowers and
their Subsidiaries taken as a whole.

 

Section 7.14.  Investment Company Act.  No Borrower and none of their respective
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

Section 7.15.  Public Utility Holding Company Act.  No Borrower and none of
their respective Subsidiaries is a “holding company,” or a “subsidiary company”
of a “holding company,” or an “affiliate” of a “holding company” or of a
“subsidiary company” of a “holding company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

 

31

--------------------------------------------------------------------------------


 

Section 7.16.  Compliance with Insurance Law.  FSA is duly licensed to transact
business as a financial guaranty insurance corporation by the New York Insurance
Department and FSAIC is duly licensed to transact business as a surety insurance
company by the State of Oklahoma and (a) each Borrower has all other requisite
federal, state and other governmental licenses, authorizations, permits,
consents and approvals to conduct its insurance and other business as presently
conducted and proposed to be conducted in each other jurisdiction in which it
writes or issues policies of insurance (including without limitation any form of
financial guaranty insurance, fidelity and surety insurance or credit
insurance), surety bonds, guaranties, contracts of reinsurance or other
undertakings similar to the foregoing (collectively, “Insurance Contracts”) or
in which it conducts business, except for failures, if any, to have such
licenses, authorizations, permits, consents and approvals which singly or in the
aggregate could not reasonably be expected to have a material adverse effect on
the business, assets, operations or financial condition of the Borrowers and
their Subsidiaries taken as a whole or the ability of any Borrower to perform
its obligations under this Agreement or any of the other Credit Documents,
(b) each Borrower has made all filings of each of its forms of Insurance
Contracts and of its rates and charges with all federal, state and
administrative or governmental bodies required for the use thereof and has
obtained all requisite approvals thereof, except for failures, if any, to file
or to obtain such approvals which singly or in the aggregate could not
reasonably be expected to have a material adverse effect on the business,
assets, operations or financial condition of each Borrower or the ability of
each Borrower to perform its obligations under this Agreement or any of the
other Credit Documents, (c) each Borrower has duly established and maintains all
reserves required under applicable federal, state and other laws, rules and
regulations, except for failures, if any, to maintain reserves which could not
reasonably be expected to have a material adverse effect on the business,
assets, operations or financial condition of each Borrower or the ability of
each Borrower to perform its obligations under this Agreement or any of the
other Credit Documents, (d) each Borrower has duly filed all annual statements,
financial statements and other information and reports required to have been
filed with federal, state and other administrative or governmental body, except
for failures, if any, to file which singly or in the aggregate could not
reasonably be expected to have a material adverse effect on the business,
assets, operations, property or condition (financial or otherwise) of the
Borrowers and their Subsidiaries taken as a whole or the ability of each
Borrower to perform its obligations under this Agreement or any of the Credit
Documents, and (e) each Borrower is in compliance (and has not received any
notice from the Department or similar administrative or governmental body or an
authorized representative thereof claiming that it is not in compliance) with
the New York Insurance Law or Oklahoma Insurance Law, as applicable, and the
regulations thereunder and with all other applicable federal, state and other
laws relating to its insurance and other business, except with respect to
failures, if any, to comply which singly or in the aggregate could not
reasonably be expected to have a material adverse effect on the business,
assets, operations, property or condition (financial or otherwise) of the
Borrowers and their Subsidiaries taken as a whole or the ability of each
Borrower to perform its obligations under this Agreement or any of the other
Credit Documents.

 

Section 7.17.  Covered Portfolio.  Substantially all of the Insured Obligations
in the Covered Portfolio on the Effective Date were insured by the Borrowers
under Insurance Contracts in accordance with the Borrowers’ underwriting
criteria at the time in effect.  The Borrowers have, in respect of the Covered
Portfolio, no reason to believe that their rights included among the Collateral
are not valid and binding against the obligors thereunder in

 

32

--------------------------------------------------------------------------------


 

accordance with their respective terms, except insofar as enforceability may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting
the enforcement of creditors’ rights generally and the availability of equitable
remedies, except for such Collateral which, in the aggregate, could not
reasonably be expected to have a material adverse effect on the right and
ability of the Collateral Agent, in accordance with the Security Agreement, to
realize upon the Collateral as a whole.  Attached as Schedule IV hereto is a
list of all reinsurance agreements of the Borrowers with respect to the Covered
Portfolio, all of which are the legal, valid, binding and enforceable
obligations of the parties thereto in accordance with their terms, except
insofar as enforceability may be limited by bankruptcy, insolvency, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally
and the availability of equitable remedies.

 

ARTICLE VIII

 

AFFIRMATIVE COVENANTS

 

Each Borrower covenants and agrees that on and after the Effective Date and
until the Commitments and Contingent Commitments have terminated and the Loans
and the Notes, together with interest, Fees and all other obligations incurred
hereunder and thereunder, are paid in full:

 

Section 8.01.  Information Covenants.  FSA will furnish to the Agent and, upon
the request of any Bank addressed to the Chief Financial Officer of FSA, to such
Bank:

 

(a)                                  Quarterly Parent Financial Statements. 
Within 60 days after the close of each of the first three quarterly accounting
periods in each fiscal year of the Parent, the consolidated balance sheets of
the Parent and its consolidated Subsidiaries as at the end of such quarterly
period and the related consolidated statements of operations and cash flows for
such quarterly period and for the elapsed portion of the fiscal year ended with
the last day of such quarterly period, in each case setting forth comparative
figures for the related periods in the prior fiscal year, all of which shall be
certified by the chief financial officer of the Parent, subject to year end
audit adjustments to the extent required by Form 10-Q.

 

(b)                                 Annual Parent Financial Statements.  Within
120 days after the close of each fiscal year of the Parent, the consolidated
balance sheets of the Parent and its consolidated Subsidiaries as at the end of
such fiscal year and the related consolidated statements of operations,
stockholders’ equity and of cash flow for such fiscal year, in each case setting
forth comparative figures for the preceding fiscal year and certified, in the
case of the consolidated financial statements, by independent certified public
accountants of recognized national standing or as reasonably acceptable to the
Agent to the extent required by Form 10-K.

 

(c)                                  Quarterly and Annual Borrower Financial
Statements.  Promptly, and in any event within 10 Business Days after the filing
thereof, a copy of the annual statement for each calendar year and quarterly
statements for each calendar quarter as filed with the Department or other then
comparable agency of other applicable jurisdictions and the financial statements
of FSA and, upon request of the Agent, FSAIC for such calendar

 

33

--------------------------------------------------------------------------------


 

year or quarter prepared in accordance with statutory accounting practices,
accompanied by any and all letters, reports and/or certifications prepared by
public accountants required to be filed with the Department or such other
comparable agency, certified by the chief financial officer of each such
Borrower as presenting fairly in accordance with statutory accounting principles
applied (except as specifically set forth therein) on a basis consistent with
prior periods, the information contained therein.

 

(d)                                 Officer’s Certificates.  At the time of the
delivery of the financial statements provided for in Section 8.01(a), (b) and
(c), a certificate of the Chief Financial Officer of FSA (i) listing the Insured
Obligations in the Covered Portfolio (and if the Loss Threshold Incurrence Date
has occurred identifying the Insurance Contracts with respect thereto) and
calculating in reasonable detail as of the date of such financial statements
(A) the Average Annual Debt Service on the Covered Portfolio, (B) if such date
is prior to the Loss Threshold Incurrence Date, the Borrowers’ Cumulative Losses
(stating separately any Permitted Reserves included therein) for the current
Commitment Period, and (C) if such date is on or after the occurrence of the
Loss Threshold Incurrence Date, (1) the date of the occurrence thereof,
(2) evidence of the occurrence thereof, (3) the amount of Permitted Reserves as
of the date of such financial statements, (4) the aggregate amount of Pledged
Recoveries received by or for the account of any Borrower during the current
Commitment Period on or prior to the date of such financial statements, (ii) to
the effect that, to the best of his knowledge, no Default or Event of Default
has occurred and is continuing or, if any Default or Event of Default has
occurred and is continuing, specifying the nature and extent thereof,
(iii) listing any changes in the underwriting criteria of the Borrowers approved
by their underwriting committees of the board of directors of Parent since the
delivery of the last certificate described in this paragraph, and (iv) listing
the Losses referred to in Section 8.01(e)(v).

 

(e)                                  Notice of Default or Litigation.  Promptly,
and in any event within five Business Days after an Authorized Officer obtains
knowledge thereof, written notice of (i) the occurrence of any event which
constitutes a Default or Event of Default, (ii) any litigation or governmental
proceeding (including, without limitation, any investigation by or before the
Department) pending (A) against any Borrower or any of its Subsidiaries which
could reasonably be expected to have a materially adverse effect upon the
business, operations, property, assets or condition (financial or otherwise) of
such Borrower or any of its Subsidiaries or (B) with respect to any Credit
Document, (iii) any other event which could reasonably be expected to have a
materially adverse effect upon the business, operations, property, assets or
condition (financial or otherwise) of any Borrower or any of its Subsidiaries,
(iv) upon request any rating report received by any Borrower published by
Moody’s, S&P or, if either Moody’s or S&P no longer rates the claims paying
ability of any Borrower any other nationally recognized rating agency which,
with the consent of such Borrower, rates the creditworthiness of obligations
insured by such Borrower, (v) on a quarterly basis so long as Cumulative Losses
during the Commitment Period is less than $25,000,000 each Loss, including
without limitation, identification of the Insured Obligation with respect to
which such Loss occurred, (vi) each default by the issuer of any Insured
Obligation in the Covered Portfolio or other obligor with respect thereto which
could form the basis of a claim exceeding $25,000,000 under an Insurance
Contract and (vii) each default by any party to a reinsurance

 

34

--------------------------------------------------------------------------------


 

agreement or similar arrangement with any Borrower which covers any material
amount of Insured Obligations in the Covered Portfolio.

 

(f)                                    Other Reports and Filings.  Promptly,
copies of all financial information, proxy materials and other information and
reports, if any, (without exhibits) which the Parent and/or Borrower shall file
with the United States Securities and Exchange Commission or any governmental
agencies substituted therefor (the “SEC”).

 

(g)                                 Other Information.  From time to time, such
other information or documents (financial or otherwise) as any Bank may
reasonably request.

 

Section 8.02.  Books, Records and Inspections.  Each Borrower will, and will
cause each of their respective Subsidiaries to, keep proper books of record and
account in which full, true and correct entries in conformity with generally
accepted and/or statutory accounting principles, as applicable, and all
requirements of law shall be made of all dealings and transactions in relation
to its business and activities.  Each Borrower will, and will cause each of
their respective Subsidiaries to, permit officers and designated representatives
of the Agent to visit and inspect, under guidance of their respective officers,
any of their respective properties, and to examine their respective books of
record and account and discuss their affairs, finances and accounts, and be
advised as to the same by, their officers, all at such reasonable times and
intervals and to such reasonable extent as any Bank may request.

 

Section 8.03.  Maintenance of Property, Insurance.  Each Borrower will, and will
cause each of their respective Subsidiaries to, (a) keep all property useful and
necessary in its business in good working order and condition, (b) maintain with
financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks as is
consistent and in accordance with industry practice and (c) furnish to the
Agent, upon its reasonable request, full information as to the insurance
carried.

 

Section 8.04.  Corporate Franchises.  Each Borrower will, and will cause each of
their respective Subsidiaries to, do or cause to be done, all things necessary
to preserve and keep in full force and effect its existence and its material
rights, franchises, licenses and patents; provided, however, that nothing in
this Section 8.04 shall prevent the withdrawal, lapse or termination by any of
them of any right, franchise, license or patent or its qualification as a
foreign corporation in any jurisdiction or shall prevent any of them from taking
any other action where such withdrawal, lapse, termination or action could not
reasonably be expected to have a material adverse effect on the business,
operations, property, assets or condition (financial or otherwise) of the
Borrowers and their Subsidiaries taken as a whole.

 

Section 8.05.  Compliance with Statutes, Etc.  Each Borrower will, and will
cause each of their respective Subsidiaries to, comply with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such noncompliance’s as could not reasonably be expected to
have, in the aggregate, a material adverse effect on the business, operations,
property, assets or condition (financial or otherwise) of the Borrowers and
their Subsidiaries taken as a whole.

 

35

--------------------------------------------------------------------------------


 

Section 8.06.  ERISA.  Promptly after an Authorized Officer of any Borrower has
received notice or otherwise has knowledge thereof, it will deliver to the Agent
written notice describing in reasonable detail the occurrence of any of the
following:  that a Reportable Event has occurred; that an accumulated funding
deficiency has been incurred or an application may be or has been made to the
Secretary of the Treasury for a waiver or modification of the minimum funding
standard (including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Plan; that a
Plan has an Unfunded Current Liability giving rise to a Lien under ERISA; or
that the Borrowers, any of their Subsidiaries or ERISA Affiliates will or may
incur any liability (including any contingent or secondary liability) to or on
account of the termination of or withdrawal from a Plan under Section 4062, 4063
or 4064 of ERISA.  Upon written request of the Agent, the Borrowers will deliver
to each of the Banks a complete copy of the annual report (Form 5500) of each
Plan required to be filed with the Internal Revenue Service.

 

Section 8.07.  Performance of Obligations.  Each Borrower will, and will cause
each of their respective Subsidiaries to, perform all its obligations under the
terms of each mortgage, indenture, security agreement and other debt instrument
by which it is bound, except such non performances as could not reasonably be
expected to have in the aggregate a material adverse effect on the business,
operations, property, assets or condition (financial or otherwise) of the
Borrowers and their Subsidiaries taken as a whole.

 

Section 8.08.  Use of Proceeds.  The Borrowers will use the proceeds of the
Loans only to pay or reimburse itself for the payment of Losses (including
establishing and/or maintaining Permitted Reserves in the Pledged Reserves
Account) in respect of the Covered Portfolio.

 

Section 8.09.  Conduct of Business.  Each Borrower will and will cause each of
their respective Subsidiaries to continue to engage in business of the same
general type as conducted by it on the Effective Date.

 

Section 8.10.  Underwriting Criteria.  The Borrowers shall maintain their
criteria for underwriting Insurance Contracts as in effect on the Effective Date
with such changes therein as the Underwriting Committee of the Board of
Directors of the Parent shall from time to time approve.  All Insured
Obligations included within the Covered Portfolio shall comply with such
criteria as in effect at the time insured or committed to be insured.

 

Section 8.11.  Collection of Pledged Recoveries and Pledged Premiums.  Each
Borrower shall at all times use its commercially reasonable efforts to collect
and otherwise realize upon all Pledged Recoveries and Pledged Premiums in
compliance with applicable law and in a commercially reasonable manner.

 

Section 8.12.  Pledged Reserve Release Notice.  Each Borrower hereby
acknowledges and agrees that if, at any time, it shall cease to maintain all or
any portion of Permitted Reserves in respect of which Pledged Reserves Account
Funds have been deposited in the Pledged Reserves Account, such Borrower as
promptly as possible (and in any event within three Business Days) after it
shall cease to maintain such Permitted Reserves shall give written notice
thereof (each such notice, a “Pledged Reserve Release Notice”) to the Agent and
the Collateral

 

36

--------------------------------------------------------------------------------


 

Agent which notice shall provide the amount of such Pledged Reserves Account
Funds that have been released.

 

Section 8.13.  Registry.  Each Borrower hereby covenants that it shall maintain
a register substantially in the form of Exhibit H on which it will record the
Commitment and Contingent Commitment from time to time of each of the Banks, the
Loans made by each of the Banks and each repayment in respect of the principal
amount of the Loans of each Bank. Failure to make any such recordation, or any
error in such recordation, shall not affect the Borrowers’ obligations in
respect of such Loans.  Upon the request of a Borrower, the Agent hereby agrees
to use its reasonable efforts to provide to such Borrower such information not
otherwise available to such Borrower, as such Borrower shall reasonably request
from time to time in order to enable it to fulfill its obligations pursuant to
this Section 8.13 and such Borrower shall have no obligation to make any such
recordation until it receives such requested information from the Agent. 
Without limiting the Borrowers’ obligations hereunder, such Borrower shall
indemnify any Bank described in Section 4.04(b)(iii) for losses related to the
withholding of taxes, including any interest and penalties thereon arising as a
result of such Borrower’s failure to comply with this Section 8.13.

 

ARTICLE IX

 

NEGATIVE COVENANTS

 

Each Borrower covenants and agrees that on and after the Effective Date and
until the Commitments and the Contingent Commitments have terminated and the
Loans and the Notes, together with interest, Fees and all other obligations
incurred hereunder and thereunder, are paid in full:

 

Section 9.01.  Liens.  Each Borrower will not, and will not permit any of their
respective Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon or with respect to any Pledged Recoveries, Pledged Premiums, Pledged
Reserves Account Funds or other Collateral, provided that the provisions of this
Section 9.01 shall not prevent the creation, incurrence, assumption or existence
of the following (Liens described below are herein referred to as “Permitted
Liens”):

 

(a)                                  the Lien in favor of the Banks under the
Security Agreement or otherwise permitted thereunder;

 

(b)                                 inchoate Liens for taxes, assessments or
governmental charges or levies not yet due or Liens for taxes, assessments or
governmental charges or levies being contested in good faith and by appropriate
proceedings for which adequate reserves have been established in accordance with
generally accepted accounting principles;

 

(c)                                  Liens in respect of property or assets of
any Borrower or any of their respective Subsidiaries imposed by law, which were
incurred in the ordinary course of business and do not secure Indebtedness for
borrowed money, such as carriers’, warehousemen’s, materialmen’s and mechanics’
liens and other similar Liens arising in the ordinary course of business, which
relate to Indebtedness which has not been paid

 

37

--------------------------------------------------------------------------------


 

when due and payable in accordance with its terms and which are being contested
in good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien;

 

(d)                                 Liens securing liquidity support credit
facilities entered into by FSA or any of its Subsidiaries from time to time in
order solely to provide liquidity support for a specified transaction or
transactions in which obligations are insured by FSA under an Insurance
Contract, provided that such Liens in respect of each such transaction are
limited to the interests of FSA in the collateral provided to FSA in connection
with such transaction;

 

(e)                                  Liens in respect of statutory preference or
priorities granted to certain claims under applicable insurance law;

 

(f)                                    Liens established in favor of the
beneficiaries of reinsurance agreements other than Wholly Owned Subsidiaries of
the Parent to the extent such Liens are established in the ordinary course of
business or are otherwise within the parameters of industry practice; and

 

(g)                                 Liens represented by a financing statement
to the extent such financing statement does not represent notice of a valid
security interest and the Borrowers use their best efforts to file or cause to
be filed a termination statement in respect thereof.

 

Section 9.02.  Consolidation, Merger, Sale of Assets, etc.  FSA and so long as
it is a Borrower, FSAIC, will not, and will not permit any of their respective
Subsidiaries to, wind up, liquidate or dissolve its affairs or enter into any
transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of (or agree to do any of the foregoing at any future time) all or any
substantial part of its property or assets (other than assets in its investment
portfolio), or purchase or otherwise acquire (in one or a series of related
transactions) all or substantially all of the property or assets (other than
assets in its investment portfolio) (other than purchases or other acquisitions
of inventory, materials and equipment in the ordinary course of business) of any
Person, or permit any of such Subsidiaries so to do any of the foregoing, except
that:

 

(a)                                  each Borrower and its Subsidiaries may in
the ordinary course of business sell or lease assets including the sale of any
Subsidiary the sale of which will not have a material adverse effect on the
business, operations, property, assets or condition of the Borrowers and the
Subsidiaries taken as a whole;

 

(b)                                 any Subsidiary may wind up its affairs or
liquidate or dissolve into, and may consolidate or merge with or into, the
related Borrower or any other Subsidiary of such Borrower;

 

(c)                                  the assets or stock of any Subsidiary of a
Borrower may be purchased or otherwise acquired by such Borrower or any other
Subsidiary of such Borrower;

 

(d)                                 any Borrower or any of their respective
Subsidiaries may purchase or otherwise acquire all or substantially all of the
properties or assets of any Person or acquire such Person by merger so long as
(i) no Default or Event of Default has occurred

 

38

--------------------------------------------------------------------------------


 

and is continuing or would occur after giving effect thereto, (ii) the
consolidated net worth (determined in accordance with U.S. generally accepted
accounting principles) of the effected Borrower and its Subsidiaries taken as a
whole immediately after giving effect to such purchase, acquisition or merger is
at least equal to 95% of its consolidated net worth immediately prior to such
purchase, acquisition or merger and (iii) such purchase, acquisition or merger
shall not result in any downgrading of the Borrower’s Rating assigned to such
Borrower by Moody’s or S&P from that in effect immediately prior to such
purchase, acquisition or merger and (iv) FSA shall deliver to the Agent a
certificate of the Chief Financial Officer of FSA stating that such purchase,
merger or acquisition complied with the conditions contained in this
paragraph (d);

 

(e)                                  any Borrower and any of its Subsidiaries
may convey, sell or otherwise dispose of any of their respective properties or
assets so long as, immediately prior to the time of such disposition, the value
of such properties or assets being disposed of does not exceed 10% of the
aggregate value of the assets of the Borrowers and their Subsidiaries taken as a
whole as such assets are carried on the consolidated balance sheet of the
Borrowers and their Subsidiaries at such time;

 

(f)                                    any Borrower or any of its Subsidiaries
may merge into another entity so long as (i) such merger is solely for the
purpose of changing domicile, (ii) the surviving corporation assumes all
obligations of such Borrower or Subsidiary under the Credit Documents and
(iii) no Default or Event of Default has occurred and is continuing or would
occur after giving effect thereto;

 

(g)                                 any Subsidiary of a Borrower may take any
action not otherwise permitted hereunder so long as no Default or Event of
Default has occurred and is continuing to the extent such action is not in any
manner adverse to the security interest created pursuant to the Security
Agreement or otherwise materially adverse to the Borrowers and their
Subsidiaries taken as a whole or the Banks; and

 

(h)                                 intercompany transfers shall be permitted in
accordance with applicable insurance law.

 

ARTICLE X

 

EVENTS OF DEFAULT

 

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

 

Section 10.01.  Payments.  The Borrowers shall (a) default in the payment when
due of any principal of any Loan or any Note or (b) default, and such default
shall continue unremedied for two or more Business Days, in the payment when due
of any interest on any Loan or any Note or default, and such default shall
continue unremedied for three or more Business Days after notice from the Agent,
in the payment of any Fees or any other amounts owing hereunder or under any
Note; or

 

39

--------------------------------------------------------------------------------


 

Section 10.02.  Representations, etc.  Any representation, warranty or statement
made by or on behalf of the Borrowers or any of them herein or in any other
Credit Document or in any certificate delivered pursuant hereto or thereto shall
prove to be untrue in any material respect on the date as of which made or
deemed made; or

 

Section 10.03.  Covenants.  Any Borrower shall (a) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 8.08, 8.09, 8.10, 8.11, 8.12 or Article IX, or (b) default in the due
performance or observance by it of any term, covenant or agreement (other than
those referred to in Sections 10.01 and 10.02 and clause (a) of this
Section 10.03) contained in this Agreement and such default shall continue
unremedied for a period of 30 days after written notice to any Borrower by the
Agent or any Bank; or

 

Section 10.04.  Default Under Other Agreements.  Any Borrower or any of their
respective Subsidiaries shall (a) default in the payment of any indebtedness
owed to any Bank giving rise to an event of default under the documentation
evidencing such indebtedness, (b) default in any payment of any Indebtedness
(other than the Notes) for borrowed money in excess of $15,000,000 beyond the
period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created or (c) default in the observance or performance of
any agreement or condition relating to any such Indebtedness for borrowed money
beyond the grace period as provided therein (other than the Notes) or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of any such default or
other event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause any such Indebtedness to become due prior to its stated maturity; or any
Indebtedness for borrowed money of any Borrower or any of their respective
Subsidiaries shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required or optional prepayment, prior to
the stated maturity thereof; or

 

Section 10.05.  Bankruptcy, Etc.  Any Borrower or any of their respective
Subsidiaries shall commence a voluntary case concerning itself under Title 11 of
the United States Code entitled “Bankruptcy,” as now or hereafter in effect, or
any successor thereto (the “Bankruptcy Code”); or an involuntary case is
commenced against any Borrower or any of their respective Subsidiaries, and the
petition is not controverted within 10 days, or is not dismissed within 60 days,
after commencement of the case; or a custodian (as defined in the Bankruptcy
Code) is appointed for, or takes charge of, all or substantially all of the
property of any Borrower or any of their respective Subsidiaries, or any
Borrower or any of their respective Subsidiaries commences any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to any Borrower or any of their
respective Subsidiaries, or there is commenced against any Borrower or any of
their respective Subsidiaries any such proceeding which remains undismissed or
unstayed for a period of 60 days, any Borrower or any of their respective
Subsidiaries is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or any Borrower or
any of their respective Subsidiaries suffers any appointment of any custodian or
the like for it or any substantial part of its property to continue undischarged
or unstayed for a period of 60 days; or any Borrower or any of their respective
Subsidiaries makes a general assignment for the benefit

 

40

--------------------------------------------------------------------------------


 

of creditors; or any corporate action is taken by any Borrower or any of their
respective Subsidiaries for the purpose of effecting any of the foregoing; or

 

Section 10.06.  ERISA.  Any Plan shall fail to maintain the minimum funding
standard required for any plan year or part thereof or a waiver of such standard
or extension of any amortization period is sought or granted under Section 412
of the Code; any Plan shall have an Unfunded Current Liability; any Borrower or
any of their respective Subsidiaries or ERISA Affiliates has incurred or is
likely to incur a liability to or on account of a Plan under Section 4062, 4063,
4064 or 4069 of ERISA, or any Borrower or any of their respective Subsidiaries
has incurred or is likely to incur liabilities pursuant to one or more employee
welfare benefit plans (as defined in Section 3(1) of ERISA) which provide
benefits to retired employees (other than as required by Section 601 of ERISA);
there shall result from any such event or events the imposition of a Lien upon
the assets of any Borrower or any of their respective Subsidiaries, the granting
of a security interest, or a liability or a material risk of incurring a
liability, which Lien, security interest or liability, in the opinion of the
Banks, will have a material adverse effect upon the business, operations,
property, assets or condition (financial or otherwise) of the Borrowers and
their Subsidiaries taken as a whole; or

 

Section 10.07.  Security Agreement.

 

(a)                                  The Security Agreement or any provision
thereof shall cease to be in full force and effect, or shall cease in any
material respect to give the Collateral Agent for the benefit of the Banks, the
Liens, rights, powers and privileges purported to be created thereby; or

 

(b)                                 Any Borrower shall otherwise default in any
material respect in the due performance or observance of any term, covenant or
agreement on its part to be performed or observed pursuant to the Security
Agreement and such default in the event of a default of payment obligations
under Sections 2.02(a) and (b) of the Pledge and Security Agreement shall
continue unremedied for a period of three Business Days after written notice
thereof to any Borrower by the Agent or any Bank, and in the event of any other
default shall continue unremedied for a period of 30 days after written notice
thereof to any Borrower by the Agent or any Bank; or

 

Section 10.08.  Judgments.  One or more judgments or decrees shall be entered
against the Borrowers or any of its Subsidiaries involving in the aggregate for
any Borrower and its Subsidiaries a liability (not paid or fully covered by
insurance) of $15,000,000 or more at any one time, and all such judgments or
decrees shall not have been vacated, discharged or stayed or bonded pending
appeal within 60 days after the entry thereof; or

 

Section 10.09.  Change of Control.  A Change of Control shall occur; then, and
in any such event, and at any time thereafter, if any Event of Default shall
then be continuing, the Agent may or shall upon direction from the Majority
Banks, by written notice to the Borrowers, take the following actions to the
extent permitted below (provided, that, if an Event of Default specified in
Section 10.05 shall occur with respect to any Borrower, the result which would
occur upon the giving of written notice to any Borrower as specified below shall
occur automatically without the giving of any such notice):  if any Event of
Default has occurred and is

 

41

--------------------------------------------------------------------------------


 

continuing, the Agent may, in addition to any and all other remedies available
at law or in equity, declare the principal of and any accrued interest in
respect of all Loans and the Notes and all obligations owing hereunder and
thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers.  The Banks hereby further waive any Event of
Default as specified in this Section 10.09 by reason of the acquisition of
Financial Security Assurance Holdings Ltd. by Dexia S.A.

 

ARTICLE XI

 

THE AGENT

 

Section 11.01.  Appointment.  The Banks hereby designate Bayerische Landesbank,
acting through its New York Branch, as Agent (for purposes of this Article XI,
the term “Agent” shall also include Bayerische Landesbank, acting through its
New York Branch in its capacity as Collateral Agent pursuant to the Security
Documents) to act as specified herein and in the other Credit Documents.  Each
Bank hereby irrevocably authorizes, and each holder of any Note by the
acceptance of such Note shall be deemed irrevocably to authorize, the Agent to
take such action on its behalf under the provisions of this Agreement, the other
Credit Documents and any other instruments and agreements referred to herein or
therein and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Agent by the
terms hereof and thereof and such other powers as are reasonably incidental
thereto.  The Agent may perform any of its duties hereunder by or through its
officers, directors, agents or employees.

 

Section 11.02.  Nature of Duties.  The Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement and the
Security Agreement.  Neither the Agent nor any of its officers, directors,
agents or employees shall be liable for any action taken or omitted by it or
them hereunder or under any other Credit Document or in connection herewith or
therewith, unless caused by its or their gross negligence or willful
misconduct.  The duties of the Agent shall be mechanical and administrative in
nature; the Agent shall not have by reason of this Agreement or any other Credit
Document a fiduciary relationship in respect of any Bank or the holder of any
Note; and nothing in this Agreement or any other Credit Document, expressed or
implied, is intended to or shall be so construed as to impose upon the Agent any
obligations in respect of this Agreement or any other Credit Document except as
expressly set forth herein or therein.

 

Section 11.03.  Lack of Reliance on the Agent.  Independently and without
reliance upon the Agent, each Bank and the holder of each Note, to the extent it
deems appropriate, has made and shall continue to make (a) its own independent
investigation of the financial condition and affairs of the Borrowers in
connection with the making and the continuance of the Loans and the taking or
not taking of any action in connection herewith and (b) its own appraisal of the
creditworthiness of the Borrowers and, except as expressly provided in this
Agreement, the Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Bank with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter.  The Agent shall not be
responsible to any Bank or the holder of any Note for any recitals, statements,

 

 

42

--------------------------------------------------------------------------------


 

 

information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith or for the
execution, effectiveness, genuineness, validity, enforceability, perfection,
collectability, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of the Borrowers or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Credit Document, or the
financial condition of the Borrowers or the existence or possible existence of
any Default or Event of Default.

 

Section 11.04.  Certain Rights of the Agent.  If the Agent shall request
instructions from the Banks with respect to any act or action (including failure
to act) in connection with this Agreement or any other Credit Document, the
Agent shall be entitled to refrain from such act or taking such action unless
and until the Agent shall have received instructions from the Majority Banks;
and the Agent shall not incur liability to any Person by reason of so
refraining.  Without limiting the foregoing, no Bank or the holder of any Note
shall have any right of action whatsoever against the Agent as a result of the
Agent acting or refraining from acting hereunder or under any other Credit
Document in accordance with the instructions of the Majority Banks.

 

Section 11.05.  Reliance.  The Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or facsimile message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Agent believed to be the proper Person, and, with respect to
all legal matters pertaining to this Agreement and any other Credit Document and
its duties hereunder and thereunder, upon advice of counsel selected by the
Agent.

 

Section 11.06.  Indemnification.  To the extent the Agent is not reimbursed and
indemnified by the Borrowers, each Bank will reimburse and indemnify the Agent
for and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, costs, expenses or disbursements of
whatsoever kind or nature which may be imposed on, asserted against or incurred
by the Agent in performing its duties hereunder or under any other Credit
Document, in any way relating to or arising out of this Agreement or any other
Credit Document; provided that no Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Agent’s gross negligence or
willful misconduct.

 

Section 11.07.  The Agent in Its Individual Capacity.  With respect to its
obligation to make Loans under this Agreement, the Agent shall have the rights
and powers specified herein for a “Bank” and may exercise the same rights and
powers as though it was not performing the duties specified herein; and the term
“Banks,” “holders of Notes” or any similar terms shall, unless the context
clearly otherwise indicates, include the Agent in its individual capacity.  The
Agent may accept deposits from, lend money to, and generally engage in any kind
of banking, trust or other business with any Borrower or any Affiliate of any
Borrower as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Borrower for services in connection
with this Agreement and otherwise without having to account for the same to the
Banks.

 

43

--------------------------------------------------------------------------------


 

Section 11.08.  Resignation by the Agent.

 

(a)           The Agent may resign from the performance of all its functions and
duties hereunder and/or under the other Credit Documents at any time by giving
15 Business Days’ prior written notice to the Borrowers and the Banks.  In the
case of the resignation by the Agent, such resignation shall take effect upon
the appointment of a successor Agent pursuant to clause (b) or (c) below or as
otherwise provided below.

 

(b)           Upon any such notice of resignation by the Agent, the Banks shall
appoint a successor Agent hereunder or thereunder who shall be a commercial bank
or trust company reasonably acceptable to the Borrowers (it being understood and
agreed that any Bank is deemed to be acceptable to the Borrowers).

 

(c)           If a successor Agent shall not have been so appointed within such
15 Business Day period, the Agent, with the consent of the Borrowers, shall then
appoint a successor Agent who shall serve as Agent hereunder or thereunder until
such time, if any, as the Banks appoint a successor Agent as provided above.

 

(d)           If no successor Agent has been appointed pursuant to clause (b) or
(c) above by the 20th Business Day after the date such notice of resignation was
given by the Agent, the Agent may appoint any other Bank which agrees to such
appointment to act as successor Agent and if no Bank so agrees by the
30th Business Day after the date such notice was given by the Agent, the Agent’s
resignation shall become effective on such 30th Business Day and the Banks shall
thereafter perform all the duties of the Agent hereunder and/or under any other
Credit Document until such time, if any, as the Banks appoint a successor Agent
as provided above.

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.01.  Payment of Expenses. Etc.  The Borrowers, jointly and severally,
agree to:  (a) whether or not the transactions herein contemplated are
consummated, pay all reasonable out of pocket costs and expenses (i) of the
Agent (including, without limitation, the reasonable fees and disbursements of
Kutak Rock LLP, counsel for the Agent) in connection with the preparation,
execution and delivery of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein and any amendment,
waiver or consent relating hereto or thereto and (ii) of the Agent and the Banks
in connection with the enforcement of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein
(including, without limitation, the reasonable fees and disbursements of counsel
for the Agent and the Banks); (b) pay and hold each Bank harmless from and
against any and all present and future stamp and other similar taxes with
respect to the foregoing matters and save such Bank harmless from and against
any and all liabilities with respect to or resulting from any delay or omission
(other than to the extent attributable to such Bank) to pay such taxes; and
(c) except as otherwise provided in Section 4.05, indemnify each Bank, its
officers, directors, employees, representatives and agents from and hold each of
them harmless against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, suits, and

 

44

--------------------------------------------------------------------------------


 

reasonable costs, expenses and disbursements incurred by any of them as a result
of, or arising out of, or in any way related to, or by reason of, any
investigation, litigation or other proceeding (whether or not such Bank is a
party thereto) related to the entering into and/or performance of this Agreement
or any other Credit Document or the use of the proceeds of any Loans hereunder
or the consummation of any transactions contemplated herein or in any other
Credit Document, including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding (but excluding any such liabilities, obligations,
losses, etc., to the extent incurred by reason of the gross negligence or
willful misconduct of the Person to be indemnified).

 

Section 12.02.  Right of Setoff.  Except as otherwise provided in Section 4.05,
in addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights and to the extent
permitted by applicable law, upon the occurrence of an Event of Default, each
Bank is hereby authorized at any time or from time to time, without presentment,
demand, protest or other notice of any kind to the Borrowers or to any other
Person, any such notice being hereby expressly waived, to set off and to
appropriate and apply any and all deposits (general or special), and any other
Indebtedness at any time held or owing by such Bank (including without
limitation by branches and agencies of such Bank wherever located) to or for the
credit or the account of any Borrower against and on account of the Obligations
and liabilities of the Borrowers to such Bank under this Agreement or under any
of the other Credit Documents, and all other claims of any nature or description
arising out of or connected with this Agreement or any other Credit Document,
irrespective of whether or not the Bank shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured, provided however that (a) except to the extent provided
in the next succeeding clause (b), no Bank is authorized hereunder to take any
of the foregoing actions, nor shall any Bank exercise any other right of setoff
or bankers’ lien or any other right now or hereafter granted under applicable
law with respect to the Pledged Reserves Account or any portion of the Pledged
Reserves Account Funds or any Collateral contained in the Pledged Reserves
Account (each of the Agent, the Collateral Agent and each Bank hereby waiving,
to the extent permitted by applicable law, any such right) and (c) from and
after receipt by the Agent or the Collateral Agent of any Pledged Reserve
Release Notice, the Agent, the Collateral Agent or any Bank is authorized to and
may exercise, to the extent permitted by applicable law, any of such foregoing
actions or such rights only with respect to the amount of Pledged Reserves
Account Funds described in such Pledged Reserve Release Notice and the other
Collateral contained in the Pledged Reserves Account in an amount equal to the
interest and other earnings on such Pledged Reserves Account Funds.

 

Section 12.03.  Notices.  Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telegraphic, telex, facsimile or cable communication) and mailed,
telegraphed, telexed, faxed, cabled or delivered:  if to any Borrower or Bank,
at its address listed opposite its name on the signature page hereto; and if to
the Agent at its Notice Office; or, as to any Bank or the Agent, at such other
address as shall be designated by such party in a written notice to the other
parties hereto and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrowers and the Agent. 
All such notices and communications shall not be effective until received by the
Agent or the Borrowers.

 

45

--------------------------------------------------------------------------------


 

Section 12.04.  Benefit of Agreement.

 

(a)           This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the respective successors and assigns of the parties
hereto; provided, however, that no Borrower may assign or transfer any of its
rights or obligations hereunder without the prior written consent of the Banks
and, provided further, that, any Bank may assign its rights and obligations
hereunder or under the other Credit Documents as provided in this
Section 12.04.  Any Bank may participate portions of its obligations hereunder
and of the obligations of the Borrowers hereunder and under the Credit Documents
to other financial institutions.  Notwithstanding such participation, such Bank
shall not be relieved of its obligations hereunder.

 

(b)           Any Bank (or any Bank together with one or more other Banks) may
assign all or a portion of its Commitment (or, if such Bank is a Part C Bank,
all or any part of its Contingent Commitment) and related outstanding rights and
Obligations hereunder to one or more Eligible Transferees, each of which
assignees shall become a party to this Agreement as a Bank and, if applicable, a
Part C Bank by execution of an Assignment and Assumption Agreement and delivery
of such Assignment and Assumption Agreement to the Borrowers and the Agent,
provided that (i) new Notes will be issued to such new Bank in the stated amount
of its assumed Commitment (plus, if such Bank is to be a Part C Bank, such
Bank’s Contingent Commitment) and to the assigning Bank in the stated amount of
the Commitment (plus, if such Bank is to be a Part C Bank, such Bank’s
Contingent Commitment) if any, retained by it upon the request of such new Bank
or assigning Bank and the surrender of the Note previously issued to the
assigning Bank (or the execution and delivery to the Borrowers of an indemnity
satisfactory to the Borrowers), such new Notes to be in conformity with the
requirements of Section 2.05 to the extent needed to reflect the revised
Commitments and, if applicable, Contingent Commitments; (ii) such assignment
shall not result in a downgrading of the Borrower’s Rating assigned to the
Borrowers by Moody’s or S&P from that in effect immediately prior to such
assignment; (iii) the assigning Bank shall provide notice of any such assignment
to the Agent and the Borrowers and the Borrowers shall provide notice of same to
Moody’s and S&P; (iv) the new Bank shall deliver a legal opinion addressed to
each of the Borrowers, Moody’s and S&P dated the effective date of the
applicable assignment to the effect that this Agreement constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditor’s rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law) as the same may be applied in
the event of bankruptcy or similar proceedings with respect to such new Bank and
as otherwise required by Moody’s and S&P; and (v) the Borrowers shall record the
Commitment or Contingent Commitment, as applicable, of the assignee in the
register maintained pursuant to Section 8.13.  To the extent of any assignment
pursuant to this Section 12.04(b), the assigning Bank shall be relieved of its
obligations hereunder with respect to its assigned Commitment or Contingent
Commitment, as applicable.  At the time of each assignment pursuant to this
Section 12.04(b) to a Person which is not already a Bank hereunder and which is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for

 

46

--------------------------------------------------------------------------------


 

Federal income tax purposes, the respective assignee Bank shall, to the extent
legally entitled to do so, provide to the Borrowers in the case of a Bank
described in clause (ii) or (iv) of Section 4.04(b), the forms described in such
clause (ii) or (iv), as the case may be.  To the extent that an assignment of
all or any portion of a Bank’s Commitment or Contingent Commitment, as
applicable, and related outstanding Obligations pursuant to this
Section 12.04(b) would at the time of such assignment, result in increased costs
under Sections 2.07 or 4.04 from those being charged by the respective assigning
Bank prior to such assignment, then the Borrowers shall not be obligated to pay
such increased costs (although the Borrowers shall be obligated to pay any other
increased costs of the type described above resulting from changes in applicable
law, or government rules, regulations, orders or requests after the date of the
respective assignment).

 

(c)           Upon the execution and delivery of an Assignment and Assumption
Agreement in accordance with, and subject to the restrictions of
subsection (b) above, the assignee thereunder shall be a party hereto and, to
the extent that rights and obligations hereunder and under the other Credit
Documents have been assigned to it pursuant to such Assignment and Assumption
Agreement, have the rights and obligations of a “Bank” hereunder and thereunder.

 

(d)           Any Bank claiming any amounts payable pursuant to Section 4.04
shall use reasonable efforts (consistent with legal and regulatory restrictions
and subject to overall policy considerations of such Bank) to designate another
lending office for its Commitment (and, if such Bank is a Part C Bank,
Contingent Commitment) or Loans or take such other action to minimize such
amounts, as may be reasonably requested by the Borrowers, provided that such
designation is made or such other action is taken on such terms that such Bank
and its lending office suffer no economic, legal or regulatory disadvantage.

 

(e)           Nothing in this Agreement shall prevent or prohibit any Bank from
pledging its Loans and Notes hereunder to a Federal Reserve Bank in support of
borrowings made by such Bank from such Federal Reserve Bank.

 

(f)            Each Bank shall promptly notify the Borrowers of any change in
the location of its applicable lending office.  In the event any Bank changes
its applicable lending office, such change shall be treated as an assignment to
a new Bank for purposes of Section 4.04(b) and so much of Section 12.04(b) as
relates to Section 4.04.

 

Section 12.05.  No Waiver; Remedies Cumulative.  No failure or delay on the part
of any Bank or the holder of any Note in exercising any right, power or
privilege hereunder or under any other Credit Document and no course of dealing
between any Borrower and any Bank or the holder of any Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder.  Except as otherwise expressly provided herein or in
any other Credit Document, the rights, powers and remedies herein or in any
other Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which any Bank would otherwise have.  No notice to or
demand on the Borrowers in any case shall entitle any Borrower to any

 

47

--------------------------------------------------------------------------------


 

other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of any Bank or the holder of any Note to any
other or further action in any circumstances without notice or demand.

 

Section 12.06.  Calculations; Computations.

 

(a)           The financial statements to be furnished to the Banks pursuant to
Section 8.01(a) and (b) shall be made and prepared in accordance with generally
accepted accounting principles in the United States and the financial statements
to be furnished to the Banks pursuant to Section 8.01(c) shall be made and
prepared in accordance with statutory accounting principles, in each case
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by the Borrowers to the
Banks).

 

(b)           All computations of interest and Fees hereunder shall be made on
the basis of a year of 360 days for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or Fees are payable.

 

Section 12.07.  Governing Law; Submission to Jurisdiction; Venue.

 

(a)           This Agreement and the other Credit Documents and the rights and
obligations of the parties hereunder and thereunder shall be construed in
accordance with and be governed by the law of the State of New York.  Any legal
action or proceeding against any Borrower with respect to this Agreement or any
other Credit Document may be brought in the courts of the State of New York or
of the United States for the Southern District of New York, and, by execution
and delivery of this Agreement, any Borrower hereby irrevocably accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts.  The Borrowers irrevocably consent to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the Borrowers at their addresses set forth opposite its
signature below, such service to become effective 30 days after such mailing. 
Except as otherwise provided in Section 4.05, nothing herein shall affect the
right of the Agent or any Bank under this Agreement to serve process in any
other manner permitted by law or to commence legal proceedings or otherwise
proceed against any Borrower in any other jurisdiction.

 

(b)           Each Borrower hereby irrevocably waives any objection which it may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Credit Document brought in the courts referred to in clause (a) above and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum.

 

Section 12.08.  Obligation to Make Payments in Dollars.  Subject to the
provisions of Section 4.05, the obligation of the Borrowers to make payment in
Dollars of the principal of and interest on the Notes and any other amounts due
hereunder or under any other Credit Document

 

48

--------------------------------------------------------------------------------


 

to the Payment Office of the Agent as provided in Section 4.03 shall not be
discharged or satisfied by any tender, or any recovery pursuant to any judgment,
which is expressed in or converted into any currency other than Dollars, except
to the extent such tender or recovery shall result in the actual receipt by the
Agent at its Payment Office of the full amount of Dollars expressed to be
payable in respect of the principal of and interest on the Notes and all other
amounts due hereunder or under any other Credit Document.  Subject to the
provisions of Section 4.05, the obligation of the Borrowers to make payments in
Dollars as aforesaid shall be enforceable as an alternative or additional cause
of action for the purpose of recovery in Dollars of the amount, if any, by which
such actual receipt shall fall short of the full amount of Dollars expressed to
be payable in respect of the principal of and interest on the Notes and any
other amounts due under any other Credit Document, and shall not be affected by
judgment being obtained for any other sums due under this Agreement or under any
other Credit Document.

 

Section 12.09.  Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with the Borrowers and the
Agent.

 

Section 12.10.  Effectiveness.  This Agreement shall become effective on the
date (the “Effective Date”) on which the Borrowers and the Banks shall have
signed a copy hereof (whether the same or different copies) and shall have
delivered the same to the Agent at its Notice Office and the conditions set
forth in Article V shall have been satisfied or waived by the Banks, as
evidenced by a written notice by the Agent to the Borrowers confirming that the
Agreement has become effective and setting forth the Effective Date.

 

Section 12.11.  Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

Section 12.12.  Amendment or Waiver.  Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the Majority Banks and the Agent; provided, however, that
no such change, waiver, discharge or termination shall, without the consent of
each Bank (other than any Bank that is at the time of the proposed extension,
release, amendment, reduction or consent a Defaulting Bank, provided, that in
the case of clauses (a) and (b) below for which the consent of Defaulting Banks
which shall have one or more Loans outstanding which are not Defaulted Loans as
well as all other Banks shall be required) (a) extend the final maturity of any
Loan or Note other than in accordance with Section 3.04 or 3.05 or reduce the
rate or extend the time of payment of interest or Fees thereon, or reduce the
principal amount thereof, or increase the Commitment or Contingent Commitment of
any Bank over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default shall not constitute a change in the
terms of any Commitment or Contingent Commitment of any Bank), (b) release any
material portion of the Collateral under any Security Document except as shall
be otherwise provided in any Credit Document, (c) amend, modify or waive any
provision of this Section 12.12, (d) reduce the percentage specified in the
definition of Majority Banks, (e) consent to the assignment or transfer by the

 

49

--------------------------------------------------------------------------------


 

Borrowers of any of its rights and obligations under any Credit Document or
(f) amend the definition of Loss Threshold Incurrence Date or the Loss Threshold
Amount other than to increase the dollar amount or the percentage specified
therein.

 

Section 12.13.  Survival.  All indemnities set forth herein including, without
limitation, in Sections 2.07, 4.04 and 12.01 shall survive the execution and
delivery of this Agreement and the Notes and the making and repayment of the
Loans.

 

Section 12.14.  Exclusions from Covered Portfolio.  Insured Obligations
described below in this Section shall be excluded from the Covered Portfolio.

 

(a)           Any Insured Obligations which any Bank (or any Participant to whom
such Bank has transferred, granted or assigned any participation in its rights
and obligations hereunder and under the other Credit Documents) is, or upon the
occurrence of any contingency would be, obligated to purchase under the terms of
a line of credit, standby bond purchase agreement, letter of credit, liquidity
agreement or similar agreement or arrangement and which is identified in a
written notice specifying this Section 12.14(a) from the Agent to the Borrowers
prior to the Effective Date or promptly following the date such Bank incurs such
Obligation, such Insured Obligation shall, effective upon delivery of such
notice by the Agent to the Borrowers, be excluded from the Covered Portfolio;

 

(b)           Insured Obligations excluded from the Covered Portfolio by the
Borrowers and identified in a written notice from the Borrowers to the Agent
specifying this Section 12.14; and

 

(c)           Insured Obligations issued after both (i) the occurrence of the
Loss Threshold Incurrence Date and (ii) receipt by the Borrowers of written
notice from the Agent identifying such Insured Obligations.

 

Section 12.15.  Confidentiality.  The Agent and each Bank agrees to keep any
information delivered or made available by or on behalf of the Borrowers
pursuant to this Agreement confidential from anyone other than its employees,
directors, legal counsel, independent auditors, regulators and other advisors
with a need to know such information in connection with the Loans contemplated
hereby, provided that nothing herein shall prevent the Agent or any Bank from
disclosing such information (a) to any other Bank or the Agent in connection
with the Loans contemplated hereby; (b) in response to a subpoena or other order
of a court or administrative agency, provided that the Agent or Bank, as
applicable, shall promptly notify the Borrowers of such subpoena or other order
and shall at the Borrowers’ direction and expense contest such subpoena or other
order; (c) to the extent necessary in connection with the exercise of any remedy
hereunder; (d) if such information is or becomes generally available to the
public other than as a result of a disclosure by the Agent or a Bank prohibited
by this Agreement; or (e) if such information is or becomes available to the
Agent or Bank, as applicable, from a source other than the Borrowers that is not
bound by an obligation of confidentiality to the Borrowers.

 

50

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto hereby execute this Agreement as of the
date and year first above written.

 

 

 

BORROWERS:

 

 

 

 

 

 

 

 

Address:

FINANCIAL SECURITY ASSURANCE INC.

 

 

 

 

350 Park Avenue

 

 

New York, NY 10022

By

/s/ Dennis H. Kim

Attention:

Chief Financial Officer

Name

Dennis H. Kim

 

with a copy to General Counsel

Title

Treasurer

 

 

 

 

 

 

 

 

Address:

FSA INSURANCE COMPANY

 

 

 

 

350 Park Avenue

 

 

New York, NY 10022

By

/s/ Dennis H. Kim

Attention:

Chief Financial Officer

Name

Dennis H. Kim

 

with a copy to General Counsel

Title

Treasurer

 

[Signatures continued on following page]

 

51

--------------------------------------------------------------------------------


 

[Signature page to Credit Agreement]

 

 

 

AGENT:

 

 

 

Address:

BAYERISCHE LANDESBANK, Acting

 

 

Through Its New York Branch

Bayerische Landesbank

 

 

New York Branch

 

 

560 Lexington Avenue

By

/s/ Patricia M. Healy

New York, NY 10022

Name

Patricia M. Healy

Attention:

Mr. Joseph C. Campagna

Title

Vice President

 

First Vice President and

 

 

 

Manager Public Finance

 

 

Telephone:

(212) 310-9943

By

/s/ Norman McClave

Facsimile:

(212) 230-9114

Name

Norman McClave

 

 

Title

First Vice President

 

[Signatures continued on following page]

 

52

--------------------------------------------------------------------------------


 

[Signature page to Credit Agreement]

 

 

 

BANKS:

 

 

 

Address:

BAYERISCHE LANDESBANK, Acting

 

 

Through Its New York Branch

Bayerische Landesbank

 

 

New York Branch

 

 

560 Lexington Avenue

By

/s/Patricia M. Healy

New York, NY 10022

Name

Patricia M. Healy

Attention:

Mr. Joseph C. Campagna

Title

Vice President

 

First Vice President and

 

 

 

Manager Public Finance

 

 

Telephone:

(212) 310-9943

By

/s/ Norman McClave

Facsimile:

(212) 230-9114

Name

Norman McClave

 

 

Title

First Vice President

Wire Transfer Instructions:

 

 

 

 

 

 

Wachovia Bank, National Association

 

 

ABA#:  026-005-092

 

 

Acct. Name:

Bayerische Landesbank,

 

 

 

New York Branch

 

 

Account #:

200-1935-3009-0

 

 

Reference:

FSA Line of Credit

 

 

 

[Signatures continued on following page]

 

53

--------------------------------------------------------------------------------


 

[Signature page to Credit Agreement]

 

Address:

LANDESBANK HESSEN-THÜRINGEN

 

 

GIROZENTRALE, Acting Through

For Credit Issues:

Its New York Branch

 

 

 

 

Landesbank Hessen-Thüringen Girozentrale

 

 

New York Branch

By

/s/ Patricia A. South

420 Fifth Avenue

Name

Patricia A. South

New York, NY 10018-2729

Title

Senior Vice President

Attention:

Manager-Public Finance

 

Financial Institutions & International

 

Department

 

Public Finance

Telephone:

(212) 703-5306

 

 

Facsimile:

(212) 703-5256

 

 

 

 

By

/s/ Irina Rakhlis

For Administrative Issues:

Name

Irina Rakhlis

 

 

Title

Credit Analyst

Landesbank Hessen-Thüringen Girozentrale

 

 

New York Branch

 

 

420 Fifth Avenue

 

 

New York, NY 10018-2729

 

 

Attention:

Ms. Gudrun Dronca

 

 

 

Public Finance Department

 

 

Telephone:

(212) 703-5244

 

 

Facsimile:

(212) 703-5256

 

 

 

 

 

 

Wire Transfer Instructions:

 

 

 

 

 

 

Citibank, New York

 

 

ABA #:

021-000-089

 

 

Account Name: HELABA, New York

 

 

Account #:

36146001

 

 

Reference:

FSA

 

 

Attn.:

Ms. Gudrun Dronca

 

 

 

 

 

 

 

[Signatures continued on following page]

 

54

--------------------------------------------------------------------------------


 

[Signature page to Credit Agreement]

 

Address:

 

DEUTSCHE BANK AG, New York Branch

 

 

 

 

Deutsche Bank Securities

 

 

60 Wall Street

By

/s/ John McGill

New York, NY 10005

Name

John McGill

Attention:

Ms. Ruth Leung

Title

Director

 

Portfolio Manager - North

 

 

 

American Insurance Companies

 

 

Telephone:

(212) 250-8650

By

/s/ Brett Hanmer

Facsimile:

(212) 797-0270

Name

Brett Hanmer

 

 

Title

Vice President

 

 

 

 

Wire Transfer Instructions:

 

 

 

 

 

 

To:

Federal Reserve Bank of New York

 

 

ABA:

021001033

 

 

A/C:

Bankers Trust New York

 

 

FFC:

Deutsche Bank NY Loan Operations

 

 

A/C:

60200119

 

 

Attn:

Victor Colon

 

 

Ref:

FSA

 

 

 

[Signatures continued on following page]

 

55

--------------------------------------------------------------------------------


 

[Signature page to Credit Agreement]

 

 

Address:

KBC BANK N.V.

 

 

 

 

KBC Bank N.V.

 

 

New York Branch

By

/s/ Christine B. Park

10th Floor

Name

Christine B. Park

125 West 55th Street

Title

Associate

New York, NY 10019

 

 

Attention:

Ms. Christine Park

 

 

Telephone:

(212) 541-0731

By

/s/ Robert Snauffer

Facsimile:

(212) 541-0793

Name

Robert Snauffer

 

 

Title

First Vice President

 

 

 

 

Wire Transfer Instructions:

 

 

 

 

 

 

The Bank of New York

 

 

ABA # 021-000-018

 

 

Acct. Name: KBC Bank N.V., NY Branch

 

 

Acct. #:

802-301-5618

 

 

Ref:

FSA

 

 

Attn.:

Loan Administration

 

 

 

[Signatures continued on following page]

 

56

--------------------------------------------------------------------------------


 

[Signature page to Credit Agreement]

 

 

Address:

NORDDEUTSCHE LANDESBANK

 

 

GIROZENTRALE, New York and/or Cayman

Norddeutsche Landesbank Girozentrale

Islands Branch

New York Branch

 

 

37th Floor

 

 

1114 Avenue of the Americas

By

/s/ Stephen K. Hunter

New York, NY 10036

Name

Stephen K. Hunter

Attention:

Ms. Stephanie Finnen

Title

Senior Vice President

Telephone:

(212) 812-6806

 

 

Facsimile:

(212) 812-6860

 

 

 

 

By

/s/ Stephanie Finnen

 

 

Name

Stephanie Finnen

Wire Transfer Instructions:

Title

Vice President

 

 

 

 

Chase Manhattan Bank, New York

 

 

ABA #: 021-000-021

 

 

Acct. Name: Nord LB, NY Branch

 

 

Acct. #: 001-135-2382

 

 

Ref.: FSA

 

 

Attn.: Mr. Matthew Hamel

 

 

Telephone: (212) 812-6809

 

 

 

[Signatures continued on following page]

 

57

--------------------------------------------------------------------------------


 

[Signature page to Credit Agreement]

 

Address:

LANDESBANK BADEN-WÜRTTEMBERG,
Acting Through Its New York Branch

Landesbank Baden-Württemberg

 

 

New York Branch

 

 

West Building, 31st Floor

By

/s/ Gary Valente

280 Park Avenue

Name

Gary Valente

New York, NY 10017

Title

Vice President

Attention:

Mr. Gary Valente

 

 

Telephone:

(212) 584-1786

 

 

Facsimile:

(212) 584-1799

By

/s/ Ronald Bertolini

 

 

Name

Ronald Bertolini

 

 

Title

General Manager

With a copy to:

 

 

 

 

 

 

Landesbank Baden-Württemberg

 

 

New York Branch

 

 

West Building, 31st Floor

 

 

280 Park Avenue

 

 

New York, NY 10017

 

 

Attention:

Ms. Claudia Rothe

 

 

 

Ms. Bette Smolen

 

 

Telephone:

(212) 584-1720

 

 

 

(212) 584-1721

 

 

Facsimile:

(212) 584-1729

 

 

 

 

 

 

Wire Transfer Instructions:

 

 

 

 

 

JPMorgan Chase Bank, New York

 

 

ABA#:

021-000-021

 

 

In Favor

 

 

 

   of:

Landesbank Baden-Württemberg,

 

 

 

New York Branch

 

 

Acct#:

400-806-800

 

 

Ref:

FSA Soft Cap Line of Credit

 

 

 

[Signatures continued on following page]

 

58

--------------------------------------------------------------------------------


 

[Signature page to Credit Agreement]

 

Address:

THE BANK OF NEW YORK

 

 

The Bank of New York

 

Global Insurance Division

By

/s/ Sree Ganesan

 

17th Floor

Name

Sree Ganesan

 

One Wall Street

Title

Vice President

 

New York, NY 10286

 

Telephone:

(212) 635-1064

 

Facsimile:

(212) 809-9520

 

Attention:

Mr. David Trick

 

 

Vice President

 

 

 

With a copy to:

 

 

 

The Bank of New York

 

Global Insurance Division

 

17th Floor

 

One Wall Street

 

New York, NY 10286

 

Telephone:

(212) 635-7752

 

Facsimile:

(212) 809-9520

 

Attention:

Ms. Annette Harewood

 

 

 

Wire Transfer Instructions:

 

 

 

Domestic & Eurodollar

 

The Bank of New York

 

101 Barclay Street

 

ABA#: 021000018

 

Loan Service Dept.

 

BBK#: GLA 111556

 

Ref: FSA Soft Cap Line of Credit

 

 

[Signatures continued on following page]

 

59

--------------------------------------------------------------------------------


 

[Signature page to Credit Agreement]

 

This Agreement is executed by The Bank of Nova Scotia to effectuate the
amendment and restatement of the 1999 Credit Agreement and upon execution and
delivery of this Agreement the commitment of The Bank of Nova Scotia shall be
terminated.

 

 

Address:

THE BANK OF NOVA SCOTIA, New York

 

Agency

The Bank of Nova Scotia

 

One Liberty Plaza

 

 

 

New York, NY 10006

By

/s/ Todd Meller

 

Attn:

Mr. David Schwartzbard, Director

Name

Todd Meller

 

Telephone:

(212) 225-5221

Title

Managing Director

 

Facsimile:

(212) 225-5090

 

 

 

Wire Transfer Instructions:

 

 

 

The Bank of Nova Scotia,

 

New York Agency

 

ABA: 026-002-532

 

Attn: Loan Accounting

 

 

[Signatures continued on following page]

 

60

--------------------------------------------------------------------------------


 

[Signature page to Credit Agreement]

 

Notice Address:

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

Credit Contact:

 

 

 

 

 

 

KeyBank National Association

By

/s/ Mary K. Young

127 Public Square

Name

Mary K. Young

Cleveland, OH 44114

Title

Vice President

Attn:

Ms. Mary K. Young

 

 

 

Vice President and Portfolio Manager

 

 

Telephone:

(216) 689-4443

 

 

Facsimile:

(216) 689-4981

 

 

 

 

 

 

Operations Contact:

 

 

 

 

 

 

KeyBank National Association

 

 

127 Public Square

 

 

Cleveland, OH 44114

 

 

Attn:

Madhu Pandya

 

 

 

Deal Administrator

 

 

Telephone:

(216) 689-5277

 

 

Facsimile:

(216) 689-5962

 

 

 

 

 

 

Back-up Contact:

 

 

 

 

 

 

KeyBank National Association

 

 

127 Public Square

 

 

Cleveland, OH 44114

 

 

Attn:

Ms. Margie Vacca

 

 

 

Deal Administrator

 

 

Telephone:

(216) 689-3580

 

 

Facsimile:

(216) 689-5962

 

 

 

 

 

 

Wire Transfer Instructions:

 

 

 

 

 

 

Bank Name: KeyBank National Association

 

 

ABA#: 041 001 039

 

 

City, State: Cleveland, OH

 

 

Account #: 1140228209035

 

 

Attn.: KCIBIQ/FINANCIAL SECURITY

 

 

   ASSURANCE

 

 

 

61

--------------------------------------------------------------------------------


 

SCHEDULE I

 

COMMITMENTS

 

PART A

 

Name

 

Commitment

 

 

 

 

 

Bayerische Landesbank, New York Branch

 

$

115,000,000

 

Landesbank Hessen-Thüringen Girozentrale, New York Branch

 

50,000,000

 

Deutsche Bank AG, New York Branch

 

45,000,000

 

KBC Bank N.V.

 

20,000,000

 

Landesbank Baden-Württemberg, New York Branch

 

40,000,000

 

The Bank of New York

 

20,000,000

 

Norddeutsche Landesbank Girozentrale, New York Branch

 

35,000,000

 

KeyBank National Association

 

25,000,000

 

 

 

 

 

Total:

 

$

350,000,000

 

 

 

PART B

 

Part B Banks

 

Landesbank Hessen-Thüringen Girozentrale, New York Branch

 

Deutsche Bank AG, New York Branch

 

KBC Bank N.V.

 

The Bank of New York

 

Norddeutsche Landesbank Girozentrale, New York Branch

 

KeyBank National Association

 

Landesbank Baden-Württemberg, New York Branch

 

--------------------------------------------------------------------------------


 

PART C

 

Part C Banks and Contingent Commitments

 

Name

 

Contingent Commitment

 

 

 

 

 

 

Bayerische Landesbank, New York Branch

 

$

83,700,000

 

Total

 

$

83,700,000

 

 

I-2

--------------------------------------------------------------------------------


 

SCHEDULE II

 

UNDISCLOSED LIABILITIES

 

[None]

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

SUBSIDIARIES

 

Name of Subsidiary

 

Jurisdiction of
Incorporation

 

Owner(s) of Equity
Interests Therein

 

Percentage
Ownership

 

 

 

 

 

 

 

FSA Insurance Company

 

Oklahoma

 

FSA

 

100%

 

 

 

 

 

 

 

Financial Security Assurance International Ltd.

 

Bermuda

 

FSAIC

 

100%
(Common
Shares Only)

 

 

 

 

 

 

 

Financial Security Assurance of Oklahoma, Inc.

 

Oklahoma

 

FSAIC

 

100%

 

 

 

 

 

 

 

Financial Security Assurance (U.K.) Limited

 

England

 

FSAIC

 

100%

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

LIST OF REINSURANCE AGREEMENTS

 

--------------------------------------------------------------------------------

 

SCHEDULE IV

 

REINSURANCE AGREEMENTS

WITH RESPECT TO THE COVERED PORTFOLIO

 

REINSURANCE AGREEMENTS WITH RESPECT TO CESSIONS OF

THE COVERED PORTFOLIO BY FINANCIAL SECURITY ASSURANCE INC. AND ITS
SUBSIDIARIES(1)

 

TYPE OF AGREEMENT

 

CEDING COMPANY

 

REINSURER

 

EFFECTIVE DATE (2)

 

DOCUMENT (3)

Quota Share Treaty

 

Financial Security Assurance Inc. (“FSA”)

 

Radian Asset Assurance Inc. (formerly known as Asset Guaranty Insurance Co.)

 

10/1/88 - 12/31/89

 

Reinsurance Agreement

Quota Share Treaty

 

FSA and its subsidiaries

 

Radian Asset Assurance Inc. (formerly Radian Reinsurance Inc., formerly known as
Enhance Reinsurance Co., which was merged into this company in 2004)

 

12/31/86 - 12/31/87

 

Reinsurance Agreement

Quota Share Treaty

 

FSA and its subsidiaries

 

Radian Asset Assurance Inc.

 

1/1/88 - 12-31-89

 

Reinsurance Agreement

Quota Share Treaty

 

FSA and its subsidiaries

 

Assured Guaranty Corp. (formerly known as ACE Guaranty Inc, ACE Guaranty Re Inc.
and Capital Reinsurance Co.) (assumed from United States Fidelity Guaranty Co.
(“USF&G”))

 

1/1/88 - 12/31/89

 

Reinsurance Agreement and assumption documents

Quota Share Treaty No. QS-2 (1/1/90) (con’d)

 

FSA and its subsidiaries

 

Radian Asset Assurance Inc.

 

1/1/90 - 12/31/91

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Abeille Reassurances

 

1/1/90 - 12/31/95

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Assurred Guaranty Corp. (including assumption from USF&G)

 

1/1/90 - Present

 

Interests and Liabilities Contract and Treaty and assumption documents

 

 

 

 

BluePoint Re Ltd.

 

1/1/05 - Present

 

Interests and Liabilities Contract and Treaty

 

 

3

--------------------------------------------------------------------------------


 

 

TYPE OF AGREEMENT

 

CEDING COMPANY

 

REINSURER

 

EFFECTIVE DATE (2)

 

DOCUMENTS (3)

Quota Share Treaty No. QS-2 (1/1/90)
(con’d)

 

 

 

Employers Reinsurance Co.

 

1/1/97 - 12/31/99

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Frankona Reinsurance Co.

 

1/1/94 - 12/31/96

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Pohjola Insurance Co., Ltd.

 

1/1/90 - 12/31/94

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Radian Asset Assurance Inc.

 

1/1/90 - Present

 

Interests and Liabilities Contract and Treaty

 

 

 

 

RAM Reinsurance Co. Ltd.

 

1/1/99 - Present

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Royal Reinsurance Co., Ltd.

 

1/1/90 - 12/31/92

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Odyssey Reinsurance Co. (formerly known as Skandia America Reinsurance Corp.)

 

1/1/90 - 12/31/91

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Swiss Reinsurance Company

 

1/1/04 - Present
 (2005 pending)

 

Interests and Liabilities Contract and Treaty

 

 

 

 

The Tokio Marine & Nichido Fire Insurance Co., Ltd. (formerly, The Tokio Marine
& Fire Insurance Co., Ltd.)

 

1/1/91 - Present

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Trade Indemnity plc

 

1/1/90 - 12/31/95

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Cie Transcontinentale de Reassurance

 

1/1/90 - 12/31/96

 

Interests and Liabilities Contract and Treaty

 

4

--------------------------------------------------------------------------------


 

TYPE OF AGREEMENT

 

CEDING COMPANY

 

REINSURER

 

EFFECTIVE DATE (2)

 

DOCUMENTS (3)

Quota Share Treaty No. QS-2 (1/1/90) (cont’d

 

 

 

Trygg-Hansa Insurance Co. Ltd.

 

1/1/90 - 12/31/93. FSA re-assumed the cessions as of 5/31/99.

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Winterthur Swiss Insurance Co.

 

1/1/90 - 12/31/94. FSA re-assumed the cessions as of 11/1/96.

 

Interests and Liabilities Contract and Treaty

Quota Share Treaty No. QS-3 (MB 1/1/90)

 

FSA and its subsidiaries (except Financial Security Assurance (U.K.) Ltd. and
Financial Security Assurance International Ltd.)

 

Assured Guaranty Corp. (including assumption from USF&G)

 

11/1/90 - Present

 

Interests and Liabilities Contracts and Treaty and assumption documents

 

 

 

 

BluePoint Re Ltd.

 

1/1/05 - Present

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Radian Asset Assurance Inc.

 

11/1/90 - Present

 

Interests and Liabilities Contract and Treaty

 

 

 

 

RAM Reinsurance Co. Ltd.

 

1/1/99 - Present

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Swiss Reinsurance Company

 

1/1/04 - Present
(2005 pending)

 

Interests and Liabilities Contract and Treaty

 

 

 

 

The Tokio Marine & Nichido Fire Insurance Co., Ltd.

 

1/1/91 - Present

 

Interests and Liabilities Contract and Treaty

1998 1st and 2nd Loss U.S. Mortgage-backed Treaty

 

FSA and its subsidiaries (except Financial Security Assurance (U.K.) Ltd.)

 

Radian Asset Assurance Inc. (formerly Asset Guaranty Insurance Co.)

 

1/1/98 - 12/31/98

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Assured Guaranty Corp. and Assured Guaranty Re Overseas Ltd. (formerly ACE
Capital Re Overseas Ltd. and Capital Credit Reinsurance Co. Ltd.)

 

1/1/98 - 12/31/98

 

Interests and Liabilities Contract and Treaty

 

5

--------------------------------------------------------------------------------


 

TYPE OF AGREEMENT

 

CEDING COMPANY

 

REINSURER

 

EFFECTIVE DATE (2)

 

DOCUMENTS (3)

1998 1st and 2nd Loss U.S. Mortgage-backed Treaty (con’d)

 

 

 

XL Insurance Ltd.

 

1/1/98 - 12/31/98

 

Interests and Liabilities Contract and Treaty

 

 

 

 

RAM Reinsurance Co. Ltd.

 

1/1/99 - 12/31/99

 

Interests and Liabilities Contract and Treaty

 

 

 

 

XL Insurance Ltd and XL Financial Assurance Ltd.

 

1/1/99 - 12/31/99

 

Interests and Liabilities Contract and Treaty

 

 

 

 

AXA Re Finance S.A.

 

1/1/99 - 12/31/99

 

Interests and Liabilities Contract and Treaty

1999 1st, 2nd and 3rd Loss U.S. Automobile Loan-backed Treaty

 

FSA and its subsidiaries (except Financial Security Assurance (U.K.) Ltd.)

 

American Re-Insurance Co.

 

1/1/99 - 12/31/99

 

Interests and Liabilities Contract and Treaty

 

 

 

 

AXA Re Finance, SUCURSAL NA MADEIRA S.A.

 

1/1/99 - 12/31/99

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Assured Guaranty Corp.

 

1/1/99 - 12/31/99

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Radian Asset Assurance Inc.

 

1/1/99 - 12/31/99

 

Interests and Liabilities Contract and Treaty

 

 

 

 

RAM Reinsurance Co. Ltd.

 

1/1/99 - 12/31/99

 

Interests and Liabilities Contract and Treaty

 

 

 

 

XL Insurance Ltd and XL Financial Assurance Ltd.

 

1/1/99 - 12/31/99

 

Interests and Liabilities Contract and Treaty

1999 1st, 2nd and 3rd Loss U.S. Multifamily Housing Treaty

 

FSA and its subsidiaries (except Financial Security Assurance (U.K.) Ltd.)

 

Assured Guaranty Corp.

 

1/1/99 - 12/31/99

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Radian Asset Assurance Inc.

 

1/1/99 - 12/31/99

 

Interests and Liabilities Contract and Treaty

 

6

--------------------------------------------------------------------------------


 

TYPE OF AGREEMENT

 

CEDING COMPANY

 

REINSURER

 

EFFECTIVE DATE (2)

 

DOCUMENTS (3)

1999 1st, 2nd and 3rd Loss U.S. Multifamily Housing Treaty

 

 

 

RAM Reinsurance Co. Ltd.

 

1/1/99 - 12/31/99

 

Interests and Liabilities Contract and Treaty

 

 

 

 

XL Insurance Ltd. and XL Financial Assurance Ltd.

 

1/1/99 - 12/31/99

 

Interests and Liabilities Contract and Treaty

1999 1st, 2nd and 3rd Loss CBO/CLO Treaty

 

FSA and its subsidiaries

 

American Re-Insurance Co.

 

1/1/99 - 12/31/99

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Assured Guaranty Corp.

 

1/1/99 - 12/31/99

 

Interests and Liabilities Contract and Treaty

 

 

 

 

RAM Reinsurance Co. Ltd.

 

1/1/99 - 12/31/99

 

Interests and Liabilities Contract and Treaty

 

 

 

 

XL Insurance Ltd. and XL Financial Assurance Ltd.

 

1/1/99 - 12/31/99

 

Interests and Liabilities Contract and Treaty

AmeriCredit Spread Account Replacement Reinsurance Treaty

 

FSA and its subsidiaries

 

American Re-Insurance Co.

 

5/1/99 - 12/31/00

 

Treaty Placement Memorandum

AmeriCredit Spread Account Replacement Reinsurance Treaty

 

FSA and its subsidiaries

 

XL Insurance Ltd.

 

5/1/99 - 12/31/00

 

Treaty Placement Memorandum

Emerging Market CBO/CLO Quota Share and Aggregate Excess of Loss Treaty

 

FSA and its subsidiaries (except Financial Security Assurance (U.K.) Ltd.

 

American Re-Insurance Co.

 

11/30/99 - 10/31/04

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Assured Guaranty Corp.

 

1130/99 - 12/31/04

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Radian Asset Assurance Inc.

 

11/30/99 - 12/31/04

 

Interests and Liabilities Contract and Treaty

 

 

 

 

RAM Reinsurance Co. Ltd.

 

11/30/99 - 12/31/04

 

Interests and Liabilities Contract and Treaty

 

 

 

 

XL Insurance Ltd. and XL Financial Assurance Ltd.

 

11/30/99 - 12/31/04

 

Interests and Liabilities Contract and Treaty

 

7

--------------------------------------------------------------------------------


 

TYPE OF AGREEMENT

 

CEDING COMPANY

 

REINSURER

 

EFFECTIVE DATE (2)

 

DOCUMENTS (3)

2000 1st, 2nd and 3rd Loss U.S. Mortgage-backed Treaty

 

FSA and its subsidiaries (except Financial Security Assurance (U.K.) Ltd.)

 

American Re-Insurance Co.

 

1/1/00 - 12/31/00

 

Interests and Liabilities Contract and Treaty (pending)

 

 

 

 

AXA Reassurance S.A. (1st & 2nd Layers only)

 

1/1/00 - 12/31/00

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Assured Guaranty Corp.A

 

1/1/00 - 12/31/00

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Radian Asset Assurance Inc.

 

1/1/00 - 12/31/00

 

Interests and Liabilities Contract and Treaty

 

 

 

 

RAM Reinsurance Co. Ltd.

 

1/1/00 - 12/31/00

 

Interests and Liabilities Contract and Treaty

 

 

 

 

XL Insurance Ltd.

 

1/1/00 - 12/31/00

 

Interests and Liabilities Contract and Treaty

2000 1st, 2nd, 3rd% & 4th Loss U.S. Automobile Loan-backed Treaty

 

FSA and its subsidiaries (except Financial Security Assurance (U.K.) Ltd.)

 

American Re-Insurance Co.

 

1/1/00 - 12/31/00

 

Interests and Liabilities Contract and Treaty

 

 

 

 

AXA Reassurance S.A. (1st & 2nd Layers only)

 

1/1/00 - 12/31/00

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Assured Guaranty Corp.

 

1/1/00 - 12/31/00

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Radian Asset Assurance Inc.

 

1/1/00 - 12/31/00

 

Interests and Liabilities Contract and Treaty

 

 

 

 

RAM Reinsurance Co. Ltd.

 

1/1/00 - 12/31/00

 

Interests and Liabilities Contract and Treaty

 

 

 

 

XL Insurance Ltd.

 

1/1/00 - 12/31/00

 

Interests and Liabilities Contract and Treaty

 

8

--------------------------------------------------------------------------------


 

TYPE OF AGREEMENT

 

CEDING COMPANY

 

REINSURER

 

EFFECTIVE DATE (2)

 

DOCUMENTS (3)

2000 1st, 2nd and 3rd Loss U.S. Multifamily Housing Treaty

 

FSA and its subsidiaries (except Financial Security Assurance (U.K.) Ltd.)

 

Assured Guaranty Corp.

 

1/1/00 - 12/31/00

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Radian Asset Assurance Inc.

 

1/1/00 - 12/31/00

 

Interests and Liabilities Contract and Treaty

 

 

 

 

RAM Reinsurance Co. Ltd.

 

1/1/00 - 12/31/00

 

Interests and Liabilities Contract and Treaty

 

 

 

 

XL Insurance Ltd. and XL Financial Assurance Ltd.

 

1/1/00 - 12/31/00

 

Interests and Liabilities Contract and Treaty

2000 1st, 2nd and 3rd Loss CBO/CLO Treaty

 

FSA and its subsidiaries

 

American Re-Insurance Co.

 

1/1/00 - present

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Assured Guaranty Corp.

 

1/1/00 - present

 

Interests and Liabilities Contract and Treaty

 

 

 

 

RAM Reinsurance Co. Ltd.

 

1/1/00 - present

 

Interests and Liabilities Contract and Treaty

 

 

 

 

XL Insurance Ltd.

 

1/1/00 - present

 

Interests and Liabilities Contract and Treaty

AmeriCredit Spread Account Replacement Reinsurance Treaty II

 

FSA and its subsidiaries

 

American Re-Insurance Co.

 

6/10/00 - 12/31/02

 

Treaty Placement Memorandum

 

 

 

 

XL Financial Assurance Ltd.

 

6/10/00 - 12/31/02

 

Treaty Placement Memorandum

 

 

 

 

ACE American Insurance Co. (replaced by XL Financial Assurance Ltd.)

 

8/10/00 - 12/31/02

 

Treaty Placement Memorandum

 

 

 

 

Gerling Global International Reinsurance Company, Ltd. (replaced by XL Financial
Assurance Ltd.)

 

8/10/00 - 12/31/02

 

Treaty Placement Memorandum

 

9

--------------------------------------------------------------------------------


 

TYPE OF AGREEMENT

 

CEDING COMPANY

 

REINSURER

 

EFFECTIVE DATE (2)

 

DOCUMENTS (3)

Long Beach Spread Account Replacement Treaty

 

FSA and its subsidiaries

 

Gerling Global International Reinsurance Company, Ltd.

 

11/20/00 - 12/30/01

 

Treaty Placement Memorandum

2001 1st, 2nd and 3rd Loss U.S. Mortgage-backed Treaty

 

FSA and its subsidiaries (except Financial Security Assurance (U.K.) Ltd.)

 

American Re-Insurance Co.

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

 

 

 

 

AXA Reassurance S.A. (1st & 2nd Layers only)

 

1/1/01- 12/31/01

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Assured Guaranty Corp.

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Radian Asset Assurance Inc.

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

 

 

 

 

The Tokio Marine & Nichido Fire Insurance Co., Ltd.

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

 

 

 

 

RAM Reinsurance Co. Ltd.

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

 

 

 

 

XL Financial Assurance Ltd.

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

2001 1st, 2nd, 3rd% & 4th Loss U.S. Automobile Loan-backed Treaty

 

FSA and its subsidiaries (except Financial Security Assurance (U.K.) Ltd.)

 

American Re-Insurance Co.

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

 

 

 

 

AXA Reassurance S.A. (1st & 2nd Layers only)

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Assured Guaranty Corp.

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Radian Asset Assurance Inc.

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

 

 

 

 

The Tokio Marine & Nichido Fire Insurance Co., Ltd.

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

 

10

--------------------------------------------------------------------------------


 

TYPE OF AGREEMENT

 

CEDING COMPANY

 

REINSURER

 

EFFECTIVE DATE (2)

 

DOCUMENTS (3)

2001 1st, 2nd, 3rd% & 4th Loss U.S. Automobile Loan-backed Treaty (con’t)

 

 

 

RAM Reinsurance Co. Ltd.

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

 

 

 

 

XL Financial Assurance Ltd.

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

2001 1st, 2nd and 3rd Loss U.S. Multifamily Housing Treaty

 

FSA and its subsidiaries (except Financial Security Assurance (U.K.) Ltd.)

 

Assured Guaranty Corp.

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Radian Reinsurance Inc.

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

 

 

 

 

RAM Reinsurance Co. Ltd.

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

 

 

 

 

The Tokio Marine & Nichido Fire Insurance Co., Ltd.

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

 

 

 

 

XL Financial Assurance Ltd.

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

2001 1st, 2nd and 3rd Loss CBO/CLO Treaty

 

FSA and its subsidiaries

 

American Re-Insurance Co.

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Assured Guaranty Corp.

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

 

 

 

 

RAM Reinsurance Co. Ltd.

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

 

 

 

 

The Tokio Marine & Fire Insurance Co., Ltd.

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

 

 

 

 

XL Financial Assurance Ltd.

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

 

11

--------------------------------------------------------------------------------


 

TYPE OF AGREEMENT

 

CEDING COMPANY

 

REINSURER

 

EFFECTIVE DATE (2)

 

DOCUMENTS (3)

2001 1st, 2nd , 3rd and  4th Loss International Project Treaty

 

FSA and its subsidiaries

 

American Re-Insurance Co.

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Assured Guaranty Corp.

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Radian Asset Assurance Inc.

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

 

 

 

 

RAM Reinsurance Co. Ltd.

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Swiss Reinsurance Co.

 

1/1/03 - 12/31/03

 

Interests and Liabilities Contract and Treaty

 

 

 

 

The Tokio Marine & Nichido Fire Insurance Co., Ltd.

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

 

 

 

 

XL Financial Assurance Ltd.

 

1/1/01 - 12/31/01

 

Interests and Liabilities Contract and Treaty

2002 1st, 2nd and 3rd Loss U.S. Mortgage-backed Treaty

 

FSA and its subsidiaries (except Financial Security Assurance (U.K.) Ltd.)

 

American Re-Insurance Co.

 

1/1/02 - 12/31/02

 

Interests and Liabilities Contract and Treaty (pending)

 

 

 

 

ACE American Insurance Co.

 

1/1/02 - 12/31/02

 

Interests and Liabilities Contract and Treaty (pending)

 

 

 

 

The Tokio Marine & Nichido Fire Insurance Co., Ltd.

 

1/1/02 - 12/31/02

 

Interests and Liabilities Contract and Treaty (pending)

 

 

 

 

RAM Reinsurance Co. Ltd.

 

1/1/02 - 12/31/02

 

Interests and Liabilities Contract and Treaty (pending)

 

 

 

 

XL Financial Assurance Ltd.

 

1/1/02 - 12/31/02

 

Interests and Liabilities Contract and Treaty (pending)

 

12

--------------------------------------------------------------------------------


 

TYPE OF AGREEMENT

 

CEDING COMPANY

 

REINSURER

 

EFFECTIVE DATE (2)

 

DOCUMENTS (3)

2002 1st, 2nd, 3rd% & 4th Loss U.S. Automobile Loan-backed Treaty

 

FSA and its subsidiaries (except Financial Security Assurance (U.K.) Ltd.)

 

American Re-Insurance Co.

 

1/1/02 - 12/31/02

 

Interests and Liabilities Contract and Treaty (pending)

 

 

 

 

ACE American Reinsurance Co.

 

1/1/02 - 12/31/02

 

Interests and Liabilities Contract and Treaty (pending)

 

 

 

 

The Tokio Marine & Nichido Fire Insurance Co., Ltd.

 

1/1/02 - 12/31/02

 

Interests and Liabilities Contract and Treaty (pending)

 

 

 

 

RAM Reinsurance Co. Ltd.

 

1/1/02 - 12/31/02

 

Interests and Liabilities Contract and Treaty (pending)

 

 

 

 

XL Financial Assurance Ltd

 

1/1/02 - 12/31/02

 

Interests and Liabilities Contract and Treaty (pending)

2002 1st, 2nd and 3rd Loss CBO/CLO Treaty

 

FSA and its subsidiaries

 

American Re-Insurance Co.

 

1/1/02 - 12/31/02

 

Interests and Liabilities Contract and Treaty (pending)

 

 

 

 

Assured Guaranty Corp.

 

1/1/02 - 12/31/02

 

Interests and Liabilities Contract and Treaty (pending)

 

 

 

 

RAM Reinsurance Co. Ltd.

 

1/1/02 - 12/31/02

 

Interests and Liabilities Contract and Treaty (pending)

 

 

 

 

The Tokio Marine & Nichido Fire Insurance Co., Ltd.

 

1/1/02 - 12/31/02

 

Interests and Liabilities Contract and Treaty (pending)

 

 

 

 

XL Financial Assurance Ltd

 

1/1/02 - 12/31/02

 

Interests and Liabilities Contract and Treaty (pending)

 

13

--------------------------------------------------------------------------------


 

TYPE OF AGREEMENT

 

CEDING COMPANY

 

REINSURER

 

EFFECTIVE DATE (2)

 

DOCUMENTS (3)

2002 1st, 2nd , 3rd and 4th Loss International Project Treaty

 

FSA and its subsidiaries

 

American Re-Insurance Co.

 

1/1/02 - 12/31/02

 

Interests and Liabilities Contract and Treaty(pending)

 

 

 

 

Assured Guaranty Corp.

 

1/1/02 - 12/31/02

 

Interests and Liabilities Contract and Treaty (pending)

 

 

 

 

Radian Asset Assurance Inc.

 

1/1/02 - 12/31/02

 

Interests and Liabilities Contract and Treaty

 

 

 

 

RAM Reinsurance Co. Ltd.

 

1/1/02 - 12/31/02

 

Interests and Liabilities Contract and Treaty (pending)

 

 

 

 

Swiss America Reinsurance Co.

 

1/1/02 - 12/31/02

 

Interests and Liabilities Contract and Treaty (pending)

 

 

 

 

The Tokio Marine & Nichido Fire Insurance Co., Ltd.

 

1/1/02 - 12/31/02

 

Interests and Liabilities Contract and Treaty (pending)

 

 

 

 

XL Financial Assurance Ltd

 

1/1/02 - 12/31/02

 

Interests and Liabilities Contract and Treaty (pending)

AmeriCredit Spread Account Replacement Reinsurance Treaty III

 

FSA and its subsidiaries

 

American Re-Insurance Co.

 

10/10/02 - 12/31/03

 

Treaty Placement Memorandum (pending)

 

 

 

 

XL Insurance Ltd

 

10/10/02 - 12/31/03

 

Treaty Placement Memorandum (pending)

 

 

 

 

Partner Reinsurance Co., Ltd.

 

10/10/02 - 12/31/03

 

Treaty Placement Memorandum (pending)

2003 1st and 2nd U.S. Asset-backed (mortgages and autos) Treaty (pending)

 

FSA and its subsidiaries (except Financial Security Assurance (U.K.) Ltd.)

 

American Re-Insurance Co.

 

1/1/03 - 12/31/03

 

Interests and Liabilities Contract and Treaty (pending)

 

 

 

 

The Tokio Marine & Nichido Fire Insurance Co., Ltd.

 

1/1/03 - 12/31/03

 

Interests and Liabilities Contract and Treaty (pending)

 

 

 

 

XL Financial Assurance Ltd

 

1/1/03 - 12/31/03

 

Interests and Liabilities Contract and Treaty (pending)

 

14

--------------------------------------------------------------------------------


 

TYPE OF AGREEMENT

 

CEDING COMPANY

 

REINSURER

 

EFFECTIVE DATE (2)

 

DOCUMENTS (3)

2003 1st, 2nd , 3rd and 4th Loss International Project Treaty

 

FSA and its subsidiaries

 

American Re-Insurance Co.

 

1/1/03 - 12/31/03

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Assured Guaranty Corp.

 

1/1/03 - 12/31/03

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Radian Asset Assurance Inc.

 

1/1/03 - 12/31/03

 

Interests and Liabilities Contract and Treaty

 

 

 

 

RAM Reinsurance Co. Ltd.

 

1/1/03 - 12/31/03

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Swiss America Reinsurance Co.

 

1/1/03 - 12/31/03

 

Interests and Liabilities Contract and Treaty

 

 

 

 

The Tokio Marine & Nichido Fire Insurance Co., Ltd.

 

1/1/03 - 12/31/03

 

Interests and Liabilities Contract and Treaty

 

 

 

 

XL Financial Assurance Ltd

 

1/1/03 - 12/31/03

 

Interests and Liabilities Contract and Treaty

2003-04Surplus Share Treaty – Project Finance and Healthcare

 

FSA and its subsidiaries

 

Ambac Indemnity Corpl

 

10/1/03 - 9/30/04

 

Treaty

2004 1st and 2nd U.S. Asset-backed (mortgages and autos) Treaty

 

FSA and its subsidiaries (except Financial Security Assurance (U.K.) Ltd.)

 

The Tokio Marine & Fire Insurance Co., Ltd.

 

1/1/04 - 12/31/04

 

Interests and Liabilities Contract and Treaty

 

 

 

 

XL Financial Assurance Ltd

 

1/1/04 - 12/31/04

 

Interests and Liabilities Contract and Treaty

2004 1st, 2nd , 3rd and 4th Loss International Project Treaty

 

FSA and its subsidiaries

 

Assured Guaranty Corp.

 

1/1/04 - 12/31/04

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Assured Guaranty Re International Ltd..

 

1/1/04 - 12/31/04

 

Interests and Liabilities Contract and Treaty

 

15

--------------------------------------------------------------------------------


 

TYPE OF AGREEMENT

 

CEDING COMPANY

 

REINSURER

 

EFFECTIVE DATE (2)

 

DOCUMENTS (3)

2004 1st, 2nd , 3rd and 4th Loss International Project Treaty (con’t)

 

 

 

Radian Asset Assurance Inc.

 

1/1/04 - 12/31/04

 

Interests and Liabilities Contract and Treaty

 

 

 

 

Swiss Reinsurance Co.

 

1/1/04 - 12/31/04

 

Interests and Liabilities Contract and Treaty

 

 

 

 

The Tokio Marine & Nichido Fire Insurance Co., Ltd.

 

1/1/03 - 12/31/03

 

Interests and Liabilities Contract and Treaty (pending)

 

 

 

 

XL Financial Assurance Ltd

 

1/1/03 - 12/31/03

 

Interests and Liabilities Contract and Treaty (pending)

2004-05Surplus Share Treaty – Project Finance and Healthcare

 

FSA and its subsidiaries

 

Ambac Indemnity Corpl

 

10/1/04 - 9/30/05

 

Treaty (pending)

2005 1st, 2nd , 3rd and 4th Loss International Project Treaty

 

FSA and its subsidiaries

 

Assured Guaranty Re International Ltd..

 

1/1/05 - 12/31/05

 

Interests and Liabilities Contract and Treaty (pending)

 

 

 

 

Radian Asset Assurance Inc.

 

1/1/05 - 12/31/05

 

Interests and Liabilities Contract and Treaty (pending)

 

 

 

 

Swiss Reinsurance Co.

 

1/1/05 - 12/31/05

 

Interests and Liabilities Contract and Treaty (pending)

 

 

 

 

The Tokio Marine & Nichido Fire Insurance Co., Ltd.

 

1/1/05 - 12/31/05

 

Interests and Liabilities Contract and Treaty (pending)

 

 

 

 

XL Financial Assurance Ltd

 

1/1/05 - 12/31/05

 

Interests and Liabilities Contract and Treaty (pending)

Master Facultative Reinsurance Agreement

 

FSA

 

Aasured Guaranty Corp. (assumed from USF&G)

 

4/5/88 - Present

 

Facultative Reinsurance Agreement assumption doc.

Master Reinsurance Placement Memorandum

 

FSA and its subsidiaries and affiliates

 

The Tokio Marine & Fire Insurance Co., Ltd.

 

1/1/91 - Present

 

Master Reinsurance Placement Memorandum

Master Facultative Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Radian Asset Assurance Inc.

 

1/1/92 - Present

 

Master Facultative Reinsurance Agreement

 

16

--------------------------------------------------------------------------------


 

TYPE OF AGREEMENT

 

CEDING COMPANY

 

REINSURER

 

EFFECTIVE DATE (2)

 

DOCUMENTS (3)

Master Facultative Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Capital Mortgage Reinsurance Company (Bermuda)

 

2/23/95 - Present

 

Master Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

AMBAC Indemnity Corp.

 

7/15/96 - Present

 

Master Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

AXA Re Finance, SUCURSAL NA MADEIRA S.A.

 

6/1/96 - Present

 

Master Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

AXA Re Finance S.A.

 

10/1/96 - Present

 

Master Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Royal Insurance plc

 

10/1/96 - Present

 

Master Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Swiss Reinsurance Co.

 

12/1/97 - Present

 

Master Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

XL Insurance Ltd

 

12/1/97 - Present

 

Master Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

American Re-Insurance Co.

 

12/1/97 - Present

 

Master Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

RAM Reinsurance Co. Ltd.

 

5/1/98 - Present

 

Master Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Assured Guaranty Re Overseas Ltd.

 

1/1/98 - Present

 

Master Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

The Tokio Marine & Nichido Fine Insurance Co., Ltd.

 

4/29/00 - Present

 

Master Facultative Reinsurance Agreement

 

17

--------------------------------------------------------------------------------


 

TYPE OF AGREEMENT

 

CEDING COMPANY

 

REINSURER

 

EFFECTIVE DATE (2)

 

DOCUMENTS (3)

Master Facultative Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Zurich Reinsurance Centre Inc.

 

9/1/97 - Present

 

Master Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

XL Financial Assurance Ltd

 

11/3/98 - Present

 

Master Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Munich Reinsurance Co.

 

12/1/99 - Present

 

Master Facultative Reinsurance Agreement (pending)

Master Facultative Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Partner Reinsurance Co., Ltd., Zurich Branch

 

6/1/00 - Present

 

Master Facultative Reinsurance Agreement (pending)

Master Facultative Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Gerling Global International Reinsurance Co., Ltd.

 

8/1/00 - Present

 

Master Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

ACE American Reinsurance Co.

 

8/1/00 - Present

 

Master Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

CDC IXIS Financial Guaranty North America Inc.

 

10/1/02 - Present

 

Master Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Inter-Ocean Reinsurance Company Ltd.

 

8/1/01 - Present

 

Master Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

PMI Mortgage Insurance Company Ltd.

 

12/1/02 - Present

 

Master Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Assured Guaranty Re International Ltd.

 

5/1/03 - Present

 

Master Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Assured Guaranty Corp.

 

18/1/05 - Present

 

Master Facultative Reinsurance Agreement (pending)

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

ACE Guaranty Inc.

 

1/1/96 - 12/31/96

 

Automatic Facultative Facility Reinsurance Agreement

 

18

--------------------------------------------------------------------------------


 

TYPE OF AGREEMENT

 

CEDING COMPANY

 

REINSURER

 

EFFECTIVE DATE (2)

 

DOCUMENTS (3)

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Radian Reinsurance Inc.

 

1/1/96 - 12/31/96

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Assured Guaranty Corp.

 

1/1/97 - 12/31/97

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Radian Reinsurance Inc.

 

1/1/97 - 12/31/97

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Employers Reinsurance Co.

 

1/1/97 - 12/31/97

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Assured Guaranty Corp.

 

1/1/98 - 12/31/98

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Radian Reinsurance Inc.

 

1/1/98 - 12/31/98

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Employers Reinsurance Co.

 

1/1/98 - 12/31/98

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Assured Guaranty Corp.

 

1/1/99 - 12/31/99

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Radian Reinsurance Inc.

 

1/1/99 - 12/31/99

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

American Re-Insurance Co.

 

1/1/99 - 12/31/99

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Employers Reinsurance Co.

 

1/1/99 - 12/31/99

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

RAM Reinsurance Co. Ltd

 

1/1/99 - 12/31/99

 

Automatic Facultative Facility Reinsurance Agreement

 

19

--------------------------------------------------------------------------------


 

TYPE OF AGREEMENT

 

CEDING COMPANY

 

REINSURER

 

EFFECTIVE DATE (2)

 

DOCUMENTS (3)

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

XL Insurance Ltd and XL Financial Assurance Ltd.

 

1/1/99 - 12/31/99

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

ACE Guaranty Inc.

 

1/1/00 - 12/31/00

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Radian Reinsurance Inc.

 

1/1/00 - 12/31/00

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

American Re-Insurance Co.

 

1/1/00 - 12/31/00

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

RAM Reinsurance Co. Ltd

 

1/1/00 - 12/31/00

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

XL Insurance Ltd

 

1/1/00 - 12/31/00

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Assured Guaranty Corp.

 

1/1/01 - 12/31/01

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

American Re-Insurance Co.

 

1/1/01 - 12/31/01

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Radian Asset Assurance Inc.

 

1/1/01-12/31/01

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

RAM Reinsurance Co. Ltd

 

1/1/01 - 12/31/01

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

XL Financial Assurance Ltd

 

1/1/01 - 12/31/01

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Assured Guaranty Corp.

 

1/1/02 - 12/31/02

 

Automatic Facultative Facility Reinsurance Agreement

 

20

--------------------------------------------------------------------------------


 

TYPE OF AGREEMENT

 

CEDING COMPANY

 

REINSURER

 

EFFECTIVE DATE (2)

 

DOCUMENTS (3)

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

American Re-Insurance Co.

 

1/1/02 - 12/31/02

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Radian Asset Assurance Inc.

 

1/1/02 - 12/31/02

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

RAM Reinsurance Co. Ltd

 

1/1/02 - 12/31/02

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

XL Financial Assurance Ltd

 

1/1/02 - 12/31/02

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Assured Guaranty Corp.

 

1/1/03 - 12/31/03

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Assured Guaranty Re Internatinoal Ltd.

 

71/1/04 - 12/31/04

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

American Re-Insurance Co.

 

1/1/03 - 12/31/03

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Radian Reinsurance Inc.

 

1/1/03 - 12/31/03

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

RAM Reinsurance Co. Ltd

 

1/1/03 - 12/31/03

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

XL Financial Assurance Ltd

 

1/1/03 - 12/31/03

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Assured Guaranty Corp.

 

1/1/04 - 12/31/04

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Assured Guaranty Re Internatinoal Ltd.

 

11/1/04 - 12/31/04

 

Automatic Facultative Facility Reinsurance Agreement

 

21

--------------------------------------------------------------------------------


 

TYPE OF AGREEMENT

 

CEDING COMPANY

 

REINSURER

 

EFFECTIVE DATE (2)

 

DOCUMENTS (3)

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Radian Reinsurance Inc.

 

1/1/04 - 12/31/04

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

RAM Reinsurance Co. Ltd

 

1/1/04 - 12/31/04

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Swiss Reinsurance Co.

 

1/1/04 - 12/31/04

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

XL Financial Assurance Ltd

 

1/1/04 - 12/31/04

 

Automatic Facultative Facility Reinsurance Agreement

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Assured Guaranty Corp.

 

1/1/05 - 12/31/05

 

Automatic Facultative Facility Reinsurance Agreement (pending)

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Assured Guaranty Re Internatinoal Ltd.

 

1/1/05 - 12/31/05

 

Automatic Facultative Facility Reinsurance Agreement (pending)

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

BluePoint Re Ltd.

 

1/1/05 - 12/31/05

 

Automatic Facultative Facility Reinsurance Agreement (pending)

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Radian Reinsurance Inc.

 

1/1/05 - 12/31/05

 

Automatic Facultative Facility Reinsurance Agreement (pending)

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

RAM Reinsurance Co. Ltd

 

1/1/05 - 12/31/05

 

Automatic Facultative Facility Reinsurance Agreement (pending)

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

Swiss Reinsurance Co.

 

1/1/05 - 12/31/05

 

Automatic Facultative Facility Reinsurance Agreement (pending)

Automatic Facultative Facility Reinsurance Agreement

 

FSA and its subsidiaries and affiliates

 

XL Financial Assurance Ltd

 

1/1/05 - 12/31/05

 

Automatic Facultative Facility Reinsurance Agreement (pending)

 

22

--------------------------------------------------------------------------------


 

TYPE OF AGREEMENT

 

CEDING COMPANY

 

REINSURER

 

EFFECTIVE DATE (2)

 

DOCUMENTS (3)

Master Facultative Reinsurance Agreement

 

Financial Guaranty Insurance Co.

 

FSA and its subsidiaries

 

6/30/89 - present

 

Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

MBIA Insurance Corp.

 

FSA and its subsidiaries

 

3/30/88 - present

 

Agreement Covering Facultative Reinsurance Memoranda on Financial Guaranty
Business

Treaty for Scheduled Policies

 

AMBAC Indemnity Corp.

 

FSA

 

12/31/85

 

Reinsurance Treaty

Treaty for Scheduled Policies

 

Financial Guaranty Insurance Co.

 

FSA

 

12/19/85

 

Reinsurance Treaty

Treaty

 

Financial Guaranty Insurance Co.

 

FSA

 

1/1/86 - 12/31/86

 

Reinsurance Agreement

2003-04Surplus Share Treaty – Project Finance and Healthcare

 

Ambac Indemnity Corp. and its subsidiaries

 

FSA

 

10/1/03 - 9/30/04

 

Treaty

2004-05Surplus Share Treaty – Project Finance and Healthcare

 

Ambac Indemnity Corp. and its subsidiaries

 

FSA

 

10/1/04 - 9/30/05

 

Treaty (pending)

Master Facultative Reinsurance Agreement

 

The Tokio Marine & Fire Insurance Co., Ltd.

 

FSA and its subsidiaries

 

4/19/99 - present

 

Master Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

XL Insurance Ltd

 

FSA and its subsidiaries

 

7/1/99 - present

 

Master Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

ACE Guaranty Inc.

 

FSA and its subsidiaries

 

1/1/88 - present

 

Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

ACE Guaranty Inc. (assumed from USF&G)

 

FSA

 

1/1/88 - present

 

Facultative Reinsurance Agreement and assumption documents

Facultative Excess of Loss Reinsurance Agreement

 

ACE Guaranty Inc.(assumed from USF&G)

 

FSA

 

6/1/90

 

Facultative Reinsurance Agreement and assumption documents

 

23

--------------------------------------------------------------------------------


 

TYPE OF AGREEMENT

 

CEDING COMPANY

 

REINSURER

 

EFFECTIVE DATE (2)

 

DOCUMENTS (3)

Facultative Reinsurance Agreement

 

USF&G

 

FSA

 

7/1/90

 

Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

ACE Capital Re International Ltd.

 

FSA

 

8/1/01 - Present

 

Master Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

RAM Reinsurance Company Ltd.

 

FSA

 

8/1/01 - Present

 

Master Facultative Reinsurance Agreement

Quota Share Retrocession Agreement

 

American Re-Insurance Company

 

FSA

 

8/2/01 - Present

 

Quota Share Retrocession Agreement

Retrocession Assignment Agreement

 

Inter-Ocean Reinsurance Company Ltd.

 

FSA and its subsidiaries and affiliates

 

8/1/01 - Present

 

Retrocession Assignment Agreement

Master Facultative Reinsurance Agreement

 

Capital Markets Assurance Corp.

 

FSA and its subsidiaries

 

12/1/94 - present

 

Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

Connie Lee Insurance Co.

 

FSA and its subsidiaries

 

6/1/90 - present

 

Facultative Excess-of-Loss Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

Connie Lee Insurance Co.

 

FSA and its subsidiaries

 

1/1/89 - present

 

Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

Radian Reinsurance Inc.

 

FSA and its subsidiaries

 

2/23/88 - present

 

Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

Financial Guaranty Insurance Co.

 

FSA and its subsidiaries

 

1/1/85 - present

 

Municipal Bond Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

MBIA Insurance Corp.

 

FSA and its subsidiaries

 

12/31/88 - present

 

Agreement covering Facultative Reinsurance Memoranda on Financial Guaranty
Business

Master Facultative Reinsurance Agreement

 

Radian Reinsurance Inc.

 

FSA and its subsidiaries

 

1/1/95 - present

 

Facultative Excess-of-Loss Reinsurance Agreement

 

24

--------------------------------------------------------------------------------


 

TYPE OF AGREEMENT

 

CEDING COMPANY

 

REINSURER

 

EFFECTIVE DATE (2)

 

DOCUMENTS (3)

Master Facultative Reinsurance Agreement

 

Hannover Ruckvensicherungs A.G.

 

FSA

 

1/1/95 - present

 

Facultative Excess-of-Loss Reinsurance Agreement

Facultative Reinsurance Agreement for a Policy

 

General Insurance Co. of America

 

FSA

 

10/1/91

 

Agreement

 

REINSURANCE AGREEMENTS WITH RESPECT TO ASSUMPTIONS OF

THE COVERED PORTFOLIO BY CAPITAL GUARANTY INSURANCE COMPANY(1)

 

TYPE OF AGREEMENT

 

CEDING COMPANY

 

EFFECTIVE DATE (2)

 

DOCUMENTS (3)

Portfolio Reinsurance Agreement for Scheduled Policies

 

USF&G

 

12/1/86

 

Financial Guaranty Portfolio Reinsurance Agreement and Assumption Agreement

Facultative Reinsurance Agreement for Qualifying Risks

 

USF&G

 

12/1/89

 

Reinsurance Agreement and Service and Underwriting Agreement

Master Facultative Reinsurance Agreement

 

Assured Guaranty Corp.

 

1/1/89

 

Facultative Reinsurance Agreement

Facultative Reinsurance Agreement for Qualifying Risks

 

Assured Guaranty Corp.

 

12/30/88 - 12/30/89

 

Excess-of -Loss Reinsurance Agreement

Facultative Reinsurance Agreement for Scheduled Risks

 

Assured Guaranty Corp.

 

12/31/88

 

Excess-of-Loss In-Force Reinsurance Agreement

Facultative Reinsurance Agreement for Qualifying Risks

 

Assured Guaranty Corp.

 

12/31/89 - 12/31/91

 

Excess-of-Loss Reinsurance Agreement

Facultative Reinsurance Agreement for a Policy

 

USF&G

 

7/1/90

 

Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

Financial Guaranty Insurance Co.

 

1/1/85 - present

 

Municipal Bond Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

Radian Asset Assurance Inc.

 

12/31/90 - present

 

Facultative Excess-of-Loss Agreement

 

25

--------------------------------------------------------------------------------


 

Facultative Reinsurance Agreement for Scheduled Policies

 

AMBAC Indemnity Corp.

 

9/29/87 - present

 

Municipal Bond Facultative Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

MBIA Insurance Corp. of Illinois

 

1/1/85 - present

 

Agreement

Master Facultative Reinsurance Agreement

 

Asset Guaranty Insurance Co.

 

9/30/94 - present

 

Facultative Excess-of-Loss Reinsurance Agreement

Master Facultative Reinsurance Agreement

 

Ambac Assurance Corp.

 

5/1/00 - present

 

Master Facultative Reinsurance Agreement

 

--------------------------------------------------------------------------------

NOTES

 

(1)                                  The reinsurance agreements generally cover
Financial Security Assurance Inc. (“FSA”) and its subsidiaries.  The first two
schedules include all such reinsurance agreements.  The last two schedules list
the agreements entered into by Capital Guaranty Insurance Company (“Capital
Guaranty”) prior to the merger of its parent with a subsidiary of the parent of
FSA.   Capital Guaranty changed its name to Financial Security Assurance of
Maryland Inc. and later was sold to a third party.  The direct business written
by Capital Guaranty was transferred to FSA and the reinsurance agreements
covering such business were assigned to FSA.

 

(2)                                  The effective date is the effective date of
the reinsurance agreement.  If two dates are given, the second is the
termination, with business ceded under the agreement being continued to be
covered by the agreement on a run-off basis, unless otherwise noted.  “Present”
indicates a continuous contract that is in effect as of the date of this
schedule.

 

(3)                                  This column lists the general reinsurance
document.  Not included in this list are reinsurance memoranda formalizing
particular facultative cessions either pursuant to the terms and conditions of
certain of these agreements or on a stand-alone basis.

 

26

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF BORROWING

 

[DATE]

 

Bayerische Landesbank, as Agent
New York Branch
560 Lexington Avenue
New York, NY  10022
Attention:  Mr. Joseph C. Campagna

 

Ladies and Gentlemen:

 

The undersigned, Financial Security Assurance Inc., as representative of itself
and the other entity named as Borrower in the Third Amended and Restated Credit
Agreement, dated as of April 30, 2005 (as amended, modified and supplemented
from time to time, the “Credit Agreement,” the terms defined therein being used
herein as therein defined), among the Borrowers, the Banks from time to time
party thereto, and you individually and as Agent for such Banks, hereby gives
you notice, irrevocably, pursuant to Section 2.03 of the Credit Agreement, that
the Borrowers hereby request a Borrowing under the Credit Agreement, and in that
connection set forth below the information relating to such Borrowing (the
“Proposed Borrowings”) as required by Section 2.03 of the Credit Agreement:

 

(a)           The Business Day of the Proposed Borrowing is
                        ,             .(1)

 

(b)           The aggregate principal amount of the Proposed Borrowing is
$                .

 

[(c)          Schedule 1 hereto contains a description of the Loss which the
proceeds of the Loan will be applied to pay, including (i) identification of the
Insured Obligation which has given rise to such Loss, (ii) the amount of such
Loss, (iii) the amount of the Permitted Reserves, if any, being established with
respect to such Loss and (iv) the amount of Pledged Premiums, if any, hereafter
payable to any Borrower in respect of such Insured Obligation.](2)

 

[(c))         Schedule 1 hereto contains a description of the Permitted Reserve
which the proceeds of the Loan will be applied to establish, including (i) an
identification of the Insured Obligation which is in default or is anticipated
to be in default, (ii) the amount of such default, and (iii) the amount of
Pledged Premiums, if any, hereafter payable to any Borrower in respect of such
Insured Obligation.](3)

 

--------------------------------------------------------------------------------

(1)  Shall be a Business Day at least two Business Days after the date hereof.

(2)  Include one version of subparagraph (c).

(3)  Include one version of subparagraph (c).

 

--------------------------------------------------------------------------------


 

(d)           The Borrowers hereby represent and warrant the following:

 

(i)            the Loss Threshold Incurrence Date has occurred;

 

(ii)           after advancing the funds requested hereunder, the aggregate
principal amount of all Loans made under the Credit Agreement, without regard to
payments or prepayments (other than prepayments of Loans in respect of Reserves
not applied to pay Losses), do not exceed Cumulative Losses minus the Loss
Threshold Amount; and

 

(iii)          the principal amount of the Loan hereby requested does not exceed
the sum of the Unutilized Commitments.

 

 

Very truly yours,

 

 

 

FINANCIAL SECURITY ASSURANCE INC.

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NOTE

 

[AMOUNT]

 

New York, New York

 

 

April 30, 2005

 

 

FOR VALUE RECEIVED, FINANCIAL SECURITY ASSURANCE INC. and FSA INSURANCE COMPANY
(the “Borrowers”) hereby jointly and severally promise to pay to the order of
[BANK], (the Bank”), in lawful money of the United States of America in
immediately available funds, at the office of Bayerische Landesbank, acting
through its New York Branch, as Agent, located at 560 Lexington Avenue,
New York, New York 10022, on the Expiry Date (as defined in the Agreement
referred to below) the principal sum of [AMOUNT] constituting the Bank’s
Commitment under the Agreement (defined below) [plus [AMOUNT] constituting the
Bank’s Contingent Commitment under the Agreement] or, if less, the then unpaid
principal amount of all Loans (as defined in the Agreement) made by the Bank
pursuant to the Agreement.

 

The Borrowers, jointly and severally, promise also to pay interest on the unpaid
principal amount hereof in like money at said office at the rates and at the
times provided in Section 2.06 of the Agreement.

 

This Note is one of the Notes referred to in the Third Amended And Restated
Credit Agreement, dated as of April 30, 2005, among the Borrowers and the Banks
from time to time party thereto (including the Bank), and Bayerische Landesbank,
acting through its New York Branch, as Agent (as amended, modified and
supplemented from time to time, the “Agreement”), and is entitled to the
benefits thereof.  This Note is secured by the Security Agreement (as defined in
the Agreement).  As provided in the Agreement, this Note is subject to voluntary
prepayment and mandatory repayment prior to the Expiry Date, in whole or in
part.

 

In case an Event of Default (as defined in the Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may be declared
to be due and payable in the manner and with the effect provided in the
Agreement.

 

Except as otherwise provided in the Agreement, the Borrowers hereby waive
presentment, demand, protest or notice of any kind in connection with this Note.

 

The Bank is authorized to record the date and amount of each Loan and each
payment, prepayment and conversion with respect thereto on the grid attached
hereto or on a continuation thereof which shall be attached hereto and made a
part hereof, and any such notation shall constitute prima facie evidence of the
accuracy of the information so recorded; provided that the failure to make any
such notations shall not affect the validity of the Borrowers’ obligations
hereunder.

 

THE PAYMENT OBLIGATIONS OF THE BORROWERS UNDER THIS NOTE ARE LIMITED AS PROVIDED
IN SECTION 4.05 OF THE AGREEMENT.

 

--------------------------------------------------------------------------------


 

THIS NOTE IS TRANSFERABLE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE
AGREEMENT.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

THIS NOTE HAS BEEN DULY EXECUTED UNDER SEAL BY THE DULY AUTHORIZED
REPRESENTATIVES OF THE BORROWERS AS OF THE DATE FIRST WRITTEN ABOVE.

 

 

 

FINANCIAL SECURITY ASSURANCE INC.

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

 

 

 

FSA INSURANCE COMPANY

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

B-2

--------------------------------------------------------------------------------


 

GRID

 

Date

 

Amount of
Loan

 

Unpaid
Principal
Paid or
Prepaid

 

Principal
Amount
of Note

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF OPINION OF COUNSEL TO BORROWERS

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

OFFICER’S CERTIFICATE

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

Date                                

 

Reference is made to the Third Amended and Restated Credit Agreement described
in Item 2 of Annex I hereto (as such Credit Agreement may hereafter be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”). 
Unless defined in Annex I hereto, terms defined in the Credit Agreement are used
herein as therein defined.                                       (the
“Assignor”) and                                (the “Assignee”) hereby agree as
follows:

 

1.             The Assignor hereby sells and assigns to the Assignee without
recourse and without representation or warranty (other than as expressly
provided herein), and the Assignee hereby purchases and assumes from the
Assignor, that interest in and to all of the Assignor’s rights and obligations
under the Credit Agreement as of the date hereof which represents the percentage
interest specified in Item 4 of Annex I hereto (the “Assigned Share”) of all of
the outstanding rights and obligations under the Credit Agreement relating to
the facilities listed in Item 4 of Annex I hereto, including, without
limitation, (a) in the case of any assignment of all or any portion of the
Commitment (if not theretofore terminated) (and Contingent Commitment, if any),
all rights and obligations with respect to the Assigned Share of such Commitment
(and Contingent Commitment, if any) and (b) in the case of any assignment of
outstanding Loans, all rights and obligations with respect to the Assigned Share
of such outstanding Loans.  After giving effect to such sale and assignment, the
Assignee’s Commitment and the amount of the outstanding Loans owing to the
Assignee will be as set forth in Item 4 of Annex I hereto.

 

2.             The Assignor (a) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (b) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the other Credit Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or the
other Credit Documents or any other instrument or document furnished pursuant
thereto; and (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers or any
of the Borrowers’ Subsidiaries or the performance or observance by the Borrowers
or the Borrowers’ Subsidiaries of any of their obligations under the Credit
Agreement or the other Credit Documents to which they are a party or any other
instrument or document furnished pursuant thereto.

 

3.             The Assignee (a) confirms that it has received a copy of the
Credit Agreement and the other Credit Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption Agreement; (b) agrees that
it will, independently and without reliance upon the Assignor or any other Bank
and based on such

 

--------------------------------------------------------------------------------


 

documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (c) confirms that it is an eligible transferee under Section 12.04(b)
of the Credit Agreement; (d) agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Bank; and (e) has delivered the opinion
required by Section 12.04(b) of the Credit Agreement[; and (f) to the extent
legally entitled to do so, attaches the forms described in the penultimate
sentence of Section 12.04(b) of the Credit Agreement(1)].

 

4.             Following the execution of this Assignment and Assumption
Agreement by the Assignor and the Assignee, an executed original hereof
(together with all attachments) will be delivered to the Agent and the
Borrowers.  The effective date of this Assignment and Assumption Agreement shall
be the date set forth in Annex I hereto (the “Settlement Date”).

 

5.             Upon the delivery of a fully executed original hereof to the
Assignor and the Borrowers, as of the Settlement Date, (a) the Assignee shall be
a party to the Credit Agreement and, to the extent provided in this Assignment
and Assumption Agreement, have the rights and obligations of a Bank thereunder
and under the other Credit Documents and (b) the Assignor shall, to the extent
provided in this Assignment and Assumption Agreement, relinquish its rights and
be released from its obligations under the Credit Agreement and the other Credit
Documents.

 

6.             It is agreed that the Assignee shall be entitled to (a) all
interest on the Assigned Share of the Loans at the rates specified in Item 6 of
Annex I and (b) all Commitment Fees (if applicable) on the Assigned Share of the
Commitment at the rate specified in Item 7 of Annex I hereto; such interest and,
if applicable, Commitment Fees at the rate specified in Item 7 of Annex I
hereto, to be payable by the Borrowers directly to the Assignee.  It is further
agreed that all payments of principal made on the Assigned Share of the Loans
which occur on and after the Settlement Date will be payable directly by the
Borrowers to the Assignee.  Upon the Settlement Date, the Assignee shall pay to
the Assignor an amount specified by the Assignor in writing which represents the
Assigned Share of the principal amount of the respective Loans made by the
Assignor pursuant to the Credit Agreement which are outstanding on the
Settlement Date, net of any closing costs, and which are being assigned
hereunder.  The Assignor and the Assignee shall make all appropriate adjustments
in payments under the Credit Agreement for periods prior to the Settlement Date
directly between themselves on the Settlement Date.

 

7.             THIS ASSIGNMENT AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------

(1)  Include if the Assignee is organized under the laws of a jurisdiction
outside of the United States.

 

F-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Assignment and Assumption Agreement, as of
the date first above written, such execution also being made on Annex I hereto.

 

Accepted this            day of
                                    ,         

[NAME OF ASSIGNOR], as Assignor

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

Consented to as of the date hereof:

 

 

 

FINANCIAL SECURITY ASSURANCE INC.

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

 

FSA INSURANCE COMPANY

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

F-3

--------------------------------------------------------------------------------


 

ANNEX I

 

1.                                       Borrowers:             Financial
Security Assurance Inc. and FSA Insurance Company

 

2.                                       Name and Date of Credit Agreement:

 

Third Amended and Restated Credit Agreement, dated as of April 30, 2005 (the
“Credit Agreement”), among the Borrowers, the Banks from time to time party
thereto and Bayerische Landesbank, acting through its New York Branch,
individually and as Agent, as amended, modified and supplemented to the date
hereof.

 

3.                                       Date of Assignment Agreement:

 

4.                                       Amounts (as of date of item #3 above):

 

 

 

 

 

Contingent
Commitment

 

Commitment

 

Outstanding
Principal of
Loan

 

 

 

 

 

 

 

 

 

 

 

a.

 

Aggregate Amount for all Banks

 

$

 

$

 

$

 

b.

 

Assigned Share(1)

 

 

%

 

%

 

%

c.

 

Amount of Assigned Share

 

$

 

$

 

$

 

 

5.                                       Settlement Date:

 

6.                                       Rate of Interest to the Assignee:

 

As set forth in Section 2.06 of the Credit Agreement (unless otherwise agreed to
by the Assignor and the Assignee)(2)

 

7.                                       Commitment Fees:

 

As set forth in Section 3.01(a) of the Credit Agreement (unless otherwise agreed
to by the Assignor and the Assignee)(3)

 

--------------------------------------------------------------------------------

(1)  Percentage taken to 12 decimal places.

(2)  Borrowers and the Agent shall direct the entire amount of the interest to
the Assignee at the rate set forth in Section 2.06 of the Credit Agreement, with
the Assignor and Assignee effecting the agreed upon sharing of the interest
through payments by the Assignee to the Assignor.

(3)  Borrower and the Agent shall direct the entire amount of the Commitment
Fees to the Assignee at the rate set forth in Section 3.01(a) of the Credit
Agreement, with the Assignor and the Assignee effecting the agreed upon sharing
of Commitment Fees through payment by the Assignee to the Assignor.

 

--------------------------------------------------------------------------------


 

8.                                       Notice:

 

 

Assignor:

 

 

 

 

 

 

 

 

 

Attention:

 

Telephone:

 

Facsimile:

 

Reference:

 

 

Assignee:

 

 

 

 

 

 

 

 

 

Attention:

 

Telephone:

 

Facsimile:

 

Reference:

 

Payment Instructions:

 

 

Assignor:

 

 

 

 

 

 

 

 

 

Attention:

 

Reference:

 

 

Assignee:

 

 

 

 

 

 

 

 

 

Attention:

 

Reference:

 

[Signatures continued on next page]

 

I-2

--------------------------------------------------------------------------------


 

[Signature page to Annex I of Assignment and Assumption Agreement]

 

Accepted and Agreed:

 

 

[NAME OF ASSIGNEE]

 

 

By

 

 

Name

 

 

Title

 

 

 

 

[NAME OF ASSIGNOR]

 

 

By

 

 

Name

 

 

Title

 

 

 

I-3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM 404(b)(iii) CERTIFICATE

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

NOTE REGISTER

 

 

Bank:

 

Commitment:

 

 

Date

 

Amount of
Loan

 

Amount of
Repayment

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 
